Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19
THE UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

John Walden,
Petitioner
- against -

Suprintendent Walcott 28 U 2254(d
Orlearis Correctional Facility “S.CAA. S mata),

Respondent 1 OG CV

PRELIMINARY STATEMENT

 

 

1. The Petitioner is being Illegally detained and Illegally Imprisoned by
Suprintendent Walcott. At Orleans Correctional Facility 3531 Gaines Road
Albion, N.Y. 14411. Without A "True Bill of Indictment that was never Authori-
zed by a Grand Jury Proceeding, and that does not "Exist. On August 20, 2015.
The Petitioner was Arrested Illegally without Probale cause ard without Due
Process of the Law. For Multiple duplicious counts of Burglaries that occurred
on or about July 7, 2015, July July 14, 2015, July 28, August 8, 2015, August
14, 2015, August 14, 2015, August 17, 2015, August 17, 2015, and August 18, -
2015. On September 29, 2015. The Petitioner was Arraigned on a Fabricated Man-
ufactured Arraigrment .Sheet, with falsified Statements. With (8), duplicious
counts without a element of a Burglary, and (9), duplicious occurrences in the
Supreme Court of New York County. Which Charge the Petitioner Burglary in the
Third Degree(Penal Law § 140.20.), Without a "True Bill of Indictment ever
being Authorized by a Grnad Jury, or being filed with the Court The State of
New York Lack Subject Matter Jurisdiction, in violation of Petitioner Right to
Due Process ard Protection of Law, and Civil Rights and Deprived him of Effec-—
tive Assistance of Counsel. Strickland V. Washington, 466 U.S. 668. In viola-:
tion of the Petitioner 4th, 5th, 6th, And 14th, Amendment, of the Due Process
Clause of the United States Constitution.

 

2. The Petitioner John Walden, ‘pleadéd.a Involuntary guilty plea to all‘ (9),
duplicious counts to a True Bill of Indictment and that does "Net "Exists: :-,
{Pénal Law:.§ 140.20.), Burglary in the Third Degree. Without a Grand Jury Pro-
ceeding ever Authorizing a True Bill of Indictment. The State of New York Lack
Subject Matter Jurisdiction, in violation of the Petitioner 5th, Amendmnt of
the United States Constitution. Strickland V. Washington, 466 U.S. 668. ©"
Wiggins V. Smith, 539 U.S. 510.

 

 

(1)

  
  

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 2 of 227
3. Off November 16, 2017. The Petitioner filed a Motion to "Withdraw his plea

and oral "Objection and the sentence went Unopposed 28 U.S.C.A. § 2254(d),
The Motion being denied was contrary to the spirit of the United States in
violation of the Petitioner 4th, 5th, 6th, And 14th, Amendment of the United

States Constitution.

4. Jackson V. Virginia, 443 U.S. 307. "Reasonable doubt is not confined to

 

those defendants normally blamless, even a thief is in intitled to Compl-
ain that he has been "Unconstitutionally convicted, and Illegally Imprisoned
As a Burglar U.S.C.A. Constitution Amendment 14th,

STATEMENT OF FACTS

5. In the Early Mornig of August 20, 2015. The Petitioner was inside of his
Home, which was located at 515 145th,street in Harlem Despite having done not-
hing to warrant Suspicion. Police Officers entered the petitioner Home without
permission, without probable cause, while He was a sleep. The petitioner had
Broken any Law, and the petitioner did act in any way that would have Justi-.
fied Police Suspicion. Nevertheless, Officers Approached him, Question him,
and search him, arrested him without probable cause, and without a Arrest war-
rant, and without a search warrant. The petitioner was Illegally detained and
Illegally Imprisoned, in all Acutuality the petitioner was ''Kidnap by "Autho-
rities. The petitioner has been subjected to Illegal detainment and Illegal
Imprisonment, without a "True Bill of Indictment ever being Authorized by a
Grand Jury Proceeding. The petitioner had (5), Ineffective Assistance of Cou-
nsel, and the petitioner made clear "Jurisdiction Objection upon the prior
Record shall reveal all (5), Ineffective Assistance of Counsel to conession to
the "6th, Amendmendment, Strickland V. Washington, 466 U.S. 668. Kerisen,V.
Kilpatrick, 378 F. Supp. 3d 237. Alhough there was no direct Appeal Review .-

 

there was a "Postconviction. Proceeding,

POSTCONVICTION PROCEEDING
6. The petitioner John Walden, filed a criminal procedure Law § 440.10. Motion
to vacate the Judgment. See Exhibit(B), copy of the order of the Court. The .
petitioner Raised (1), The Lack of Subject Matter Jurisdiction, (2), Ineffect-
ive Assistance of Counsel, (3), U.S.C.A. § 3612 Speedy Trial Violation, (4),
Constitution violations 4th, 5th, 6th, And 14th, Amendment, (5), The plea was
Not Knowing Volintary, And Intelligently Made, therefore the Judgment is void
for Lack of Subject Matter Jurisdiction. Strickland V. Washington, 466 U.S.
668. Argerisinger V. Hamlin, 407 U.S. 25. Peterson V. Becker, 72 A.D. 3d 1250
People V. Harper, 37 N.Y. 20.96.

 

 

 

(2)
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 3 of 227
STATE COURT APPELLANT DECISION

 

7. The Petitioner move to Appeal the § 440.10. be leave of the Appellate
Division First Department. The decision by the Hon. Ellen Gesmer, who by deci-
sion date Feburary 26, 2019. Denied the certificate of leave of the Court See
Exhibit(B), Copy of the "Order. The Petitioner now Completely Exhausted, with
Reguards to State "Remedies. Sullivan.V. Boek, 526 U.S. 838. David V. Silva,
F. 3d 1005.

 

ARGUEMENT GROUND ONE

 

8. The Petitioner Conviction was Obtained in violation of his 4th, 5th, 6th,
And 14th, Amendment of the United States Constitution. The Petitioner was Arr-
ested at his Home without probable case, and without probable cause of a Crime
and without probable cause of a Arrest warrant or a search warrant. The Petit-
ioner plea was Accepted without properly being Advised by Counsel, and being
"Misled to believe there was Evidence that did not "Exist, such as Fabricated
manufactured "DNA, and such as a "True Bill of Indictment that was never Aut-.
horized by a Grand Jury, that does "Not "Rist. It turns out there was no Evi-
dence, and there was not True Bill of a Indictment, and there was no Evidence
of a Crime. The Petitioner was Just Illegally detained until he Accepted a
"Tnvoluntary plea, and Tllegally Imprisoned without a True Bill of Indictment,
and without Due Process of the Law and without Protection of the Law, in viol-
ation of his civil Rights. The Record of the sentence Transcript Exhibit(B),
will reveal that the Petitioner was "Sham, and force and Trick" to Accept a
plea. The Petitioner "Shouted and Screem.and demanded that the Court "Withdraw
his plea, cites Fontain V. U.S. 411 U.S. 213. Karisen V. Kilpatrick, 378 F. 3d

 

237. Statute pertainig to Motions to vacate Judgment and sentence call for a.:
hearing on Allegation of coerced plea of guilty, uless the Motion and the file
and the Record of the case conclusively show that the Prisoner is entitled to
no Relief. The Petitioner sentence Transcript shall demonstrate his position
on the Matter. Coerced plea of guilty is open to "Collateral Attack. A defen-.
dant who enters such a plea Simultaneously waives several Constitutional Tock.
uding.his..privilege against Compulsory self~incrimination, his Right to Trial
by Jury and his Right confront his Accusers(There is No Accusres), for the
Waiver" to be valid under the Due Process Clause. It must be on intentional
Relinquishment of Abandonment of a know Right or privilege Johnson V. Zerbst,
304 U.S. 458. Consequently, if a defendant's guilty guilty plea is not equally
Volunatry and Knowing, it has been Obtained in in violation of Due Process,
and is therefor "Void. Strickland V. Washington, 466 U.S. 668.

 

(3)
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 4 of 227
9. After the Petitioner Accepted his plea, after having "Five Ineffective

Assistance of Counsel. Where "Jurisdiction Issues were "Raised, and other
Legal issues were Raised and denied. Priciple "Res Judicata are not wholy App-
licable to Habeas Corpus Proceeding, and State Confinment, and who has been
denied Relief in the State Court is "Not precluded from seeking Habeas Relief
on the same cliam in Federal Court, 28 U.S.C.A. § 2254(d),

 

10. When a defendant weighs his State Court Remedies's and admits his guilt,
he does so under the Law and Existing" and assumes, Risk of ordinary Error in
either his or her Attorney's Assesement of the Law and the "Facts, and altho-
ugh he might have pleaded differently and later decided cases then the Law, he
is bound by his plea, and his conviction will not be set aside unless he can
allege and "Prove serious dereliction on part of Counsel, Sufficient to show
that his plea was "Not Knowing and Intelligent Act, Mann V. Richardson, 397
U.S. 759. Strickland V. Washington, 466 U.S. 668.

 

(5), INEFFECTIVE ASSISTANCE OF
COUNSEL 6TH, .AMENDMENT IN
VIOLATION OF DUE PROCESS
UNDER THE UNITED STATES
“>.>. -CONSTTTUTION .
4TH, 5TH, 14TH, AMDNEMENT

 

11. The Petitioner Made "Objections to the conduct of all (5), Ineffective
Assistance of Counsel Ultimate failure to Address the Courts, Lack of Subject
Matter Jurisdiction. In violation of the Petitioner 4th, 5th, 6th, And 14th,
Amendment of the United States Constitution, And New York Constitution. In
violation of his Right to Due Process of the Law, and Protection of the Law
and his Civil Rights. The (5), Ineffective Assistance of Counseler's acted as
"Advocates for the People, and gave good word of mouth that the Petitioner was
"Not Indicted and counsler waive the "Reading of the "True Bill. Knowing, ‘and
that there was No True Bill of a Indictment, ever Authorized by a "Grand Jury
Proceeding, and was not ever filed with the Court. CPL § 190.65. In violation
of the Petitioner 4th, 5th, 6th, And 14th, Amendment of the United States Con-
stitution. Strickland V. Washington, 466 U.S. 668.

 

12, Ineffective Attorney(1), Ms. Prakash whom waive the Reading: of the: Indict~
ment and also was a advocated for the people, and help the people Arraigne the
Petitioner, On A Fabricated Manufactred Arriagnment Sheet dated September 10,
2015, and October 9, 2015. With (8), duplicious counts of "Trespassing, and
(9}, duplicious counts of occurrences; and a Fabricated Manufactured Falsified

€7),:duplicious. count "Trespassing Felony Complaint, that was never dated or

(4)
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 5 of 227
signed by a Accuser or complaintaint of a criminal act, and it was never filed
with the Court. Attorney Prakash also waive the Petitioner Right to be herd at
the Grand Jury Proceeding, without consent from him. Attorney Prakash was well
a aware that all of the Evidence, was fabricated manufactured falsified "DNA
and Exculpatory, as well as falsified statements and Video Evidence, she was
the First Ineffective Assistance of Counsel. Attorney Krakash with held all of
the Petitioner Illegal fabricated manufactured Illegal paper work from him.
Including the fact that the District Attorney Office had (4), UnAuthorized
Grand Jury Proceedings, without eather one of them ever producing a "True Bill
of a Indictment to the Court. Attorney Prakash was apart of the "Sham Bureau
Thirty Data Sheet, that was created by the District Attorney Office with (7),
-duplicious counts of Trespassingy.and fabricated manufactured evidence and
falsified statesment, with only on witness which was Detective James Meehan.
Attorney Prakash also did not ever inform the Petitioner that there were (4),
UnAutorized Grand Jury Proceedings on the dates of 8/25/2015, 8/9/2015, 9/8/-
2015, 9/10/2015. That is because she was a Advocate for the People and that
she with held the Felony Complaint Data Sheet from the Petitioner, because it
would show that there was never any Grand Grand "Action, taken to produce a
"True Bill of a Indictment, or any other of a felony offeder and that the Pet-
titioner was "Kidnap and Illegally detained by the State of New York, without
Probable Cause and without Due Process.of the Law. The State of New York Lack
Subject Matter Jurisdiction, andvhaS=violtatéd-Petitioner Right ;to: Bue=Process=
of the Law and Protection of the Law, and his Civil Rights and deprived him of
Effective Assistance of Counsel. Washington V. Strickland, 466 U.S. 668. Wig-.
gins V. Smith V. Smith, 539 U.S. 510. See Exhibit(A), Felony Complaint Data
Sheet and "Sham Fabricated Mantured Bureau Thirty Data Sheet. 6th, Amendment.

 

 

13. INeffective Attorney(2), William Kendall whom did "Not ever provide the
Petitioner a copy of his "Omnibus Motion. That Raised all corrrect issues whi-
ch was a very good Motion, such as dismissing the fabricated manufactured fal-
sified Grand Jury Minutes, that was never filed with the Court. Pursuant to
CPL § 210.30(2), CPL § 190.65. And suppressing the falsified evidenc Dunaway
Hearing CPL § 710.20(3), Producing the Prosecution from Introducing at Trial

for which has failed timely Notice Pursuant to CPL § 710.30. Precluding the
Prosecution use of certain evidence for failure to comply with Request for

duplicious falsied Bill of Particulars Pursuant to CPL § 200.95(5), 240.70(1),
and tainted Unlawfull Arrest Dunaway Hearing, and Discovery ard Inspection

CPL § 240.20. Brady and Rosario hearing, The "Omnibus Motion was dated on the
date of November 2, 2015, it was in violation of CPL § 255.20. a "Void Motion,

(5)
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 6 of 227
the "Omnibus Motion was a "Returnable Motion that was not filed with the Court

within the (45), day Period.of time to do so..in violation of CPL § 255.20.
The "Omnibus Motion was never Ruled on ard there was never a decision on the
Motion, it was a "Void Judgment that woould never be Reviewed for Appellate or
Appeal Review. Attorney Kendall created a Great Motion that could dismiss this
hole fabricated manufactred case, that never produced a "True Bill of Indict-
ment Authorized by a Grand Jury Proceeding. The Motion had all coorect issues
in it to have the case dimissed, The Proceeding was conducted before fewer
than "Sixteen Grand Jurors Pursuant to CPL § 210.35(1), Fewer than "Twelve
Grand Jurors concuured in the finding of the Indictment Pursuant to CPL § 210.
35(3), The Grand Jury waS defective within the meaning of Pursuant to CPL §--
210.35. The Grand Jury was "Illegally Constituted Pursuant to CPL § 210.35(1),
Dismissing the Indictment or in the Alternative, dismissing or Reducing counts
therein Pursuant to CPL § 210.20(1)(b), Evdence before the Grand Jury was not
legally Sufficient to establish the offence. Attorney William Kendall could -
have made a "Wrong A "Right, but when all said ard done he was Ineffective
Assistance of Counsel, and a Advocate to Illegally detained and Illegally Imp-
risoned the Petitioner for the People. The State of New York Lack Subject Mat-
ter Jurisdiction, in violation of the Petitioner Right to Due Process of the
Law and Protection of the Law, and his Civil Rights and deprived him of his
Right to Effective Assistance of Counsel. Strickland V. Washington, 466 U.S.
668. Kimmelman V. Morrison, 477 U.S. 648. In violation of the Petitioner 4th,
5th, 6th, And 14th, Amendment of the United States Constitution. See Exhibit~-
(B), "Sham Omnibus Motion in violation of CPL § 255.20.

 

 

14. Ineffective Attorney(3), Attorney Lawrence Schwartz See Exhibit(B), "Sham
CPL § 30.30. Speady Trial Motion. Whom the Petitioner pleaded with to file a
Speedy Trial Motion. For dismissal of the case and then he created, a "Sham
pleading Speedy Trial Motion. CPL § 30.30(1)(a), CPL § 30.30(2)(a), to dismiss
or to Release the Petitioner. The Motion was a Sham pleading Motion that did
not conform to the statue CPL § 2214(A), it did not have the nessary Address
and time of the Court, which made the Motion "Returnable and it was a Rejected
Motion, by the Court as a Void Motion. Which means it was not Preserved for
Appellate or Appeals Court Review, the issue was a void order and Attempted to
convince the Petitioner that the Order was by a competent Jurisdiction. Which
is in violation of the Petitioner 6th, Amendment U.S.C.A. § 3612. Right to
Speedy Trial. Attorney Schwartz created a Pursuant to § 690. to dismiss the
fabricated manufactred search warrant, that was in violation of CPL § 2214(A),
without thé nessary Address time and Court, it was a very good Motion

(6)
egg

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 7 of 227
Such as Detective Meehan the Accuser where he States I Reconized the defendant

in the Video as the result of having partioated in the arrest of the defendant
in June 2011, and falsified Exculpatory "DNA evidence, Lantent print matched
the defendant, and U.S. currency, cigars and persnal papers, that were never
filed with the Court as évidence. Attorney Schwartz had all of the issues in
the Motion, that was dated August 8, 2016. He Just did not ever file the Moti-
on with the Court. Including the fact that the Police" had a Incorrect Address
and place and time, were the lived at, and what Room he was in, And what cons-
titutes specific evidence to search and arrest the petitioner. The search war-
rent Motion also ask if there was Probable cause to arrest the Petitioner.
Attorney Schwartz adds the fact that the "Bodega Owner gave incorrect Infor-
mation"of were the Petitioner lived, evidence that was incorrect. Attorney |.
Schwartz Raised very good issues to have the Search Warrant dismiss, such as
Pursuant to CPL § 690.35(3)(b), Execution of the "Warrant to be dismiss, and
CPL § 690.45(6), frisufficient to Justifie: issuance: 6f:a-Authorizing.Nigbt-and
Time and Entery, and a hole lot more good Issues. Attorney Schwartz just did
not ever filed the Motion it was a "Void Judgement. Attorney Lawrence Schwartz

was Ineffective Assistance of Counsel in violation of the Petitioner 6th, Ame-
ndment, The State of New York Lack Subject Matter Jurisdiction and have viol-

ated and deprived the Petitioner of his Right to Due Process of the Law and
deprived of Protection of the Law, and deprived him of his Right to Effective
Assistance of Counsel, and deprived of his Civil Rights, In violation of his
4th, 5th, 6th, And 14th, Amendment of the United States Constitution. Strick-
land V. Washington, 466 U.S. 668. Kimmelman V. Morrison, 477 U.S: 648.

 

15. Ineffective Attorney(4), Attorney Gottlin did not last that long he did
not ever file any Motions to dismiss the case, or to Suppréss any fabricated
manufactured evidence, Pursuant to CPL § 210.30(2), 210.20. to see if there -
was any evidence to presented to the Grand Jury, was legally sufficient east-
blish any kind of defense of offense. Attorney Gottlin would Argue with the
Petitioner every time that he would ask for his paper work, and to file a
Motion. Attorney Gottlin was a Advocate for the people, he Relieved himself,
told Judge Konviser that he did not want to be the Petitioner Attorney any
More, because the Petitioner did not want to "Play ball with Court or Him. The
State of New York Lack Subject Matter Jurisdiction and deprived the Petitioner
of his Right to Effective Assistance of Counsel, 6th, Amendment violation and
and deprived his Right to Due Process of the Law and Protection of the Law.
Strickland V. Washington, 466 U.S. 668.

(7)

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 8 of 227
16. Ineffective Attorney(5), Susan Calvello, The Petitioner filed a Motion to
"Withdraw his "Involuntary plea on November 16, 2017..Tot a (9), Count True
Bill of Indictment that does "Not "Exist, and that was never Authorized by a
Grand Jury Proceeding. Attorney Calvello also admitted on the Record that she
would not ever "Adopt, any the Petitioner Motions. Attorney Calvello also Adm-
itted on the Record, that she was Ineffective Assistance of Counsel. with the
following statement, "Let the Record be clear since November 1, I have been
on a Trial on a 100-Count Traffic Indictment and there are six defendants, and
I have made time today. We are not going to be done untill January, which is
why I could not do a Video. Because we are in Court fron 9 until 6 every day
since November 1. Attorney also admitted that she and all other Ineffective
Attorney's, with held Fabricated Manufactured Exculpatory "DNA Evidence that
did ever Exist, and that she and the other Ineffective Attorney's with held
the Petitioner Legal paper work from him. Attorney Calvello Created a great
"Omnibus Motion, which was dated August 17, 2017. Pursuat to CPL § 210.20(1),
(b), the evidence that was presented to the Grad Jury was not legally suffic-
ient to establish the offence of a Burglary, and 210.30(2), and Pursuant to
CPL § 210.30, for inspection of the Grand Jury Minutes. The "Omnibus Motion
was never Ruled on, and ther was never a decision on the Motion becuase it was
never filed the Court, because.it went past the 45 day period, which made the
Motion a void Judgment, which made it a "Sham Motion. Attorney Calvello was
a Advocate for the People, by forcing and helping the People sentence the Pet-
itioner, to be sentence to Illegal sentences of a 3 to 6 years of Imprisonment
without a "True Bil of Indictment, and then being Re-~Sentence to a Illegally
sentence of a 6 to 12 years of Imprisonment, charging him with First Degree
Burglar(Penal Law § 140.30), and Burglary in the Third:Dégree=Penal Law.§ -» —
140.20. as a falsified Predicate on both, and a Multi State violent offeder,
without ever being sentence on eather "One of them, and witout a "True Bill of
Indictment ever being Authorized by the Court. Attorney Calvello did not ever
Advocate for the Petitioner, in the Appellate or Appeals Court. The State of
New York Lack Subject Matter Jurisdiction. in violation of the Petitioner
Right to Due Process of the Law and Protection of the Law, and the Petitioner
Civil Rights, and deprived him Effective Assistance of Counsel 6th, Amendment.
Strickland V. Washington, 466 U.S. 668. Wiggins V. Smith, 539 U.S. 510.
Kimmelson V. Morrison, 477 U.S. 648. See Exhibit(B), Sentence Minutes, See
Exhibit(C), "Sham Omnibus Motion. In violation of Petitioner 4th, 5th, 6th,
And 14th, Amendment, -of the United States Constitution.

 

 

(8)
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 9 of 227
LACK OF SUBJECT MATTER JURISDICTION
THE PLEA WAS INVOLUTARY NOT KNOWING
INTELLIGENTLY ACCEPTED INEFFECTIVE
ASSISTANCE OF COUNSEL FABRICATED
AND MANUFACTURED FALSIFIED EVIDENCE
IN VIOLATION PETITIONER DUE PROCESS
4TH, 5TH, 6TH, AND 14TH, AMDNEMNT
OF THE UNITED STATES CONSTITUTION

1%. The District Attorney Office of New York County, and District Attorney
Cyrus Vance JR, Assistance District Attorney Shipla Kalra. Had (4), UnAutho-
rized Grand Jury Proceeding's without ever being Authorized by the Court. On
the dates of 8/25/2015, 8/26/2015, 9/8/2015, 9/10/2015. Without one of them
ever being Certified as a "True Bill of a Indictment being filed with the
Court. Then created out of all (4), of Them a Fabricated Manufactured Falsi-
fied Grand Jury Proceeding "Minutes, that were never Authorized by the Court
and never filed with the Court. The falsified Grand Jury Minutes were picked a
apart, to make it "Look as if it was a "Real Grand Jury Proceeding, that had
took place as a "Illusion, when there was never a Proceeding that was ever
filed with Court. The falsied Minutes does not contain.a front page.on if, it
does not contain a Address or a date and time of place, it failes to contain a
list of "Witnesses it failes to contain a Exhibit list, it failes to contain
any thing about Exculpatory or DNA Evidence, it failes to contain a Back Page
and a forman signaturé on it, it has pages Missing from it, and it was never
certified or filed with the Court. The District Attorney Office created "One
"witness Detective James Meehan, who was not a "Witness to the Petitioner com-
mitting a Crime, and "Leading other people that were not "witness, and did Not
ever "Identifie the Petitioner as committing a Crime.of a Burglary. The Distr-
ict Attorney Office did not ever have any "Video of the Petitioner committing
a Crime, and did not ever have any "Witnesses who could "Tdentifie him commit-
ting a Crime of Burglary. The Petitioner had (5), Ineffective Attorney not one
of them ever filed a Motion Pursuant to CPL § 210.30. CPL § 210.20. CPL § 210.
35. CPL § 190. on-the Issue of the Fabricated Manufactured Grand Jury Minutes,
there was never a "True Bill of Indictment filed with the Court. The State of
New York Lack Subject Matter Jurisdictin in violation of the Petitioner Right
to Due Process of the Law and Protection of the Law, and Civil Rights and dep-
rived him of Effective Assistance of Counsel, Strickland V. Washington, 466
U.S. 668. Kimmelman.V. Morrison, 477 U.S. 648.See Exhibit(A), "Sham Grand Jury
Minutes, and pages 10,11,36,37,71.

 

 

(9)
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 10 of 227
18. The District Attorney Office of New York County, and District Attorney

Cyrus Vance JR, Assistance District Attorney Shipla Kalra, and all (5), Ineff-
ective Assistance of Counsel. Are in violation of CPL § 180.50. The District
Attorney Office created a Fabricated Manufactured Falsified, Felony Complaint
_ with (7), duplicious counts of "Trespassing Burglary in the Third Degree with-
out a Felony Complaint ever being filed with the Court.(‘Penal Law § 140.20.),
and without ever having a "Complaintaint or a Accuser, and without ever having
a "Witness to a Crime of a Burglary taking place. The Fabricated Manufactured
Falsified "Trespassing Complaint, has a falsied "Secret Bar Code(#2732078.),
that was created by the District Attorney Office. For the Real Bar Code No.
(#2015NY053270.), See Exhibit(A), Felony Complaint Data Sheet that was never
filed with the Court. The falsified "Trespassing complaint contains falsified
Exculpatory and manufacttured "DNA Evidence, and Brady Material without falsi-
fied video without any time or dates without any' "Incident of :the “Pettioner
Committing Crime, of a Burglary, and that does not show the Petitioner commi-~
tting a crime of a Burglary. The (7), duplicious count "Trespassing Complaint
has the datess of July 14, 2015, August 17, 2015, August 14, 2015, July 7, 20-
15, July 28, 2015, August 17, 2015, August 8, 2015, The "Trespassing complaint
was never signed by Complaintaint of a "Witness of a Crime or a Accuser of a
crime, and it was never signed by a Police Office, and it was never certified
or filed with the Court. It only had one Complaintaint and one Accuser, and
one "witness, and that was "Detective James Meehan. With the following State-
ment to Prejudice the Petitioner, "I Reconized the male in the Video as the
defendant, John Walden since i previously Arrested him in June 2011. Ski of
the Incidents were manufactured and falsified by the District Attorney to Ill-
egally detained and Illegally Imprisoned, the Petitioner without a (9), Count
"True Bill of Indictment ever being filed with the Court, and how can there be
a (7), duplicous count "Trespassing Complaint, and a (9), Count "True:Bill of
Indictment, there is not eather."One of them filed with the Court. All (5),
"tneffective Attorney's fail to file a Motion to the case, and the fabricated
manufactured "Trespassing Felony Complaint and the Fabricated Manfactured Fal-
sified Grand Jury Minutes, in violation of CPL.§ 180.50. See Incidents (3)(6),
falsified "DNA Exculpatory evidence. The State of New York Lack Subject Matter
Jurisdiction in. violation the Petitioner Right to Due Process of the Law and
Protection of Law and his Civil Right, and deprived him of Effective Assista-
nce of Counsel, Strickland V. Washington, 466 U.S. 668. Wiggins V. Smith, 539
U.S. 510. In violation of 4th, 5th, 6th, And 14th, Amendment of the United
States Constituion. See Exhibit(C), "Sham Trespassing Felony Complaint.

 

(10)
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 11 of 227
49. The District Attorney Office of New York County, District Attorney Cyrus
Vance JR, Assistance District Attorney Shipla Kalra. Created a Fabricated Man-
ufactured Falsified Arraignment Sheet, that contained falsified information
dated September 9, 2015, and October 10 2015. In violation of CPL § 170.10.
And in=:violation of CPL § 100.40, and CPL § 180.50. Without ever filing a Mis-
demeaner" of "Felony Accusatory Instrument Complaint, with the Court. And in
violation of the Petitioner 6th, Amendment Ineffective Assistance of Counsel.
The Fabricated Manufactured (8), duplicious counts with the dates of July 7,
2015, July 14, 2015, July 28, 2015, August 14th, 2015, August 17, 2015, August
17, 2015, August 18, 2015. It has falsified Exctilpatory and DNA" evidence on
it, as well as failsified Brady Material, and falsified statement all of which
were never filed with the Court as Evidence. The Fabricated Manufactured Fals-
ified Arraignment Sheet, also has (9), duplicious counts of Occurrences of
duplicious times and dates of July 7, 2015, July 14, 2015, August 8, 2015, and
August 14, 2015, August 17, 2015, August 17, 2015, August 14, 2015, August 18,
2015, The Arraignment sheet also has falsified "Video information not showing
the Petitioner committing a crime. See Incident(3), “Latent Print Recovered .
from the above paper machted the defendant, Incident(4), D cuts himself and
leaves "Blood on elevator door "DNA from blood comes back to deft, Incident-
(3), One American Eagle Silver dollar Recovered from the defendants person
after he was arrested. There was never any Exculpatory or DNA" evidence, or
Brady Material, or Video of the Petitioner cutting himself, and there ws never
Latent print that machted the Petitioner, and not one thing of the falsified
manufactured evidence was filed with the Court, as Evidence of a crime. The
Petitioner was never charged with a "Misdemeaner or as a "Felony Offender,
charged with a crime, because there was never a "True bill of Indictment filed
‘oer Authorized by a Grand Jury Proceeding, or filed with a Court. The Falsified
Manufactured Arraignment Sheet, was all a Illussion to Illegally Imrisonment
the Petitioner, .without a "True Bill of Indictment ever being filed with the
Court. And all (5), Ineffective Attorney's including Ms. Prakash who waive the
Reading of the Indictment, did not ever file a Motiori to Dismiss. The State of
New York Lack Subjuct Matter Jurisdiction in violation of the Petitioner Right
to Due Process of the Law and Protection of the Law, and deprived him of his
Civil Rights and deprived him Effective Assistance of Counsel. Strickland V.
Washington, 466 U.S. 668. Kimmelson V. Morrison, 477 U.S. 648. In violation of
the 4th; -5th, 6th, And 14th, .Amendment.of the United States Constitution. See
Exhibit(C), "Sham Arraignment Sheet.

(41).
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 12 of 227

20.. The District Attorney Office of New York County, and District Attorney
Cyrus Vance JR, Assistance District Attorney Shipla Kalra. Created a Fabrica-
ted Manufactured Voluntary Disclosre Form, with falsified information that was
dated on October 5, 2015. In violation of CPL § 200.95. With (9), duplicious
counts of occurrences with the dates of July 7, 2015, July 14, 2015, July 28,
2015, August 8, 2015, August 14, 2015, August 14, 2015, August 17, 2015, Aug-
ust 17, 2015, August 17, 2015, August 18, 2015, The Voluntary Disclosure Form
failes to show Items of factual information, it failed to which pertain to the
substance of each of the conduct of a crime, it failed to show a value of pro-
perty. The District Attorney Office, and the Petitioner Ineffective Assistance
of Counsel, failed to file and failed to Recieve the Volutary Disclosure Form
within "15 days and "30 day period of time. The Voluntary Disclosure Form. show
no Action of a Grand Jury Proceeding of any kind, that a "True Bill of a “Ind-
ictment ever bing filed with the Court. The Disclosure Form shows no "DNA or
"Brady Material ever being filed with the Court, it showa no identification,
it shows no Discovery of a crime. It only shows a falsified Statemnt that was
created as a Illusion, created by the New York City Police Department and the
District Attorney Office. It has (9), duplicious fabricated manufactred times
and dates, and Addresses and Streets. The Disclosure Form was dated October 5,
2015, ninty days later while the Petitioner was being Illegaly detained with-
out a "True Bill of Indictment ever being filed with the Court, in the County
Jail, without Due Process of the Law, and without Protection of the Law. Not
one of the Petitioner (5), Ineffective Attorney ever filed for a hearing or a
dismissal of the "Case, at any time.without ever producing a "True Bill of
"Indictment..being filed with the Court. And without a Voluntary Disclosre Form
ever being filed with the Court, or a "True Bill of a Indictment being filed
with the Court. The State of New York Lack Subject Matter Jurisdiction, And
in violation of his Right to Due Process of the Law and Protection of the Law,
and deprived of his Civil Rights, and the Petitioner was deprived of his Right
to Effective Assistance of Counsel in violation of his 6th, Amendment. and in
violation of 4th, 5th, 6th, And 14th, Amendment of the United States Constit-
ution, Strickland V. Washington, 466 U.S. 668. Cullen V. Pinholster, 563 U.S.
170. See Exhibit(€), "Sham Fabricated Manufactured Volutary: Disclosure Form.

 

(12)
_ _ Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 13 of 227
21. The District Attorney Office of New York County, District Attorney Cyrus

Vance JR, Assistance District Attorney Shipla Kalra. Created a Fabricated Man-
factured Office of Chief Medicak Exeminer Laboratory Report, dated September
30, 2015. And a Fabricated Manufactured Affirmation In Support of Seizure
dated January 26, 2016. Both with falsified information, and falsified State-
ments with manufactured Exculpatory and "DNA Evidence, and Brady Material. In
violationof CPL § 240.20. Discovery upon demand, and CPL § 240.40. Discovery
upon Court. In violation of the Petitioner 6th, Amendment Ineffective Assist-
ance of Counsel. Both manufactured falsified Illegall documents have falsified
Exculpatory, and "DNA and Brady Material with falsified statement that does
not "Exhist, and that were never Authorized or filed with the Court. The Labo-
ratory says swab of the upper interior door, It also says the "DNA of a male
"A is suitable for entry into the local DNA of a Male doner "A suitable for
entery into the local index System(LDSI), State DNA index(SDIS), and National
DNA index System(NDIS), It also says a Male Profile from a male doner. Which
was all fabricated manufactured evvidence, because a A" Male doner Profile is
more then a Billion men on Earth, a profile means that there was never any ©
"DNA evidence aiainst the Petitioner. The falsified Chief Medical Report was |
used to Illegally detained the Petitioner, without a "'True Bill of Indictment
to then be used, with the Affirmation. IN Support of and Order of Seizure |

was dated January 26, 2016. Which also was never signed or certified of filed
with the Court, and used to Illegally "Swab the interior of the Petitioner
mouth and cavity between the cheek and teeth, with cotton. Without a Accustory
Instrument or a "True Bill of Indictment being Authorized by a Grand Jury, or
being filed with the Court. There was never any video of the Petitioner cutt-
_ing his hand on a Elevator door, there was never any "Exculpatory or "DNA or»
Brady Material, filed with the Court as a "Match to the Petitioner. All (5),
Ineffective Attorney are in violation Pursuant to CPL § 710.20. for failure to
Suprress Unlawful Search and Seizure, and Property obtained by means of Unl-..,
aful Search and Seizure Precluding Admissibilty of Evidence. See Exhibit(B),
Sentenee Minutes,..Attorney Susan Calvello admits that there was never any "DNA
Evidence, and that it was all falsified and she with held it from the Petit-~::
ioner and that was Ineffective Counsel. The State of New York Lack Subject
Matter Jurisdiction, in violation of the Petitionet Right to Due Process of
the Law and Protection of the Law, and his Civil Rights and deprived him Effe-
ctive Assistance of Counsel. Strickland V. Washington, 466 U.S. 668. Kimmelman
V. Morrison, 477 U.S. 648. In violation of the Petitioner 4th, 5th, 6th, And
14th, Amendmnet of the United States Constitution. See Exhibit(C), "Sham "DNA

 

 

And Exculpatory Evidence.
(13)
Case 1:19-cv-11409-GBD Document2 Filed 12/12/19 Page 14 of 227
22. The District Attorney Office of New York County, District Attorney Cyrus

Vance JR, Assistance District Attorney Shipla Kalra, and Ineffective Attorney
Susan Calvello. Are in violation of Procedure Law § 400.21. and Penal Law §
70.06. The District Attorney Office created a Fabricated Manufactured Pursuant
to Criminal Procedure Law § 400.21. and Penal Law § 70.06. to create a State-
ment Predicate Felony Conviction .dated October 5, 2015, to Illegally Impriso-
ned the Petitioner without a "True Bill of a Indictment ever being Authorized
by a Grand Jury Proceeding, or filed with the Court. To Illegally Sentence the
Petitioner to (2), Involuntary Not Knowing Intelligently Accepted Plea, toa

3 to 6 years and a 6 to 12 years of Imprisonment, without a "True Bill of Ind-
ictment being filed with the Court. Charging the Petitioner with (7), duplic-
ious counts of a Fabricated Manufactured "Trespassing Felony Complaint, with
(7), Incidents of "Trespassing without a element of a crime, with a UnAuthori-
zed Directive sent to the Department of Corrections. Charging the Petitioner
with First Degree Burglary(Penal Law § 140.30.), adding to manufacutred counts
of Burglary in the Third Degree(Penal Law § 140.20.), Illegally sentencing the
Petitioner to Illegal sentence of "6 to 12 years of Imprisonment, as a Multi
State Predicate violent Offender. Reason being Judge Arlene Goldberg could Not
Re-Sentence the Petitioner, to a (9), Count "True Bill of Indictment that was
never Authorized by a Grand Jury Proceeding, and that does Not "Exist. The
Fabricated Manufactured Statement Predicate Felony Conviction, has falsified
dates of the Petition being convicted on April 2, 2012, and being sentence on
April 23, 2012. Which was all falsified information the Petitioner was never
in life a Predicate offender or Imprisoned in any other Prisons in the United
States, the manufactured Predicate Statement and the manufactured Trespassing
Felony Complaint, was created by the District Attorney Office. Attorney Susan
Calvello was well aware that the Petitioner was being Illegally Imprisoned
without a Due Process, and without a "True Bill of Indictment when she would
adopt his Motion to "Withdraw his plea, she was a Advocate for the People and
she new that the Petitioner was not a Predicate offender and that he was not
Fadieted of Convicted: The State. of Néw York Lack Subject Matter Jurisdiction
in violation the Petitioner Right to Due Process of the Law and Protection of
Law, and his Civil Rights and he was Deprived Effective Assistance of Counsel.
Strickland V. Washington, 466 U.S. 668. Wiggins V. Smith, 539 U.S. 510. In
violation of the Petitioner 4th, 5th, 6th, And 14th, Amendment, of the United
States Constitution. See Exhibit(D), "Sham Predicate Statement Exhibit(C),
"Sham "Trespassing Felony Complaint not Filed with the Court.

(14)
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 15 of 227
23. ON December 1, 2017. The Petitioner was Illegally sentence by Judge Arlene

Goldberg. To a Involuntary Not Knowing Intelligently Accepted Plea, toa (9),
Count "True Bill of Indictment that was never Authorized or any action taken
by a Grand Jury Proceeding, that does not "Exist. To Burglary in the Third
Degree Penal Law § 140.20. to a Indeterminate term of 3 to 6 years of Impris-
omment. Counts One and Four are to Run Consecutively with each other. all
other counts will be concurrent , and One and Four Consecutive to each other
"But Concurrent with all other counts. Without a "True Bill of Indictment ever
being filed with the Court, and without a Uniform Sentence & Commiment of a
Conviction ever being filed with the Court. Thereafter the Petitioner was left
in the County Jail" without ever being sentence of a Conviction, ona (60),
day stay of Execution to go back to Court to be “Re-Sentence by Judge Goldberg
that did not happen. Judge Goldberg at that time period used a Fabricated Man-
factured falsified, (7), duplicious count "Trespassing Felony Complaint with-
out any element of a crime, created a Fabricated Manufactured falsified UnAut-
orized Directive’ To "Re-~Sentence the Petitioner to (7), duplicious counts of
Burglary in the Fisrt Degree(Penal Law § 140.30.), charging the Petitioner as
violet Offender, then she Added (2), Counts charging the Petitioner with Bur-
glary in the Third Degree(Penal Law § 140.20.), To "Re-Sentence the Petitioner
to a “Illegal sentence of a "6 to 12 years of Imprisonment, without ever brin~
ging him back to Court, to be "Re-Sentence because there was never a True Bill
of "Indictment filed with the Court. she then used a falsified statement and
classified the Petitioner, as a Multi state Offender, the state of California
were the Pettitioner has been living, for the past "30 years of his life, the
State of “Conhécticut were the Petitioner was born and Raised, and his mother
and father live, without any facts or Jurisdiction. Judge Goldberg and the
District Attorney Office classified him as:a:Predicate:Offendér" with ati x
falsified Predicated statement, with the falsified date of October 5, 2015.
The Petitioner filed a Motion to "Withdraw his Plea and "Shouted and Screemed
on the Record, but would not "Adopt any of his Motions. This was done to I1l-
egally Imprisoned the Petitioner without a "True Bill of Indictment. The State
of New York Lack Subject Matter Jurisdiction in violation Peitioner Right to
Due Process of the Law and protection of the Law, and his civil Rights and
deprived him of Effective Assistance of Counsel, Strickland V. Wasgington, 466
U.S. 668. Wiggins V. Smith, 539 U.S. 510. See Exhibit(D), "Sham UnAuthorized

 

 

Directive Sham Uniform Sentence Sheet, Sham Predicate Statement. See Exhibit

(A), Sentence Minutes.
(15)
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 16 of 227

Therefore, the Undersigned Petitioner prays that the Application for Writ of
Habeas Corpus be Granted, and the Petition's Judgment of Conviction be Vacated
in it's Entirety or in the Alternative, a hearing should be held and such oth-
er and further Relief as this Court may deem Just, Proper and Equitable.

Respectfully Submitted

 

ohn Walden Pro-Se

Orleans Correctional Facility
3531 Gaines Basin Road
Albion, N.Y. 14411.

I declear(or certifie, verifie, or state), under penalty that the pursury that
the foregoing is True and Correct and that this Petition for Writ of Habeas
Corpus was placed in the Prison mailing system on December 6, 2019.

~

Executed(signed), / (Date), December 6, 2019.

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 17 of 227

EXHIBIT
(A)
- Case HAFNALCOGré OP thie CityrobNewWnvke/19 Page 18 of 227
New York County

Felony Complaint

The People of the State of New York
VS.

DEFENDANT:

 

pork

CHARGES:

 

John Walden

M15662105 08/20/2015 09:00
515 WEST 145 STREET
MANHATTAN NY

(M 49)

 

 

ma ~

—.

ayantesZt

eS

 

 

Interpreter: Language Screener: KALRA, SHILPA - TB30

 

 

Notices Served at Arraignment:

[1 CPL 190.50 - Grand Jury

[-] Cross Grand Jury

([] Waive Cross Grand Jury

[1] CPL 710.30(1) (A) - Statement

(J CPL 710.30(1) (B) - Identification

(-] CPL 250.20 - Alibi

[7] PL 450.10(48 hrs /15 days) - Property ~

(] OTHER:

 

 

 

wav B
-

Adjournment:

Part: Date:
(C] CPL. 180.80/30.30 Waived

Bail Condition:

__/ l
(Ins. Co: Bond) (Cash)

(1 Surety Exam - 48 hours/72 hours

(Other)

[J Temporary Order of Protection

[] ART. 730 Exam Ordered
L] Medical: Attention

[] Protective Custody

(LJ Suicide:Watch

(1 Psychiatric Evaluation

 

 

 

Arresting Officer

 

Court Reporter
STEVEN STANLEY .

 

 

Date Part

 

 

 

 

Judge:

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 19 of 227

NEW YORK CITY
CRIMINAL JUSTICE AGENCY Interview

 

 

 

CJA LOG Page

 

 

 

 

 

 

 

 

 

 

INTERVIEW REPORT 42
Name: WALDEN, JOHN
Age: 49 / Interview Date: 2015-08-20
DoB: 1965-11-26 Interview Time: 14:02:00
Sex: NIALE CJA Interviewer: N150
Hispanic? NO Interview Location: cB
Race: BLACK Interview Language: ENGLISH
RESIDENCE/FAMILY
Current Address: 399 9TH AVENUE, Bo la Prior Address: DK EAST 126TH STREET
City, State, Zip: NEW YORK, NY, 10001 : City, State, Zip: NEW YORK, NY 99999
Lives With: Lives Alone
Contact: SELF - Contact: RA
‘| Relationship: \ : Relationship: FRIEND
Phone #: 347-488-8777 Phone #: NA
Length at Current Address: Years Months Weeks Length at Prior Address; Years 5 Months

{Contact still Resides at Prior Address? NO

4 -
Altemate Address: Prune - win was Chive lingl av =“ MY Expects:Someone al Arraignment? NO

City, State, Zip:. Name:

Contact: LM AS - S.- Ee ’ Relationship:

 

 

 

Relationship: a) anda pore

Phone # WC,

EMPLOYMENT ,

Employed? ¢ UNEMPLOYED Does Defendant Provide Support for Others? NO

Job/Position: . Ul _ A If "Yes" How Many? .
Employer: S AW Y ° Other Sources of Financial Support: Welfare Defendant
¢ . ,

Address: . span . C } 5 dunt

City, State, Zip:

 

 

 

Length of Employment: Years: Months: Highest Grade: 16
Hours Worked/Week: In School? NO
Avg. Net Pay: Name:
Pay Period: in Training Program? NO
Length of Unemployment: Years: Months: 1 Name:

| Other Employment Status: NONE : . In Treatment Program? NONE

 

 

 

 

 

 

 

 

 

  

LEGEND: NP =NoPhone = Refuses to Answer

  

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DK — = Doesn't Know Nc = Not Calculated
NA = Not Applicable _ No Shading = Information from Defendant
his report assesses the defendant's risk of flight by considering the following: community ties and warrant history as defined in sections 2(aj(ii) and 2(ay(i&(vl) of GPL
P710.30 and open cases. However, a positive assessment is withheld for defendants with outstanding bench warrants attached to their NYSID sheet at the arrest. This report
does not consider other criteria listed in CPL 510.30 such as the defendant's mental condition, the weight of the evidence, or the possible sentence,
DEFENDANT'S RESPONSE VERIFICATION CJA RECOMMENDATION
1 Has the defendant lived at his/her current address for 1.5 yearsormore? to YES
2 _ | Does the defendant live with parent, spouse, C/L spouse of 6 months, grandparent, or MODERATE RISK FOR ROR
legal guardian? NO nef
3 Does the defendant have a working telephone in residence/cel! phone? YES 1
4 Does the defendant report a NYC area address? : YES 0
5 Is the defendant employed, or in.schoo! or training program, full time? NO
6 Does the defendant expect someone at arraignment? ‘ NO
7 Does Prior Warrant equal Zero? YES §
8 Does Open Gase equal Zero? : YES 1
TOTAL POINTS 5
Neuss ss a RLS TSS
{Verification Reference Source: NO CONTACTS PROVIDED

 

 

 

 

CJA is not the oficial source of data provided in gray-shaded area
Case 1:19-cv-11409-GBD DélentstShed@ed 12/12/19 . Page 20 of 227

Arrest ID: M15662105

Name: WALDEN, JOHN
NYSID: — 09987141Z
Charges:
CHARGE ATTEMPT?
TOP N

Additional Paperwork Received: N

Notés:

Arrest Date:

Sex:

DOB:

LAW CODE

PL 1402000

2015-08-20
MALE

26-Nov-1965

CLASS
D

Arrest Time: 09:00:00

Race: BLACK

TYPE COUNTS
A 1

DEFENDANT SOUGHT AS PERP ON ICARD NO. 12015027426. NOTIFIED PO ROHE @ RISC/PO SANCHEZ IN ROOM 132.

DEFENDANT SOUGHT AS PERP ON ICARD NO. 12015026452, NOTIFIED PO ROHE @ RISC/PO SANCHEZ IN ROOM 132.

DEFENDANT SOUGHT AS PERP ON ICARD NO, 12015025650. NOTIFIED PO ROHE @ RISC/PO SANCHEZ IN ROOM 132.

NO RECORDS FOUND FOR ICARD NO. 12015025632. ICARD CANCELLED,
NO RECORDS FOUND FOR ICARD NO. 12015026449. ICARD CANCELLED.
NO RECORDS FOUND FOR ICARD NO. 12015027307. ICARD GANCELLED.

Warrants:
Warrant Search Type:
, Warrant Type:

Warrant Num Warrant Date

NYSID Search
1-Card

 

12015025632 05-Aug-15
ae a caus .
Warrant Search Type:
Warrant Type: I-Card

Warrant Num Warrant Date

 

 

12015027426 18-Aug-15
“Warrant Search Type:
Warrant Type: \-Card
Warrant Num Warrant Date
12015026452 _ 11-Aug-15
12015027307 17-Aug-15 -
ee ete wnt ec nee

NYSID Search

10-Aug-15

 

Warrant indictment Num Warrant Docket Num

Warrant Indictment Num Warrant Docket Num

vt

Warrant Indictment Num Warrant.Docket Num

Def Name

WALDEN, JOHN

WALDEN, JOHN

Def Name

WALDEN, JOHN

Dei Name

WALDEN, JOHN
WALDEN, JOHN

WALDEN, JOHN

Def Sex Def DOB Def NYS!ID
M 26-Nov-65 09987141Z
M 26-Nov-65 099871412

Def Sex Def DOB Def NYSID
M 26-Nov-65

Del Sex Def DOB Def NYSID

M 26-Nov-65 099871412

M 26-Nov-65 09987141Z

 

M 26-Nov-65 099871412
Facmemenssessid

Case 1:19-cv-11409-GBD Document.2 Filed 12/12/19 Page 21 of 227

at

 

 

Incident 9: August 18, 2015 560 Broadway, Video shows D enter building and office
of Work Group, which requires special acceés. 3 laptops missing.

SUMMARY OF DEFENDANT(S) STATEMENT(S):

They look like me, but | won't answer that. I had that silver dollar for a hot minute,
for like a year. I was never a chef. I did work in the kitchen at a church, serving. It
was in the Bronx. I didn't say it looked like me. My friend gave me the silver dollar.
Somebody I worked with. She lives in California. I was there 7 months ago. I am not
going to answer if I have a chef jacket. I have 3 backpacks. I don’t have any with a
white stripe on it. My blood shouldn't be at any of the burglaries. Did they take
everything from my room? There shouldn't be a chef jacket in my room.

VIDEO: yes

PHOTOS: yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 9/10/15

“1 YES: NO: X | RECOVERED: | LOADED W/:
~~ YES: NO: X_| TO:
| PLACE OF TREATMENT:
~ 4 TYPE: WEIGHT: LAB: FT:
~ | YES: X [NO: NUMBER: N0901-2015 -
“T DATES: 8/25/15; | NO. 3-20 TERM: 9

8/26/15; 9/8/15;

 

 

 

 

ASSIGNED ADA: Shilpa Kalra

 

PRESENTING ADA: Shilpa Kalra

 

 

 

 

 

 

 

 

 

 

 

Final Charges:
140.2520 (9 COUNTS) CP to- bt
REMARKS

DNA and Print hit on 2 incidents.

WITNESSES
Police Officers: °c SBield | Tas Command... -| Telephones Gd
Detective Steve Stanley 3554 907392 | MTS N
Det, James Meehan 6445 906807 MTS ¥

 

 

 

 

 

 

 

 
Feseerremsectonriet
thorannoeciacerd

Case 1:19-cv-11409-GBD. Document 2 Filed 12/12/19 Page 22 of 227

TRIAL BUREAU THIRTY

 

 

  
 

  
  

sip |

 

 

 

J ohn Walden

 
 

 

 

0998714:

 

 

 

 

 

 

 

 

  

| Attached

 

 

 

 

‘Te0/1s | 9AM 357 West 35" Street

 

 

 

 

SUMMARY OF
CASE

 

black backpack, enter the office on the 4th floor, and enters 2 separate offices. Shows

 

9 INCIDENT PATTERN COMMERCIAL BURGLARY
Incident 1: July 7, 2015 at 119 West 57th Street, Room 906. Video shows that at
about 6:30pm, a male, dressed in a white chef jacket, black pants, and a black
backpack, enter the office on the 9th floor, attempts to open several office doors, and
enter some of the offices. Shows male leaving about 15 minutes later with a large
black backpack. Property missing: 1 Apple laptop

Incident 2: July 14, 2015 460 Patk Avenue South, 5th floor. Video shows a male,
dressed in a white chef jacket, black pants, and a black backpack, eriter the office on
the 5th floor, and use a tool to pry the office door open. The video further shows the
male leave about 15 minutes later with a full backpack. 7 Apple laptops were missing

Incident 3: I July 28th, 2015 at 402 West {3th Street, 4th Floor. Video shows at about
6pm, a male, dressed in a white chef jacket, black pants, and a black backpack, enters
the office on the 4th floor, and enters multiple offices. Shows the male touch 2 pieces
of paper in the office and leave about 15 minutes later with a large black backpack.
Missing Property: 1 Samsung laptop and 1 Lenovo Thinkpad. Latent print was
recovered from the above paper and matched the defendant.

Incident 4: August 8th, 2015 at 138 West 25th Street, 5th Floor, video shows that at
about 12:25pm, a male, dressed in a white chef jacket, black pants, and a black
backpack, enter the office on the 5th floor, and attempts to pry the office door open
with a tool and, then uses his body to open the door. Security alarm goes off and
shows the male leave about one minute later with a large black backpack. Missing
Property: 2 Dell laptops and 3 Macbook laptops. D cuts himself and leaves blood
on elevator door. DNA from blood comes back to deft

 

Incident 5: August 14, 2015 at 6 East 39th Street, 7h floor. Video shows that at
about 7:36pm a black male, dressed in a white chef jacket, black pants, and a black
backpack, enters the office on the 7th floor, pries the office door open, and enters
the office. The video further shows the male running out a few minutes later. No
property missing.

Incident 6: August 17, 2015 . No video but door was damaged, the safe had been
moved, and property, including Cuban cigars, 20 American Eagle Silver Dollar coins,
7 watches, US currency, and 20 Citibank checks in the name of “Pac Program,” and
multiple US Treasury Bonds, was missing from the office. One American Eagie
Silver Dollar was recovered from the defendant’s person after he was arrested

Incident 7 and Incident 8: August 17th, 2015 at 20 Hast 46th Street, 4th Floor. Video
shows that at about 5:45pm, a black male, dressed in a white t-shirt, dark pants, and a

the male leaving about 15 minutes later with a large black backpack. Damage to both
office doors. Property Missing: 1 Acer laptop, 1 Toshiba laptop, 1 Lenovo laptop, 1
ASUS laptop, and 1 digital camera

 

 
ge 23 of 227

Ta MeO ee ee Ag

ument 2. Filed 12/12/19 Pa

Doc

BD.

Case 1:19-cv-11409-GB

CRIMINAL COURT OF THE CITY OF NEW YORK
COUNTY OF NEW YORK

THE PEOPLE OF THE STATE OF NEW YORK

oo FELONY
-against- ,
John Walden (M 49), : ADA Shilpa Kalra

| (212) 335-9095
Defendant. :

 

 

Detective James Meehan, Shield 06445 of the Midtown South Precinct Detective

Squad, states as follows:
The defendant is charged with:

PL 140.20 - Butglaty in the Thitd Degree.
: (defendant, #1: 7 counts)

At the times and places described below in the County and State of New York,
the defendant knowingly entered and remained unlawfully, in a. building with intent to
commit a ctime therein. . .

The factual basis for this charge is as follows: —

Tam informed by an individual, of an address known to! the District
Attomey’s Office, that he is the office manager for an advertising company located at 460

. - Park Avenue South, Sth floor, New York, N'Y. I am futther informed that on July 14, 2015,

he noticed that approximately 7 Apple laptops were missing. I observed surveillance video

“from July 14, 2015 at 460 Park Avenue South, 5th floor that shows a male, dressed in 4 white

chef jacket, black pants, and a black backpack, enter the office on the 5th floor, and use a
tool to pry the office’ door open. The-video further shows the male leave about 15 minutes

later with a full backpack. T recognized the male in the video as the defendant, John Walden _

since I previously attested him in June, 2014.

T am informed by a second individual, of an address known: to the
District Attorney’s Office, that-be is the CEO for a Title Agency located at 6 East 39th
Street, 7h floor, New York, NY. I am futther informed that on August 14, 2015, he
observed surveillance video from August 14, 2015 at 6 Bast 39th Street, 7h floor that shows

- ge that at about 7:36pm a black male, dressed in a white chef jacket, black pants, and a black

backpack, enters the office on the 7th floor, pues the office door open, and enters the office.
The video further shows the male running out a few minutes later. I also watched the video-
and recognized the male in the video as the defendant John Walden. .;

 

Tam informed by a third individual, of an address known to the District

Page 1 of 3

 

 

 

osinsammneon
 

; ; , : : Page 2 of 5 4 ‘ , - ‘ : .
CRIMINAL COURT OF THE CITY OF NEW YORK’
COUNTY OF NEW YORK ‘

THE PEOPLE OF THE STATE OF NEW YORK ‘ , ~ . . , , . '
FELONY _ mo . ‘ ‘
~apainst- . .
John Walden (M 49), . ADA Shilpa Kalra

212) 335-9095
Defendant. (12)

 

Attorney’s Office, that he is a physiciati for the “PAC Progtam,” located at 6 East 39th
Stteet,.4h floor, New York, NY. I am further informed me that on August 17, 2015 that the
es doot was damaged, the safe had been moved, and ptoperty, including Cuban cigars, 20
_ American Eagle Silver Dollar coins, 7 watches, US curtency, and 20 Citibank checks in the-"
vexs Name of “Pac Program,” and multiple US Treasuty Bonds, was missing from the ‘office. One
Arnerican Hagle Silver Dollar was tecoveted from the defendant’s person.

 

 

cae - Tam informed by Detective Kevin Buehlet, SHield 4387, that he spoke,

/ to an employee from RPG Incorporated located at 119 West 57th Street, Room 906, New
York, NY who observed surveillance video from July 7, 2015 at 119 West 57th Street, Room
906 that shows that at about 6:30pm, a male, dressed in a white chef jacket, black.pants, and _
a black backpack, enter the office on the 9th floor, attempts to open several office doois, -
and enter some of the offices. I am further informed that the video furthér shows the male
leaving about 15 minutes later with a large black backpack, I am further informed that male

. who enteted the office is not an employee of RPG Incorporated and-1 Apple laptop was
missing after the male entered the office. I viewed stills from the surveillance video from this -
incident, and recognized the male in the video as the defendant. ....

 

I'am informed by Detective Buehler, that he spoke to an employee from a
company located at 20 East 46th Street, 4th Floor, New York, NY, a commercial office
building, who observed surveillance video from August 17th, 2015 at 20 Hast 46th Street,
4th Floor, New York, NY that shows'that at about 5:45pm, a black male, dressed in a white
tshirt, dark pants, and a black backpack, enter the office on the 4th floor, and enters 2
sepatate offices. I am further informed that the video further shows the male leaving about
15 minutes later with a large black backpack. I am: further informed that the male who
entered the office is not an employee of the company located 20 East 46th Street, 4th Floor.

_ lam further informed there was damage to both office doors and 1 Acer laptop, 1 Toshiba
laptop, 1 Lenovo laptop, 1 ASUS laptop, and 1 digital carnera was missing after the male mo, .
entered the offices. I viewed stills from the surveillance video from this. incident and . . . .
recognized the male'in the video as the defendant. :

 

Iam informed by Detective Elvis Montalvo, Shield 478, that an employee from
Stripes Group located at 402 West 13th Street, 4th Floor, New York, NY, a commercial

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 24 of 227

a

 

feiesoienreomneed
Sane
 

 

Case 1:19-cv-11409-GBD Document 2. Filed 12/12/19 Page 25 of 227

* . : _ Page 3 of 3

COUNTY OF NEW YORK :

THE PEOPLE OF THE STATE OF NEW YORK an
. - | FELONY

-against-

John Walden (M 49), ADA Shilpa Kalra

212) 335-9095
. Defendant. (212) °

 

office building, observed surveillance video from July 28th, 2015 at 402 West 13th Street, 4th
Floor, New York, NY that shows at about 6pm, a male, dressed in a white chef jacket, black
pants, and a black backpack, enters the office on the 4th floor, and enters.multiple offices, I
am further informed that the video further shows the male touch 2 pieces of papet in the
office and leave about 15 minutes later with a large black backpack. Fa Ritther idfotnéd ‘that
the male who-entered the office is not an employee of Stripes Group and that Samsung
laptop and 1 Lenovo Thinkpad was missing after the male entered the offices. viewed stills

ptint was recoveted from the above paper

from the surveillance video and recognized. the male in the video as the defendant, I<” .

reviewed an ECT repost which shows that a latent
and matched the defendant. «xs

 

[ am informed by Detective John Hidalgo, Shield 584, that an employee from
Principle MCD Incorporated located at 138 West 25th Street, 5th Floor, New York, NY, a
commercial office building, observed surveillance video from August 8th, 2015 at 138 West
25th Street, 5th Floor, that shows that at about 12:25pm, a male, dressed in a white chef
jacket, black pants, and a black backpack, enter the office on the Sth floor, and atterapts to
pry the office door open with a tool ahd, then uses his body to open the door, I am further
informed. that the video has sound and when the male entets the office, the alarm goes off
and shows the male leave about one minute latet with a large black backpack. I am further
informed that the male who enteted the office is not an employee of Principle MCD
Incorporated and 2 Dell laptops and 3 Macbook laptops wete missing after the male entered
the office. I viewed stills from the surveillance video and recognized the male in the video as
the defendant.

 

False etatements made in this written instrument are punishable as a class A
misdemeanor pursuant to section 210.45 of the Penal Law, and as other crimes,

 

Detective James Meehan ' Date | Time *

 

 

 

 
rermeosenncernensr

Ronemasirniobariste

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 26 of 227 —

ba

{sd

14
17

1g

20
24
24
23
24

25

 

 

Willoughby

‘DON WILLOUGH BY,’

called as a witness, having been first
duly sworn, responded to the oath and
testified as follows:
THE WITNESS: Yes.
THE FOREPERSON: Be seated.
BY MS. KALRA:
Q- Good morning. Please state your
name for the grand jury -
A. It is Don Willoughby.
0. And Mr. Willoughby, are you

currently employed?

A. Yes.

Q. Where do you work?

A. I work at MCD Partners.
QO. Where is that?

A.

It is 138 West 25th Street.
Nene cere

Q. A hat's part of the office of a
é

fifth floor, is that correct?
Ne I

 

A. Yes, fifth floor.

Q. That's here in New York County, is
that right?
| A. | Yep.

Q. and how long have you been working

there?

JMS

 
teen

fevasconeneseoraia

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 27 of 227

 

 

Willoughby

A. Just over two years.

Q. and what is your title?

A. Systems Administrator.

Q. What do you do as a Systems
Administrator?

A. Basically everything IT, that's.

computer, video, copiers.
Q. Now, directing your attention

August 8, 2015, that was a Saturday, is that

right?
A. Yes.
Q. Do you normally work on Saturdays?
A. No, I donitt.
Q. on that particular day, did you go

into the office at this point?
A. Yes.
Q. And can you tell the grand jury
what lead you to. go to the office that day?
A. I was -- I received a call around

12:30 saying that the office was broken into by

the partner/fowner. And when I arrived 20

minutes later, I was arrived or I came in with
about ten NYPD officers and the owner because

of the break-in.

QO. And the security alarm had gone

JMS

 
teoseerrecrmerans

 

 

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 28 of 227

Willoughby

off, is that correct?

A. Correct.

oO. And as a result of that phone call,
when you went there, did you pull surveillance
video?

A. Yes.

Q. And as an employee of MCD Partners,
are you familiar with the surveillance system?

A. Yes.

Q. And did you have an opportunity to
view surveillance video from August 8, 2015 in
the original surveillance system that day?

A. Yes.

Q. And did you -- were you able to

verify if the date and time was correct?

A. Yes.

Q. And it was?

A. Yes.

Q. And then did you later. then pull

-that video and burn it to a disc?

A. Yep.

Q. I'm going to show you what we're
going to mark as Grand Jury Exhibit 1 for
identification, 1 and 1-A and 1-B, did you have

an opportunity to review these videos before

IMS

 
Lamson

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 29 of 227

14

14

1g)

20

2]

23

24

2q

 

 

Willoughby

coming into the grand jury today?

A. Yes.

Q. And did these discs contain an
exact copy of the surveillance system that you
pulled from August 8, 2015?

oR, Yes.
MS. KALRA: And so, at this time,

I'm going to move -- | |

Q. And how do you know those are the

same discs that you reviewed in my office?

A. How do I know they are?
Q. Yeah.
A. My initials are on both of them.

MS. KALRA: So, at this time, I'm
going to move Exhibit 1-A and 1-B into
evidence.

Q. I'm also going to show you two
photographs which we will mark as Grand Jury
Exhibit 2-A and 2-B. Are these photographs
from the video that is already in evidence as

Grand Jury Exhibit 1-A and 1-B?

A. Yes.

Q. And do they fairly and accurately
show stills from those -- from those videos?

A. | Yes.

JMS

 
eexreeneneteceh

teinhenaneonared

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 30 of 227

so

tay

 

 

Willoughby

MS. KALRA: At this time, I move
into evidence Grand Jury Exhibit 2-A and
2-B.

Q. Now, if you could jus riefly tell

   

the grand jury what the Exhibi
show, what the videos show?
A. It shows the suspect, I guess you

could see is entering our front office >and

Ke
coming through th tor and then about.
minute 1. i into t front door of

tke office. And then the second video I have
shows the alarm going off and shows him
stealing five laptops and going out the front
door of the office down the steps.

Q. And you said there were five
laptops taken into total? |

A. Correct, five.

QO. And do you know the approximate
value of those laptops?

A. It's eighty-eight hundred dollars.

Q. And did you notice any damage to

the door when Sou came into the office that
day?
A. When I arrived, when the police

were on the scene, there was a few like pieces

JMS

 
wt

fee

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 31 of 227

13

14

15

14

17

18

19

20

24

22

23

24

25

 

 

Willoughby
of broken wood on the £loor scattered about.
Q. And that wasnit there prior to the
person coming in, is that correct? |
A. Yeah. Yeah.
Q. And now, the person that's pictured

in what's in evidence as Grand Jury Exhibit 2-A
and 2-B, that's the person that entered and
took the laptops, is that correct?

A. Correct.

Q. And based on the -- on the video
and stilis, do you recognize that person to be
an employee of MCD Partners?

A. No.

Q. Did that person have permission or
authority to enter the building or take the --

or enter the floor and the office and take the

laptops?
A. No. .
Q. And do the videos show anybody else

that was unauthorized, any other unauthorized
people in the building?
A. No.
MS. KALRA: All right. So, I'm
going to just play this first video, or

attempt to play it. Let's see how this

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 32 of 227

1q

14

1&

 

 

10
Willoughby

goes. I'm going to step out for just one
minute.
{ADA KALRA STEPS OUT OF GRAND gury ¥

ROOM AND RETURNS) “

Q. This is the video that you pulled, YW
is that correct? WV
A. Correct .Y

MS. KALRA: I'm just going to fast #
forward to the end of it¥Y

(MACHINE TURNED ON, VIDEO BEING ¥
PLAYED) v

MS. KALRA: All of it is in
evidence.
Q. That's the individual, is that

correct?

A. Yes.

Q. And those are the laptops, is that
right?

A. Yes.

Q. And just, if you could, briefly

describe what the male was wearing?
I note the grand jury saw it, but
if you could put it on the record.
A. Looks like he was wearing a white

shirt with a black backpack that he had on.

 
Sreretboeld

keemeotnnncrnceae

‘Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 33 of 227

ND

4O

1d
12
13
14
15
16
L7
18
15
20)
2q
22
23
24

25

19

 

 

Willoughby
Q. Looked like a white chef coat, is
that right?
A. Yeah.

MS. KALRA: All right. TI have no
further questions for this witness. —
Are there any questions from the
grand jury?
Seeing none, you're excused.
(MACHINE TURNED OFF)

(WITNESS EXCUSED)

11

JMS

 
tomers NCA

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 34 of 227

14

17

1g

 

 

 

12
Bailey

MS. KALRA: At this time, I'm going
to call Mr. Troi Bailey into the grand
jury chamber.

TROT BATILEY,
called as a witness, having been first
duly sworn, responded to the oath and
testified as follows:

THE WITNESS: yes, I do.

BY MS. KALRA:

Q. Good morning. Please state your

name for the grand jury.

A. Troi Bailey.

Q. And Mr. Bailey, are you currently
employed?

A. Yes.

Q. What do you do for a living?

A. I'm an IT director.

Q. And where do you work?

A. | (peep Fobus.

Q. where is that located?

A.

460 Park Avenue _$o New York,

eo ~d6That's in Manhattan, correct?

New York.

A. Manhattan, yes.

Q. And how long have you worked there?

JMS

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 35 of 227

14
1

14

 

 

13
Bailey

A. Just under two years.

Q. Now, directing your attention to
July 14, 2015, were you working that day?

AL Yes.

Q And what day was that?

A. Tuesday.

O ‘And did you -- what time did you
arrive at the office?

A. Approximately 9:30.

Q. And when you arrived at the office,
did you notice or were you told that anything
was missing? | |

A. I received an e-mail froma
colleague that they had missing property.

Q. Now, did you then check yourself to

see how much property was missing?

A. Yes, I did.

Q. And what property was missing and
how much?

A. The user's laptop was missing and

five other users! laptops were missing.

Q. So, there were six laptops?
A. Yes.
Q. And they belong to your company,

not the individual users?

JMS

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 36 of 227

 

 

 

14
Bailey
A. That's right, to Deep Focus.
Q.. What is the approximate value of

all six laptops?

A. Eleven thousand dollars.

Q. Now, as a result of finding that
day that the laptops were taken, or were
missing, did you check for surveillance video?

A. Yes, I did.

Q. And as an employee of Deep Focus,

are you familiar with the surveillance video

system?
A. Yes.
Q. And were you able to view

surveillance video from July 14, 2015, from
about 7:15 in the morning?

A. Yes, I was.

Q. And that was at 460 Park Avenue
South, is that correct?

A. Yes.

Q. And did you -- were you able to
verify if the date and time on those video on

your surveillance system was correct?

A. ‘Yes, I was.
Q. And then did you burn a copy of
that on to a disc? ¢

JMS

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 37 of 227

14

14

14

20

2

22

23

24

25

 

 

15
Bailey

A. Yes, I did.

Q. And now, I'm showing you what we're
going to mark as Grand Jury Exhibit 3 for
identification. Is this a copy of the video
that you burned from the surveillance system?

A. Yes, it is.

Q. And it's an exact copy, is that
correct?

A. That's correct.
Q. And did you have a chance to review

it before coming into the grand jury today?

A. Yes, I did.

Q. And how do you know that that's --
it's the same disc?

A. Has any initials.

MS. KALRA: All right. At this
time, I move into evidence Grand Jury
Exhibit 3.

Q. | T'm also going to show you two
photographs which we will mark as Grand Jury

Exhibit 4-A and 4-B; do you recognize these

photos?
A. Yes, I do.
Q. And what are they photos of?
A. This is the fifth floor of our

JMS

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 38 of 227

14

17

1g

 

 

16
Bailey

office, and the individual entering the floor
illegally.

Q. And these photographs fairly and
accurately show stills from the video that's in
evidence as Grand Jury Exhibit 3, is that
correct?

A. Yes, that's correct.

MS. KALRA: I now move into

evidence Grand Jury Exhibit 4-A and 4-B.

Q. Now, you had mentioned that in 4-A
an@ 4-B show the person that is pictured, is
that correct?

A. That's correct.

Q. Can you describe what that person
is wearing?
black shoes and a backpack.

“Sand can you just describe for the
grand jury what Grand Jury Exhibit 3, the
video, what that shows?

A. It's footage of internal footage of
the gentleman in the photographs, again,
entering our floor illegally.

Q. When you say illegally, can you

explain in more detail what the person is doing

JMS

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 39 of 227,

14

17

14

 

 

 

1?
Bailey
in the video?
A. He has some sort of tool jimmying
the lock to the front door off the floor.
O- So, to be clear, the video actually

shows the person using that Evol to enter the

AY Yes.

Q. The office?

A. The floor, yes.

Q. And you mentioned the person was

  
     
  

wearing a waite chef coat andbiack pants.

    
 

Does he have

A. yes, he has a black backpack,

Q. And based on your review of the
stills and video, do you recognize this person
to be an employee of Deep Focus?

A. He is not.

Q. And as an employee of Deep Focus,
can you tell the grand jury, did this person
have permission or authority to enter the fifth
Floor or take any of the laptops?

A. He did not, no.

Q. and does the video show any other

unauthorized people entering the fifth floor at

that time?

JMS

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 40 of 227

Bailey
1 A. No, it does not.
2 Q. And just to be clear, that video is
3 from July 14th, from about 7:15 p.m., is that
4 correct?
5 A. That's correct.
g Q. And did you notice any damage to
q the lock when you entered?
g A. He actually destroyed the cylinder
g , on the left portion of the door that would
10 secure the door from being entered.
1] Q. So, you could see that damage when
14 you came in that day? |
13 | A. Yes.
14 MS. KALRA: All right. I have no
15 further questions for this witness.
14 Are there any questions from the
17 grand jury?
18 Seeing none, you're excused.
19 THE WITNESS: Thank you.
20 {WITNESS EXCUSED)
21
22
23
24
25
JMS

 

 

18

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 41 of 227

Kj

Lab

14

174

14

2G

2]

22

23

24

°25

 

 

19
Torres

MS. KALRA: At this time, I'm going
to call Mr. Juan Torres into the grand
jury chamber.

JUAN : TORRE 5S,
called as a witness, having been first
duly sworn, responded to the oath and
testified as follows:

THE WITNESS: Yes.

THE FOREPERSON: Please be seated.

BY MS. KALRA: |

Q. Good morning. Please state your

name for the grand jury.

A. Juan Torres.

Q. And are you currently employed?
A. Yes.

Q.

 

  
  

That's/the ninth floor
Ts that fhattan?
Yes.

and how long have you worked there?

Three years now.

op oO PO PB ©

What's your title there?

JMS

 
_Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 42 of 227

KO

(ad

14

1

18
1g
2
24
22
23
24

25

 

 

20
Torres
A. | systems Engineer.
QO. And that's here in Manhattan, is
that correct?
A. That is correct.
Q. Now, directing your attention to

August 8, 2015, do you remember what day --

were you working that day?

A. No, I wasn't working August 8th.

QO. And that was a Saturday, is that
right?

A. August 8th, I'm not sure. “~~

Q. Well, did you receive a phone call

regarding a security alarm?

A. Yes.

Q. And you remember what day you
received that call?

A. That was duly, I believe.

ov” I'm sorry July They

A. Yes.

O.L£ Was that July 7th? va

A. July 7th. ,/

Q. And when you received that phone
call, what did you do?

A. I was told of some property that

was actually missing, so T’ went ahead and I did

JMS

 
Case 1:19-cv-11409-GBD Document 2. Filed 12/12/19 Page 43 of 227

Bo.

Lad,

tft

13

14

148

14

20

2h

22

23

24

25

 

 

21
Torres
some investigation with the camera system.

Q. And as a result of that you pulled
video, is that correct?

A. That's correct, I pulled video.

Q. And are you familiar with the
surveillance system at RPG?

A. Yes, I was.

Q. Were you able to verify when you
‘Looked through surveillance video Erom July 7,
2015, the date and time, if it was correct?

A. Yes.

.Q. And it was correct, is that right?

A. That's true. |

Q. And when you watched the video, did

you then watch it into its original system?

A. yes, I did.
Q. Did you later burn it toa disc?
A. yes, I did.

Q. Now, I'm going to show you what
we're going to mark as Grand Jury Exhibit 5 for
igentification. Did you have an opportunity to
review Grand Jury Exhibit 5, the disc that's in
front of you, before coming into the grand jury
today?

A. Yes, I did.

JMS

 
 

29

2]

24

 

 

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 44 of 227

22
Torres

Q. And igs it -- how do you know that's
the same video that you reviewed?

A. My signature is right here in the
corner.

Q. That's an exact copy of the video
that you pulled from July 7, 2015?

A. Yes.

Q. Is that correct?

A. That's correct.

MS. KALRA: Now, at this time, I

move into evidence Grand Jury Exhibit 5.

Q. I'm also going to show you two
photos we will mark as Grand Jury Exhibit 6-A
and 6-B; do you recognize the photos that are
in front of you?

A. yes, I do.

Q. And what are they photos of?

A. These are the gentleman, the video
of the gentleman who actually came into our
premise that day.

Q. That's the stills from the video,
is that correct?

A. That is correct.

Q. And they fairly and accurately show

what's depicted on the video, which is already

JMS

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 45 of 227

23
Torres
3 in evidence as Grand Jury Exhibit 6, is chat
4 correct, or 5, is that correct?
3 A. That is correct.
4 MS. KALRA: At this time, I move
4 Grand Jury Exhibit 6-A and 6-B into
é evidence.
4 QO. Now, can you briefly tell the grand
g jury what the video shows?
g A. ‘The video shows this gentleman
14g ; coming into the -- out of the elevator coming
14 into our property, and then later on leaving
14 our property going and getting back on the
As elevator.
14 Q. And what time is the video -- does
18 the video depict?
14 A. 6:50.
17 Q. Okay.
18 A. 6:50.
ig Q. In the evening?
2¢ A. tT the evening, yes.
24 | Q. And as an employee of RPG, were you
22 able to verify whether property was taken?
23 A. Yes, I was able to verify.
24 Q. | Was there any property that was
24 taken?
JMS

 

 

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 46 of 227

ho

Lad

164
L%
1g
1g
20
21
22
23
24

25

 

 

24
Torres

A. There was property taken.

Q. What property?

A. It was a laptop.

Q. Do you know the approximate value
of the laptop?

A. Thirty-two hundred, I believe. And
then there is some software that was put on
there, I started working there, so.

Q. Now, the area where the video shows ,/
the gentleman entering, is that an employees
only area? 4

A. That is correct. You need access,”
you need a key file to enter that area.

Q. -And so it's generally locked and
not open to the public, is that right?

A. | That's correct, it's never open to
the public. It's usually locked, yes.

Q. and now from looking at the video
and stills, did that person -- is that person
an employee of RPG?

A. No.

Q. Did that person have permission and

authority to enter RPG offices and take any
property?

A. No, not not all.

JMS

 
14

14

16

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 47 of 227

25
Torres

Q. Does the video show any other
unauthorized person or is he the only
unauthorized person?

A. He is the only unauthorized person
that was on the premises that day.

MS. KALRA: All right, okay. I
have no further questions.

Q. Did you notice any damage to the

doors or anything like that?

A. No, there were -- no damage was
done.
MS. KALRA: All right. I have no
further questions for this witness.
Are there any questions from the’
grand jury?
Q. I'm actually going to ask you one
more question. Can you describe the clothing

that the person was wearing in the video?

Lack pants, look like some

 
  
    

, black shoes and a black

Lo

  

A. yes, badKpack.
MS. KALRA: I have no further

questions. At this time, you're

JMS

 

 

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 48 of 227

KO.

19

1g

20

24

22

23

24

 

 

Torres

excused.
THE WITNESS: Thank you.

(WITNESS EXCUSED)

26

JMS

 
 

20

2]

22

23

24

25

 

 

 

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 49 of 227

28
Edge

Q. How long have you been employed
there? .

A. I have been affiliated with the
company since the beginning, about six years.

Q. What's your current title?

A. Technology Manager.

Q. Now, directing your attention to
August 14, 2015, did you receive any phone
calls from security that day?

A. . From ADT, our security center, yes.

Q. As a result of that phone call, did
you then go to the office?

A. To -- not that night, no.

Q. When was the next time that you
went to the office?

A. Monday.

Q. And at that time, did you check for
surveillance video?

A. I did.

Q. and as an employee of Insignia, are

you familiar with the surveillance video

system?
A. iam.
Q. And were you able to verify when

you viewed the surveillance video system from

JMS

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 50 of 227

 

 

29
Edge
August, you viewed it from August 14, 2015, is
that correct?

A. That's correct.

Q. Were you able to verify, did it
have the correct date and time?

A. It did.

Q. And you viewed the video from the
original system, is that correct?

A. Correct.

Q. Did you Later then burn what you
observed from the surveillance system on to a
disc?

A. Will, I downloaded a copy of it, I
did not burn it to a disc.

Q. You electronically downloaded it?e

A. Yes.

Q. I'm showing you what we are going
to mark as Grand Jury Exhibit 7 for
identification. Did you have an opportunity to

review this disc before coming into the grand
jury today?

A. Yes, I did.

Q. And how do you know it's the same
disc?
A. Because I initialed it.

JMS

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 51 of 227

14

17

18

 

“19
2g
2]
22
23
24

25

 

 

30
Edge

Q. And that is an exact copy of the
surveillance video that you downloaded from
August 14, 2015, is that correct?

A. It was. It was.

Q. And that's from 6 East 39th Street
on the 7th floor, is that correct?

A. Correct.

Q. What is the time of the
surveillance video? The surveillance video
that's -- about what time do you see the person

come in?

A. 7:36 p.m. a

MS. KALRA: Ail right. At this

time, I move into evidence Grand Jury

Exhibit 7.

Q. And I'm going to show you a photo
which I'm going to mark as Grand Jury Exhibit 8
for identification; do you recognize the photo
that's in front of you?

A. yes, I did. I did screen shots of
the video on Monday and these are them.

Q. And those are fair and accurate
depictions of the screen shots from the video
which is Grand Jury Exhibit 7 in evidence, is

that correct?

JMS

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 52 of 227

 

31
Edge

7 A. Yes, it is.

Z MS. KALRA: All right. At this

3 time, I move into evidence Grand Jury

4 Exhibit 8.

5 Q. Now, Mr. Edge, if you could just

6 describe for the grand jury what the video

7 ‘shows?

q A. Well, the entire video clip starts
g when I extracted where our cleaning person

10 locks up for the night and sets the alarm,

14 which was I think 7:27. And then at 7:36, this
12 guy gets off the elevator, looks down the hall.
13 When you get off the elevator, you're looking
14 -at Suite 700 entrance, which is two glass
15 doors, so I have a camera pointed that day.
16 And then Suite 700 is down, 701 is this way.
17 And I have a camera pointed to that front door.
18 So, you see him get off the elevator from Suite
13 700's camera, look down 701, come back, look
20 into 700 because the glass is clear, sees that
24 the lights were off, goes back down the hall to
22) 701. The glass is Frosted on that window. You
23 see the frosted glass, drops the bag, pulls

24 something out of it. Jimmies the—door, puts it
245 back in his door, puts it back on, comes
- OMS

 

 

 
ines

dad

ir

14

L7

 

18

20

2u

22

 

 

 

 

 

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 53 of 227

32
Edge
through the door. You have about 30 seconds
before my alarm-goes off. He goes down the

hall and in looks into the conference

 

room, giggles one of the doors that was locked,
and there is no audio on the video, however,
panicked, he turns ané Be runs. He grabs his
bag, goes out of the door, hits the elevator
putton on both elevators, just one on either
side, goes in one elevator, comes out, looks
out the fire escape, and goes in the other
elevator and disappears.

Q. And so, just to be clear, the man
in the video actually does enter the office, is
that correct?

A. Absolutely, he does.

Q. And that area is enclosed and

enclosed, is not open to the public, correct?

A. Correct.

Q. tt's a locked area?

A. It was locked.

Q. Was there -- did you notice if

there was any property missing from the office
when you were there?

A. There was not.

JMS

 
14

17

18

20

2h

22

23

24

29

 

 

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 54 of 227

33
Edge
Q. There was no property missing?
A. No property missing.
Q. Can you describe what, if any,

damage you observed personally when you
returned to the office?

A. When I returned to the office I
didn't observe any damage. It was after I
watched the video and saw how he got in andl
went and looked at the door. You can see a
small mark where he jammed something, you know,
on the latch.

Q. And can you tell the grand jury
based on your review of the video and the

stills, what the person is wearing who was

  
 
 

 

trying to
T would say it was a white dregs
hirt, maybe a white shirt, ers.

Q. and did the person have a bag or

   
 
 

anything that they were carrying? a

A. It appeared to hav
one large and in the video it loo
probably heavy. And then one small that f
think is the one that he pulled his tools out
of to break the door.

Q. and based on the video, could you

JMS

 
 

20

2]

22

23

24

25

 

 

 

 

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 55 of 227

Edge

34

tell if the person was an employee of Insignia?

A. Absolutely not.

Q. He was not?

A. He was not.

Q. And did -- he did not have
permission or authority to enter the office,
that correct?

A. He did not.

Q. Does the video show any other
unauthorized persons entering the office at
that time?

AL It does not.

Q. And just to be clear, what is the
time again that's policed at the time the
person is .entering?

A. 7:36 p.m.

MS. KALRA: All right. Okay,
great. I have no further questions for

this witness.

Are there any questions from the
grand jury?

Seeing none, you're excused.

(WITNESS EXCUSED)

is

JMS

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 56 of 227

AO

10

1]

id

13

14

18

1g

20

24

22

23

24

25

 

 

35
Meehan

MS. KALRA: Ladies and gentlemen,
I'm going to be calling Detective Meehan
into the grand jury chamber.

JAMES MEEHAN,
called as a witness, having been first
duly sworn, responded to the oath and
testified as follows:

THE WITNESS: Yes.
THE FOREPERSON: Please be seated.

BY MS. KALRA:

Q. Good afternoon. Please state your
name, shield and command for the grand jury.

A. Detective James Meehan, shield
number 6445, Midtown South Detective Squad.

Q. And detective, how long have you
been part of the New York City Police

Department?

A. Almost 22 years.

Q. And how long have you been a
detective?

A. Sixteen years.

Q. Now, as part of your role as a
detective in the Midtown South Detective Squad,

did you investigate a series of burglaries in

the Midtown Manhattan area?

JMS

 
Lo

CO

SO

1g

 

 

 

 

 

 

 

 

 

 

 

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 57 of 227

 
  
   
   
 
  
  
    

36
Meehan
a ~~
x
Ax Yes
Lf eee

yf Q- And as a result of

Sf

/

investigation, did you make an arrest?

A. Yes.

Q. And who did you arrest?

A. John Walden.

Q. Now, just to pe clear, I -- hav
you ever had any prior contact with the
defendant, John Walden?

A. Yes.

Q. And how many hours of contact would

ou say that included?

     

A. Three.

     
 

Three hours?

    
 
 

Q
A. Yeah.
Q ATT uring che course of this
arrest, how many hours of contact did you have
with the defendant?

A. _— About three also.

MS. KALRA: Now, you heard
testimony from the detective that he had
prior contact. You're not to speculate
as to what that contact is, but just to

consider that in terms of determining his

credibility regarding -~- in regard to

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 58 of 227

37
Meehan :
identification that he will be supplying
to us.
Q. All right. Now, I'm going to show

you what's in evidence already from Grand Jury

Exhibit 1 through 8,

stills.

investigation,

a series of photos and

During the course of your

did you have an opportunity to

review all of these stills and look at these

And do you recognize the person in

and who is that person?
John Walden.

And are you sure about that?

-- what the defendant is

wearing in each of those videos?

He has on a white chef's jacket,

can you just describe for the

k with the white stripe on

it, and some of the video he has black sneakers

g videos?

1¢ A. Yes.

13 Q.

12 the video and in the stills?
13 A. Yes.

14 Q

14 A

14 Q.

1 A Yes.

1g Q. Now,

1g grand jury what the
20

2] A.

22 it's a black backpac
23

24 with tan front.

29 Q.

 

 

Now, as part of the your

JMS

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 59 of 227

Meehan

  
 
  

q at 515 West 145th Street, Room 3210?

   
 

 

4 | . And vas that (Search warrant duly

g signed by a judge?._-= _

q A. Yes. TT

7 a ETS that the same room where the |

g (_setendant was staying and apprehended? UZ
ee A

So

1q Q. All right. Now, I'm going to mark

11 for identification a series of photos, 1 -- 9-A:

13 through G. I'll just deemed them marked for

re . now. Do you recognize those photos?

14 A. Yes, I took them.

ig Oo. . And what are the

    
    
 

1di- : A. The first

a
=

 

 

1 investigation, did you execute a S@exch warrant

ee
is five watches} the

14 he front and the back of a
18 the fourth is the black

  

ipo, the citGris

22 Sneakers he waS wearing, John Walden.

23 —s. So, minus the last photo of the
24 of the sneakers that Mr. Walden was wearing,
249 the other photos are all property that you

 

 

JMS

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 60 of 227

 

 

39
Meehan
recovered during the search warrant, is that
correct?
A. Yes.
Q. And the last photo of the sneakers,

that's a photo that you took of the defendant
wearing the sneakers, is that correct?

A. Yes.

Q. And those photos fairly and
accurately show the items that you recovered
and the shoe that the defendant was wearing, is
that correct?

A. Yes.

MS. KALRA: I now enter into
evidence Grand Jury Exhibits 9-A through

G.

O. So, I just want to start with the
photos of the shoes. Can you describe for the
grand jury what those shoes looked like?

A. Black sneakers, but they have a tan
Rubber Band around the front.

Q. - And could you characterize these
shoes as distinctive?

A. Yes.

Q. And do you see the same shoes in

the video from MCD Partners?

UMS

 
16

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 61 of 227

f

 

17

18

20

24

24

23

24

25

 

 

 

 

 

 

 

Meehan

A. Yes.

Q. You reviewed that video, right?

A. Yes.

Q. Now, looking at the photo of the
chisels, where was that recovered from?

A. (vo chisels were in the Closet, a

ee
Room 3210.

Q. And where -- do you recognize those
chisels?

A. They're very heavy duty, yes.

Q. And do those look like -- can you
tell, based on looking at them, em, if those are
consistent with the tools that were used in

\
AT Yes. _

Q. And now looking at the white chef
-- the photo of the white chef jacket and the
backpack, where were those recovered from?

A. The chef's jacket was in the closet

also and the black backpack was on the floor in

the roo a ane
oe
LO Q. And I think I elicited this, but

of just could you be clear, this is the room where

the defendant was apprehended and was staying,

is that correct?

JMS

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 62 of 227

 

 

41
Meehan

A. Yes.

Q. And does that white chef jacket and
backpack look familiar to you?

A. Yes.

Q. And can you explain to the grand
jury how it does?

A. The same one in all the videos.

Q. And is there anything distinctive
about the backpack?

A. It has like a white strap on it
that makes it look like a stripe. |

Q. And is that stripe visible in some
of the videos that you observed?

A. Yes.

Q. Now, as part of your investigation,
aid you investigate a burglary that took place
in the office of a PAC, P-A-C, Program.

A. Yes.

Q. And as a result of that
investigation, did you learn that there was any
-- if there was any property that was taken?

A. Yes.

Q. And what was the property that you
were told that was taken?

A. Twenty silver dollars, coins, seven

JMS

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 63 of 227

42
Meehan
I watches, money, US Bonds, cigars.
4 MS. KALRA: Now, members of the
3 grand jury, I just elicited a statement
4 from the detective that somebody else
q told him. You will later hear testimony
g on a different day that will help link
¥ that up. For now, we are -- you are not
g to consider that for the truth of the
g Matter, but just to understand why the
14 detective recovered those items when he
1] executed the warrant. But again, there
1a will be other testimony on a different
13 day.
14 | Q. So, looking at the photos of the
15 watch and the coins, those were items that you
14 recovered during the search warrant, is that
14 correct? |
14 A. The watches recovered during the
1g search warrant, the coin was on his possession
2¢ at the time of his arrest. .
2] Q. Where did you recover them from?
22 A. The watches were from a night stand
23 in the room.
24 MS. KALRA: Okay. All right. I
25 have no further questions for this
JMS

 

 

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 64 of 227

43
Meehan

3 witness.

4 Are there any questions from the
3 grand jury?

4 Seeing none, you're excused.

5 (WITNESS EXCUSED)

JMS

 

 

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 65 of 227

 

 

49
ROSS

KEVIN ROS S,
called as a witness, having been first
duly sworn, responded to the oath and
testified as follows:

THE WITNESS: I do.

BY MS. KALRA:

QO. Good morning. Please state your

name for the Grand Jury.

  

A. Kevin Ross.

QO. And are you currently employed?
A. Yes.

Q. ork?

A. The Pac Program.

    
 

Where is that located?

6 East 39th Stree

  

in Manhattan?

Yes.

What floor is your office on?
Four.
What is your title?

I am the president.

op OP oO BP O Y

Can you tell the Grand Jury a
little bit about your educational background?
A. I have a PHD in clinical phycology.

Q. Directing your attention to August

KC

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 66 of 227

14
14

1g

 

 

50
Ross
14, 2014, that was a Friday; is that correct?
A. Yes.
Q. And were you working that day?
A. yes, I was.
Q. And when you left what time did you

leave the office?

A. Probably about 2, 3.

Q. When you left the office did the
office seem to be normal and no problems at
that time?

A. Yes.

Q. And did you later return to the
office the following Monday on August 17, 2015?

A. Yes.

Q. And what, if anything, did you
observe when you returned?

A. I observed the safe that we had

under the reception desk in another room on its

back. I went to another room. I looked on the
door, it appeared to be marked up. I noticed
inside my room two drawers dumped back. I had

a small cabinet next to me dumped out and
dumped over.
Q. What doors were marked up?

A. The front door. Basically, any

KC

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 67 of 227

 

 

51
Ross

door that was locked had a mark on.

Q. When you say marking, was it
damaged?

A. Yes, jimmied with possibly a
screwdriver.

Q. Did you notice if any property of

the drawer was missing?

OA, Yes.
Q. What was that?
A. Twenty silver bullion coins, six

watches. I had petty cash next to me which had
$650 in it, 2012 tax return.

QO. Any US currency missing?

A. The 650 was missing, as well as I
believe $2,200 in bonds.

Q. You mentioned there was twenty
silver US dollar coins missing, can you
describe what they looked like, if there was
any special packages?

A. Yes, they were kept in a black
velvet case. Each coin was kept in a hard

plastic so you couldn't touch it in your hands.

Q. Was there any surveillance in your
office?
A. No.

KC

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 68 of 227

 

 

52
Ross
Q. Why is that?
A. Because I assumed the building

would have cameras and proper security.

QO. There was no video available for
that span of time from August 14th and August
17, 2015; is that correct?
| A. Correct.

Q. I am going to show you what's
already in evidence as Grand Jury Exhibit 9-E,
a photograph, as I said already in evidence, of
five watches. Do you recognize any of those
watches?

A. Yes, the three watches on the left.

Q. And can you describe what those
watches are?

A. The first one is a Locman watch.
The second one is a black Swatch. The third
one is a blue and orange Swatch.

Q. Are those the watches that were
missing from your office between the period of
August 14th and August 17th?

A. Yes.

Q. And do you know the approximate
value of those watches?

A. “The Locman is 700. The Swatch is

KC

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 69 of 227

 

 

53
Ross

60, and the other Swatch is 60.
Q. Now, I am showing you what's also
in evidence as Grand Jury Exhibit 9-F and 9-G.

Do you recognize those photos?

A. Yes.

Q. What is pictured in them?

A. The silver coin wrapped in silver
plastic.

Q. Does that look similar to one of

the coins that was missing from your office
between the time periods of August 14th and
August 17th?

A. Yes.

Q. And that coin that is pictured,
that's the front and the pack of the coin; is
that correct?

A. Correct.

Q. Is that coin that is pictured
encased in the plastic as yours were?

A. Yes.

Q. All right. And did anybody have
permission or authority to enter the building,
or to enter your office rather, between the
period of August 14th and August 17, 2015 and

take these items?

KC

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 70 of 227

ROSS
q A. No.
4 MS. KALRA: I have no further
3 questions for this witness. Are there
4 any questions from the members of the
q Grand Jury? Seeing none. You are
q excused.

 

 

THE WITNESS: Thank you.

(WITNESS EXCUSED)

KC

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 71 of 227

10

id

12

13

14

15

16

17

18

19

20

2

22

23)

24

25)

 

 

58
Sheldon
MARY SHELDON,
called as a‘witness, having been first
duly sworn, responded to the oath and
testified as follows:
THE WITNESS: I do.
BY MS. KALRA:
Q. Good morning. Please state your
name for the grand jury?
A. Mary Sheldon.
QO. And, Ms. Sheldon, are you currently
employed?
A.

  
  
 
     

Where do you work?

Stripes Group.

   

ing District, 402

Q. Here in Manhattan, correct?
A. Yes.
Q. Now, directing your attention to,

well actually, let me ask you this first,
what's your title there?

A. Office manager.

Q. As an office manager, what is your

role?

SL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 72 of 227

10
1y
13
13
14
19
16
17
1g
19
20
21
22
23
24

25

 

 

59
Sheldon

A. I oversee the day-to-day activities
in the office, I also maintain executive
everyday:calendars, travel. Kind of cover the
entire office.

Q. Now, directing your attention to
July 29, 2015, were you working that day?

A. Yes.

Q. And what -- when you were working,
did you -- what time did you get there in the
morning to the office?

A. Nine a.m.

Q. And when you got to the office did

you notice if anything was missing?
A. We didn't notice anything missing

until later in the morning.

Q. What was missing?
A. Two laptops and an iPad.
Q. As a result of seeing that the

property was missing, did you view surveillance
video?

A. We did.

Q. And what -- that was in -- where
were the cameras?

A. The camera we had access to was on

the executive level on the fifth floor of the

SL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 73 of 227

10

11

12

13

14

15)

16

17

18

19

20

al

22

23

24

25

 

 

60
Sheldon

building.

Q. Just to clarify, what floor were
the laptops taken from?

A. Fourth floor.

Q. Okay. Now, I'm going to show you
what we're going to mark as grand jury -- Grand
Jury Exhibit Nine for identification. Do you

recognize the disk in front of you?

A. Yes.

Q. Did you have an opportunity to
review that disk before coming to the grand

jury today?

A. Yes.

Q. And how do you know it's the same
disk?

A. Because I initialed it.

Q. And your initials appear on that

disk, correct?

A. Yes.

Q. Now, does that video show exactly
the surveillance video that you observed in
your office system?

A. Yes.

QO. And were you able to verify that

the date and time was correct when the video --

SL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 74 of 227

10

il

12

13

14

i5

16

17

18

19

20

21

22)

23

24

25

 

 

61
Sheldon

when you watched the video initially?

A. Yes.

Q. Can you tell the grand jury what
are the date and time on that video,
approximately?

A. July 28th, approximately --
actually, I'm blanking on the time.

Q. Was it around six p.m.?

A. yes, it was around six p.m., yes.

MS. KALRA: All right, so I'm
moving into evidence Grand Jury Exhibit

Nine.

Q. So, Ms. Sheldon, can you briefly
describe to the grand jury, what does the
surveillance video show?

A. Tt shows a gentlemen getting off

the elevator“@n_the fifth floor.

e's wearing

 
 

mn,

a white button down, da jeans, a .
He Goés 0 screen into my bosses office and

when he comes back into the screen he's holding
a pad of paper. He writes something on a sheet
of paper and puts that sheet of paper in his
pocket, leaves the pad of paper on my desk and
he then goes out of the screen shot.

Q. So the -- the piece of paper that

SL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 75 of 227

10

14

12

13

14

15

16

17

18

1g

20

24

22

23

24)

25

 

 

Sheldon

he put on the desk, that remained there when
you returned to the office, is that correct?

A. Yes.

Q. And can you describe for the grand
jury, you had mentioned that the laptops were
taken from the fourth floor. Can you see on
the video how the person entered into the
building?

A. Yes. An employee from my office
let him in and you see him enter the building,
go in the elevator. He tries to access any
floor on the elevator that he can push. He
pushes all of the buttons. and the only floor
that actually works is the fifth floor. The
elevator was broken and it should not have --
he should not have been able to access the
Fifth floor, but it worked, and that's how he
was able to get up.

Q. So in -- in order to get on to any
of the floors, how does a person have to get
access?

A. You need an access card. All
employees have access cards to enter the
building to access each floor via the staircase

and each floor via the elevator.

Sh

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 76 of 227

10
it
12
13

14

16
17
18
19

20

 

2
22
23
24

25

 

 

 

63
Sheldon

Q. And from the fifth floor -- can you
see from the video how the gentlemen got from
the fifth to the fourth floor?

A. He used the staircase.

QO. But you can't see how he entered
the fourth floor?

A. You can't see how he entered the
fourth floor, but you can see that he used the
staircase.

Q. Again, to get into the fourth floor

from the staircase, you still need an access
key?

A. Correct.

Q. and that area is closed off to the

public, is that correct?.

A. Correct.

Q. Was -- was there any damage to the
doors on -- on the fourth or fifth floor?

A. No.

Q. In looking at the video, were you

able to tell if the gentlemen was an employee

or worker of Stripes Group?

A. you could tell, and he was not, he

should not have been there.

Q. And he did not have permission or

SL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 77 of 227°

10

il

12

13

14

15

16

17

18

19

20

 

2u

22

23

24

25

 

 

Sheldon

authority to take anything, is that correct?
A. Correct.

MS. KALRA: I have no further
questions for this witness. Are there
any questions from the grand jury?
Seeing none, you are excused.

(WITNESS EXCUSED)

64

SL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 78 of 227

 

 

Vega

WILF REDO Vv E GA,
called as a witness, having been
First duly affirmed, responded to
the affirmation and testified as
Lollows:
THE WITNESS: I affirm to tell the
truth. |
BY MS. KALRA:
Q. Good morning, detective. Please

State your name for the Grand Jury.

69

A. Wilfredo Vega.

Q. . Your shield and command.

A. 7560 currently assigned to the Sth
Precinct.

Q. How long have you been with the New

York City Police Department?

A. Twenty-four years,

Q. Now, directing your attention to -
well as part of your role as detective in the
5th Precinct Squad, did you investigate a
commercial burglary that took place on August,
18, 2015 at 560 Broadway?

A. it was grand larceny of commercial
premises at that location, yes.

Q. And as part of that investigation,

RL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 79 of 227

10

am

12

13

14

14

17

1g

 

 

70
Vega

did you pull surveillance video from 560

Broadway?
A. Yes, I did.
Q. All right. I'm going to hand to

you what has been premarked as Grand Jury
Exhibit 11 for identification. Is this the
surveillance that you pulled from August 18,
2015?

A. Yes, a copy of it.

QO. Did you have an opportunity to
review that before coming into my office today?

A. Yes.

Q. Did you have an opportunity to see
that video in the original surveillance system
at 550 Broadway.

A. Yes, I did.

Q. Were you able to verify if the date
and time on the surveillance system was
approximately correct?

A. That is correct, yes.

QO. And that is the same video you

viewed in my office, correct?

A. Yes.
QO. How do you know that?

A. I initialed the copy.

RL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 80 of 227

14

14

1g

 

 

Vega

TL

Q. You are -- these are your initials

on the disc before you, correct?

A. Yes, it is.

MS. KALRA: At this time, I'm
moving into evidence Grand Jury Exhibit
Number il.

Q. Now, detective, if you could
briefly describe for the Grand Jury what that
video shows.

A. The video footage shows -- it's a
camera. It's of the lobby of the location. I
shows the defendant exiting the building.

Q. When you say defendant you mean a
male, correct?

A. Yes.

Q. Can you describe what that person

Looks like?

A. He is a male black wearing a white
shirt. I don't know roughly five six, five
seven.

QO. When you say white shirt, can you

describe is it a chef jacket, a button-down?
A. A chef jacket.
Q.- Do you recall what color his pants

were?

t

RL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 81 of 227

19

Li

12

13

14

15

16]

Li
18
1s
29
24
24
23

24

 

 

Vega

A. To the best of my recollection, I
think, it was blue jeans.

Q. It shows him exit 560 Broadway, is
that -correct?

A. Yes, exiting the location.

Q. “It does it show him pulling up to
any of the £loors?

A. No.

Q. There are no -- are there separate
cameras on each floor? |

A. No.

Q. That is the only video that was

available from that location, is that correct?

A. That's correct.
Q. And just to clarify 560 Broadway

that is here in Manhattan, right?

A. Yes.

Q. What is the time on the video?

AL The time stamp I believe is 19:48
hours.

Q. So that's about?

A. 7:48, excuse me.

MS. KALRA: Thank you. I have no
further questions for this witness. Are

there any questions from the Grand Jury?

72

RL

 
Case 1:19-cv-11409-GBD. Document 2 Filed 12/12/19 Page 82 of 227

73
Vega

i Seeing none you are excused.
a ; . THE WITNESS: Thank you.

3 (WITNESS EXCUSED)

10
14
12
13

14

16
17
“1g
1g
20

2]

RL

 

 

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 83 of 227

10

11

12

13

14

14

16

17

18

19

2g

24

22

23

24

25

 

 

74
Glaser
MS. KALRA: Now calling Stephanie
Glaser into the Grand Jury chamber.
ST EPHANTE GLASER,

called as a witness, having been first
duly sworn, responded to the oath and
testified as follows:
THE WITNESS: Yes.
BY MS. KALRA:
Q. You can have a seat. Please state

your name for the Grand Jury.

A. Stephanie Glasser.

Q. Ms. Glasser, are you currently
employed?

A. Yes.

Q. Where do you work?

A. I work at Work Group.

Q. Where is it located?

A. At 560 Broadway.

Q. That's here in Manhattan, is that

correct?
A. Yes.
Q.. Now, directing your attention to
August 19, 2015, were you working that day?
A. Yes.

Q. And what time did you get into the

RL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 84 of 227

Ke

1q

14

12

13

14

14

17

18

1g

20

24

24

23

24

 

 

75
Glaser
office?

A, Around 8:55 close to 9:00.

Q. Around that time, some time at that
point in the morning, did you notice any
property missing from your office?

A. . There were four laptops missing.

Q. As a result of noticing that, did
you view surveillance video later at some
point?

A. Yes.

Q. Showing you what is in front of you

as Grand Jury Exhibit Number 11 already in
evidence. Did you have an opportunity to
review that video before coming into the Grand
Jury today?

A. Yes.

Q. And how do you know it's the same

video you viewed?

A. My initials are on it.
Q. What does that video show?
A. It shows a man walking out of the

lobby of the building dressed in a chef outfit.

Q. Now, did you recognize that person?
A. No.
QO. Is he an employee of Work Group?

RL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 85 of 227

 

 

76
Glaser

A. . No.

QO. Did he have permission or authority
to be in the building?

A. No.

Q. Was there any damage that you

noticed on the doors or anywhere in your

office?
A. No.
Q. How does one get into the office?
A. You need a key but there was a

cleaning service there that night so it was
open.

Q. But generally to get in, it's
closed off?

A. Yes.

Q. And only employees are allowed to
get in, is that correct?

A. Yes.

MS. KALRA: I have no further
questions for this witness. Are there
any questions from the Grand Jury?
Seeing none. You are excused.

(WITNESS EXCUSED)

RL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 86 of 227

 

 

77
Criollo

JOS E Cc RIOLLO,
called as a witness, having been first
duly sworn, responded to the oath and
testified as follows:

THE WITNESS: Yes, I do.

BY MS. KALRA:

Q. Good morning. Please state your
name, shield and command for the Grand Jury.

A. Yes. Good morning everyone.
Detective Jose Criollo, shield number 4076,
Midtown North Detective Squad.

Q. Detective, how long have you been
with the New York City Police Department?

A. Over fifteen years.

Q. As part of being a detective with
the Midtown South Detective Squad, did you
investigate two burglaries that took place at
20 Bast 46th Street here in Manhattan?

A. Midtown North Squad. Yes, I did.

Q. As a result of that investigation,
did you pull surveillance video from that
location?

A. Yes, I did.

Q. I'm showing you what has been

premarked as Grand Jury Exhibit Number 12 for

RL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 87 of 227

 

 

78
Criollo
7 identification. Is that the copy of the
2 surveillance video that you pulled from that
3 location? |
4 A. Yes.
5 Q. and what is the date and time from
q that surveillance video?
7 A. August 17th of this year. The time
g stamps when I looked at the video I noticed it
g was off by twelve hours and fourteen minutes.
10 So, on the timestamp, it doesn't actually have
14 the right time.
12 Q. What is the correct time?
13 A. When I looked at the video I found
14 out after adjusting, the time was at 7:00 in
15 the morning.
14h Q. That is again from what date,
17 August 17th, is that right?
18 A. Yes, August 17th.
19 Q. Okay. Now and that is an exact
2q copy of the video you viewed in the original
2] system, is that correct?
24 A. That's correct.
23 MS. KALRA: At this time, T'll move
24 , into evidence Grand Jury Exhibit Number
29 12.
RL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 88 of 227

 

 

719
Criollo

Q. And just looking at the photo,
which has been marked as Grand Jury Exhibit
Number 13 for identification, do you recognize

that photo?

A. Yes.

Q. What is that a photo from?

A. That is John Walden.

Q. Is the still from the surveillance

video that is in evidence?

A. Yes.

Q. That is a still from Grand Jury
Exhibit 12, is that correct?

A. Yes, that is an image of the
surveillance video.

Q. This fairly and accurately shows a
still from that video, correct?

A. That's correct. |

MS. KALRA: I'm now moving into

evidence Grand Jury Exhibit Number 13.

Q. Now, detective, if you could just
briefly describe to the Grand Jury what the
video Grand Jury Exhibit Number 12 shows.

A. The video shows a cleaner dropping
off keys at the desk. You see one of the

janitors take the garbage out on to the

RL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 89 of 227

40.

10

14

12

13

14

. 16

17

18

 

 

80
Criollo

sidewalk. Again, this is right after the
building was closing so you see a few tenants
leave. As one tenant was leaving the
individual on this image approaches the person
and there ig an interaction and he actually
walks in as they're exiting the building. He
later on takes the elevator to several floors.
At one point, returns back to the lobby, where
he is approached by the cleaner and then again
he heads back up on the elevator. He comes
back down to the lobby area and then approaches
the service desk area where the cleaner had
said ghe had dropped off a set of keys. He
again takes the elevator, goes back up and a
little while later he comes down and exits the
building.

Q. And from the video, can you tell
what the person is wearing?

A. yes. He was wearing -- he hada
backpack, T shirt, jeans, I believe.

Q. And can you describe what the
backpack looks like. Can you tell us what the
color was?

A. It appears to be black in color, a

large backpack.

RL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 90 of 227

1d
id
12
13
14
15
‘16
17
18
1g
20
21
24
23
24

245

 

 

Criollo

MS. KALRA: T have no further
questions for this witness. Are there
any questions from the Grand Jury?

(CONFERRING)

MS. KALRA: The video is Grand Jur
Exhibit Number 12 and the still is Grand
Jury Exhibit Number 13. I don't know
what I said on the record. Any other
questions? All right. Seeing no hands.
You're excused.

| THE WITNESS: Thank you. Have a
good day.

(WITNESS EXCUSED)

81

Y

RL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 91 of 227

16

17

14

 

 

82
Criollo

BRIAN DAV IS,
called as a witness, having been first
duly sworn, responded to the oath and
testified as follows:

THE WITNESS: I do.

BY MS. KALRA:

Q. _ Please have a seat. In a loud
clear voice please state your name for the

Grand Jury.

A. Brian Davis.

Q. And Mr. Davis, are you currently
employed?

A. Yes.

Q. Where do you work?

A. XG. Consultants Group.

Q. Where is that locate?

A. 20 East 46th Street.

Q. What floor is your office on?

A. Fourth floor.

Q. That is here in Manhattan, correct?

A. Correct.

Q. Directing your attention to August

18, 2015, that Tuesday, were you working that
morning?

A. Yes.

RL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 92 of 227

10

1h

12

13

14

19

14

17

18

2q

21

22

23

24

 

 

83
Criollo

Q. And at some point during the

morning, did you notice any property missing?

A. Yes.

Q. And what was missing?

A. “two laptops.

Q. Did you have an opportunity to --

I'm showing you a still, if you can look at the
photo in front of you, Grand Jury Exhibit 13.

Do you recognize the person in that still?

A. No.

Q. Does that person work in the
building?

A. _ No.

Q. Did he have permission or authority

to be in the building on August 17, 2015?

A. No not that I know of, no.

Q. Can you describe for the Grand Jury
was there any damage to the door or anything in
your office?

A. Yes, there was force of entry
inside. They are wooden doors inside. The
door, the communal door outside, there was no
force of entry.

Q. When you say force of entry, can

you describe what the damage looked like.

RL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 93 of 227

84
Criollo
1 A. Chips in the wood of the door, I
2 guess, to force it open, so just chipping on
3 all the doors. |
4 Q. In order to get into the office on
4 the fourth floor, what is required to gain entry?
6 A. You need a key.
7 Q. It is closed off to the public,
§ correct?
g A. Correct.
10 MS. KALRA: I have no further
1] questions for this witness. Are there
12 any further questions?
13 (CONFERRING)
14 Q. A grand juror has a question. What
15 is your title at your job?
14 A. Director of business relations.
1 Q. As part of your job, what are your
18 responsibilities there?
19 A. I deal with a lot of the, I guess,
20 communications with our venders that we use for
2] business operations and client relations.
23 MS. KALRA: Any other questions
23 from the Grand Jury? Seeing none.
24 | You're excused.
29 (WITNESS EXCUSED)
RL

 

 

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 94 of 227

10
14
14
13
14
14
16
17
18
1g
29
2]
22
23
24

25

 

 

85
Desaunders
MS. KALRA: I'm now going to call
Estelle Desaunders into the Grand Jury.
ES TELLE DES AUNODERS,

Called as a witness, having been first
duly sworn, responded to the oath and
testified as follows:
THE WITNESS: Yes.
BY MS. KALRA:

Q. Please have a seat. Good morning.
Please state your name for the Grand Jury.
Desaunders, Estelle.

Are you currently employed?
Yes.
What do you do for a living?

I'm a dentist.

Cc Pr OO FP ODO PB

Where do you work? Where is your

office located?

A. 20 Bast 46th Street.

Q. What floor is your office on?

A. Fourth floor.

QO. That is a separate office from Mr.

Davis that just stepped out of the Grand Jury
chamber, is that correct?
A. Yes.

Q. Now, that is here in Manhattan?

RL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 95 of 227

 

 

14

17

1g

 

 

86
Desaunders

A. Yes.

Q. Now, directing your attention to
the Tuesday of August 18, 2015, were you
working that morning?

A. Yes.

Q. And at some point, when you came to
work in the morning, did you notice any
property missing?

A, Yes.

Q. What did you notice missing?

A. A laptop and digital camera were
missing.

Q. And now looking at what is in front
of you as Grand Jury Exhibit Number 13, the
photo. Do you recognize the person in that
photo?

A. No.

Q. And did that person have permission
Or authority to enter your office?

A. No.

Q. Can you describe for the Grand
Jury, was there any damage to your doors?

A. There was no damage to the external

door to get into the building. Internally

there was property damage inside of the office

RL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 96 of 227

|

 

 

 

L3

14

 

145

14

17

18

2d

2

24

23

24

25

 

 

87
Desaunders
Space, yes.
Q. What do you mean by that?
A. Like the office, our personal

office space was ransacked and that is how they
obtained the digital camera and things of that
mature, draws pulled out and off the hinges and
things of that nature.

Q. And in order to get into your
office, how does one gain entry?

A. You have to be allowed in. There
is a buzzer to buzz you in or you need a key to
access the office.

Q. And that person pictured in Grand
Jury Exhibit Number 13 did not have any of
those things, is that correct?

A. Correct.

MS. KALRA: I have no further
questions for this witness. Are there
any from members of the Grand Jury?
Seeing none. You're excused.

(WITNESS EXCUSED)

RL

 

 

 

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 97 of 227

 

 

 

 

 

 

88
Meehan

MS. KALRA: Now calling the last
witness Detective Meehan into the Grand

Jury.

JAMES MEEHAN,
called as a witness, having been first
duly sworn, responded to the oath and
testified as follows:

THE WITNESS: Yes.

BY MS. KALRA:

Q. Good morning. Please state your
name, shield and command for the Grand Jury.

A. Detective James Meehan, shield
number 6445, Midtown South Detective Squad.

| Q. And detective you previously
testified on this case on August 25, 2015, is
that correct?

A. Yes.

Q. And so directing your attention to
August 20, 2015 did you arrest defendant John
Walden on that day?

A. Yes.

Q.) As part of your investigation
against Mr. Walden, did you have an opportunity
to review what I'm handing to you as the video,

Grand Jury Exhibit Number 10, Grand Jury

RL

 
:

Meehan

Exhibit Number 11, Grand Jury Exhibit Number 12
and Grand Jury Exhibit- Number 13. Did you have
an Opportunity to view those Photos and Videos?
A. Yes,
Q. And did you recognize the Person in

the videos and photos?

A. Yes,
Q. Who did You recognize that person —
to be?

1 A. John Walden.
1 Q. Just to reming the Grand Jury, you
1 _had Previous contact with Mr, Walden Prior to
1 this arrest, is that correct?
1 A. Yes,
1 ; Ms. KALRA: and I've given this
1 instruction before [ Just want to remind
1 the Grand Jury and reenforce YOU are not
1 to speculate as to what that contact wag
1 Tt only gees for you to determine the
2 identity Of the defendant. Okay.
2 Q. And in Grand Jury Exhibit 11 and
2 ' 12, what was the defendant wearing?
2 A, It's a white chefs jacket.
2 Q. Just to reming the Grand Jury, did
2 YOu execute a Search warrant on, I believe, it

RL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 99 of 227

KD

xt>

14

17

1g

 

 

Meehan
was August 20, 2015, is that correct?
A. Yes.
Q. That was in the room the defendant

stays in, correct?

A. Yes.
Q.. What clothing, if any, did you
| recover?
A. The backpack, the white chefs
jacket.

MS. KALRA: I have no further
questions for this witness. Are there
any questions from the Grand Jury?
Seeing none. You are excused.

(WITNESS EXCUSED)

90

RL

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 100 of 227

EXHIBIT
(B)
Cae 1:19-cv-11409-GBD Document 2. Filed 12/12/19 Page 101 of 227

SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE DIVISION : FIRST JUDICIAL DEPARTMENT

BEFORE: Hon. Ellen Gesmer
Justice of the Appellate Division

ee ee ee ee ee xX

The People of the State of New York,
M-259
Ind. No. 3190/15

-~against- CERTIFICATE _

DENYING LEAVE

John Walden,

Defendant.
ee ne nen eae eee ee ec a mtn ch ce a a ar et aN a) ea ee eo ne et ee xX

I, Ellen Gesmer, a Justice of the Appellate Division, First
Judicial Department, certify that, upon the application of the
above-named defendant for a certificate pursuant to Criminal
Procedure Law, sections 450.15 and 460.15, there is no question
of law or fact presented which ought to be reviewed by the
Appellate Division, First Judicial Department, and permission to
appeal from the order of the Supreme Court, New York County,

entered on or about August 10, 2018 is denied.

 

 

Hony Elle ‘ Gesmer
Associate Justice

Dated: February 26, 2019
New York, New York

ENTERED:
Case.1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 102 of 227

SAMOE AAN |

 

 

GEE PedgeedattadabeePer ds Pepe TPT iptpetpepe dete bed atleged fe EHNES Eee EE tet

 

ee
Py ue gg Ses wey SS CG
-y3aQ $2130

SS1O-B 7

Lea Pee ey MN

 

WEE beds

BE PICT. E .

Eph g

 

MEST
aaeE MN

 
      

OLOO} ‘A'N ‘HYOA MEN
SONBAV NOSIGYW ZZ
LINAWLYvdad Lseis
NOISIAIG, ALWT1addv

of “LYNOD AWAYdNS
Case 1:19-cv-11409-GBD Document 2 ‘Filed 12/12/19 Page 103 of 227

APEIDAVIT OF SERVICE

STATE OF NEW YORK  )
y SS.:
COUNTY OF ORLEANS _ )

JOHN WALDEN

I, , being duly sworn, deposes and says:

DEFENDANT oo
That I am the , in the within action, and I reside at

 

Orleans Correctional Facility, 3531 Gaines Basin Road, Albion, New York 14411-9199,

20 MARCH 18
That on the ._ day of ,20___, I served a true copy of the

annexed AMENDED NOTICE OF MOTION TO VACATE JUDGEMENT

/ DITRCHHTAREH mM cer | LAA OS CAREY D ore

“Yar ipiicy

 

by placing it into a mailbox located at the above-named Facility, which is under the direct care
and custody of Orleans Correctional Facility, addressed to the below named at the address (es)

within the State of New York respectfully designated by them for the purpose as follows:

 

NEW YORK COUNTY SUPREME .
oO: To:

 

 

COURT. PART,56

 

 

100 CENTRE STREET
N.¥. N.Y. 10013

 

 

 

 

 

 

To: NEW YORK COUNTY To:

 

 

DISTRICT ATTORNEY

 

 

1 HOGAN PLACE.
N.Y.N.Y¥ 10013

 

 

 

 

 

 

 

 

Sworn to me this | “ J off

, 2018: B31 Gaines Basin Road
Albion, NY 14411-9199.

 

 
+ Case 1:19-cv-11409-GBD Document 2. Filed 12/12/19 Page 104 of 227

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW NEW

THE PEOPLE OF THE STATE OF NEW YORK

AMENDED
~AGAIST- > NOPICE OF MOTION
TO VACATE JUDGEMENT
JOHN WALDEN PURSUANT TO CPL 440.10@) @)&(H)
DEPENDANT PRO-SE INDICTMENTS . 3190/2015 -

PLEASE TAKE NOTICE, oo
That upon the annexed affadavit of john walden, duly sworn to the
day of march 2018, exhibit attached hereto and

J)upon the defective accusatory instrement and the defective of

uobice, will move this cowrt at eximinal term part 56

there of the court house located at 100 centre street ,n.yoRiy

10013. at 9am or soon after as may be heard on may,;5, 2018

for a order pursuant to criminal procedre law 440.10

vacating the judgement entered agaist the above name.

defendant on the above grounds...

1) the court lacks jurisdiction over the subject
2) inffective assitances of counsel

3) constitutional violations.

an order pursuant to n.y crm pro law 8 440.10(5)

to produce the defendant at the hearing to Be Conducted for the
purpose the determine, and for such other and further relief as

the court may deem and jist proper.

20-2018
dated march, _

 

TO NEW YORK COUNTY

SUPREME COURT

100 CENTE STREET - 4

N.Y. N.T.10013 Af foo f
Bee tb abd pr
we

JOGN WALDEN

ORLEANS CORRECTIONAL

FACILITY

3531 GAINS BASIN ROAD

ALBION, N.Y.14411.
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 105 of 227

NEW YORK SUPREME COURT OF THE STATE OF NEW YORK

a xX
THE PEOPLE OF THE STATE OF NEW YORK.
Respondent(S)
-against—
| AFFIDAVIT
JOHN WALDEN INDICTMENT. ; 03290/2015
| DEFENDANT PRO - SE

OE

STATE: OF NEW YORK ihe wee
COUNTY OF ORLEANS ss; }

john walden being duly sworn, deposes and says the followwing:

i AM i am the defendant in the above entitled proceeding

i make this affidavit in support of a motion pursuant to section
440.10. subdivision (A)(B)(c) TO VACATE THE JUDGEMENT OF

CONVICTION HERRIN, upon the grouds that the supreme court lacks
jurisdiction over over the suject matter. , ‘
the defendant rights were violated under the 4th, 5th, 6th, 14th,
amendment of the united state constiution, article | section

6 of the state of new york constitution, due process clause,

a true bill must be filled.. or, a valid waver of indictment
cpl.195.10.

2) the defendant was illegal indicted for charges of burlary

in the third degree (9 couts) at the arriagnment the defendant
entered a ple of guilty, and bail was set at 10.000,dollars

 

3) ON _DEC-1-2017_ THE DEFENDANT WAS SENTENCE TO 6 TO 12 YEARS

4) ; (THE FACTS)

the early morning hours of august 20-2015, the defendant was
located on 515 west 145th street in harlem n.y dspite having
done nothing . to warrent police suspicion, police officers
entered the defendants home with out his pernission ,

and while he was asleep. the defendant had mot broken any
laws.., nor acted in any way that would sustify police
suspicion, none the less, officers apprached hin.

question him, search him, and then arrested him, with proable
cause. the defenddant was illegal held in the county jail for
30 months in violation of 4,5, amend u.s constitution,

the defense.

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 106 of 227

3) constitutional violatons

an order pursuant to n.y. cnm pro lawS$ 44.10.(5)

to produce the defendant at the hearing to be conducted
for the purpose of to determine this motion, and

for such other and further relief as the court may deem just and
proper, ,

MARCH-20-2018
dated. CH-20

 

   

Lee bt Lz fe

JOHN WALDEN
ORLEANS CORRECTIONAL
FACILITY.
3531 GAINS BASIN ROA
ALBION, N.Y.14411,

TO. NEW YORK COUNTY
DISTRICT ATTORNEY
1 HOGAN PLACE
N.Y.N.Y.10013.
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 107 of 227

THE COURTS LACKS
JURISDICTION OVER THE
SUBJECT MATTER.

 

5) the defendent is beig illegaly detained in violation

6)

7)

of his constitunal rights under the4th, 5th. 6th, and
L4th, amendment of the of the united states constitution,
articl 1 section 6 of the new york constitution

due process clause, oon

the defendent waiver of indictment was. ‘not executed, as such he
was not knowingly voluntarily and inteeligently mode, therefore
the indictmen is jurisdictional defective,

pterson v.-becker. 72a.d3d.1250)) a valid and sufficient
accusatory instrument, is a non waivable jurisdictional
preequisite to criminal prosecution, :

peopl v. harper 37 ny.2d,96

articil 1 section 6 was amended in 1973 to permit a defendent

to waive indictment and to be prosecuted (SCI) in certain
felony cases; as in this case. there was not a valid

((.SCI) with waiver of indictment and as such the court

lacks jurisdiction over the subject matter.

'

 

 

peopl ex rei battista vy. christain 249,ny,314

 

in baltista..,=Bhevassiesze of the subject matter are the sane,

 

a defendent chargge with a but not yet indicted for a felony
burglary petitioned the court to have an information filed
charging him with that offense , and then he pled-guilty

base off the information . the court concluded that the
conviction must be. vacated, reasoning that article 1 section 6
preclides any defendent from being held to anser €ef @ felony
absent on indictment by a grand jury.

this protection of the grand jury could not be waive that
protection because the contitution requirment of the

grand jury presentation was more than a pernal right,

but exist to protect the public from prosecutional

excess, .
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 108 of 227

7) there is no:true bill filled....the supreme court in
‘pew state may not convict a defendent of a felony absent
conplainces with the indictment and waiver of indictment
provion in article 1 § 6 of the new york state constitution
people v. wiltshire. 23. a.d. 3d. 86 felony complalnt
Factial.

 

8)the defense attorney.

 

served and filed a defective notice of motion to pursuant
to cpl 30.200! )(A) the motion did BOE confore to ° the ststute
cpir. SUTRA) Gt did not contain the location of the hearing
which contitute a jurisdictional defect to the motion.

‘the ultimate failure to serve and file a proper motion

in itself.is ineffective assistance of counsel

people v jimenez 180. a.d 24.757,

 

the. court of appeals‘in people v.-.devine. counsel failure to t

.move.to dismiss cpl 30.30 when applicable is inefective
counsel exhibit .B-

 

 

9) the new york court of appeals has explicity decline

to adopt mechanile, find that new york law,, provide for
dismissal (of an indictment) upon the nere _possibity

of (prejudice , and allows a defect to raise claims of
defects in his grand jury procedings even after a plea of
guilty. peopl ve revette 48. a.d 3d 886. challenge. to

a grnd jury proceding brought ‘by a convicted defendent::on a
direct appeal becauase, altough a defent was convitted.
defects th the grand jury cannot be waived.

1@: the ‘court of appeals has held.. the defects in grand jury
proceedings may be raise on appeal, even after conviction.

in wilkins the court af appeal not only decline to apply
mechanikl but also dismiss the conviction.
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 109 of 227

11) tue grand jury did not confoem to the statue

cpl 190.60) cpl 190.15) CPL LOO TEECD- cpl 190.75(3)

pl 190.25¢(i) cpt 190.25(¢) the grand Jury was untimely,
and was adjorned without leave of court.the prosecuter was
leading the witness. people v,houton 88 .ny.2d.400.

the witness were influnces by the prosecuter,and the
evidence was insufficient as a matter of fact of law;

 

12) the prople faild to provide legal insructions or

to advise. the court of appeals . people v. calbud

49 ny.389) a citizen can not be haled into court and

triad for an infamous crime unlesshe has first been indicted,
by the grand jury which had the opportunity ti consider

 

( the evidetes agaise hig(ARTisecticn 6 ny.ceut) secerdingly,

 

“when the disrict attorneys insrctions to the grand jury are so

imcomplete or misleading .as substantially undermine: the
grand jurys function of protection of citzen from un.founded and
arbitrary accusation agaist them, .

14) THE deféndent was held under a defective indictmentfor over
30 months. all the time is therefore chargable to the people,
the notice of readiness being illusinal. |

14) the 14th amendment under the due process clause requires an
element of fairness. however, the defendent was denied
assistances if counsel, and denied the action of the grand jury.
and denied pretrial motions to address the defects to the
indictment. eyitt v. lacey 49 u.s.387)

 

WHERFORE, THE DEFENDANT RESPECFULEY -
REQUEST AN ORDER TO VACATE THE JUDGMENT.

a (jf i .
fk. ttible.
JOHN WALDEN
ORLEANS CORRECTIONAL FACILITY
3531 gains basin road
albion,ny.14411.
din#18r0155
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 110 of 227

13)The defendant was held under a defective indictment for over
30 months. all the time is therefor chargable to the people the
the notice of, readyness beig illusional.

14) the 14th amendment under the due process clause requires
an element of fairnes, however the defendant was ineffective

of counsel. and denied the action of the grand jury

denied pretial motions to address the defects to the indictment

evitt v. lacey 49.u.s.387.

WHEREFORE THE DEFENDANT RESPECTFULLY
REQUST AN ORDER TO VACATE THE JUDGEMENT.

-f- J; 7/7)
"y
fh. he (bp
JQGN WALDEN
ORLEANS CORRECTIONAL
FACILITY oe

3531 GAINA BASIN ROAD
ALBION,N.Y.14411.

sworn to before me this

    

day of march “2 2018
4 4 . AA fe by
Ne

 

as oe
} e %
notary public-—

 
. Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 111 of 227

— SUPREHE COURT GF THE STATE OF NEW YORK
COUNTY OF MEW YORK ; PART (56)

The People of The State of New York a
NOTICE OF MOTION TO
Reepandent(s) a, VACATE JUDGMENT AND
rr cee see —— ae PURSUANT TO; (CPL §440,
. 4 10(1)(G) & (H). °F

‘eagainst- © - [NEWLY DISCOVERED EVIDENCE]
- Co [INEFFECTIVE ASISTANCE oF
JOHN WALDEN, - COUNSEL .]

Ind. No,; 031.90/2015
Goldberg, (4).

 

. Defendant-Pro-se,

 

 

sidan
SERS

“PLEASE TAKE: Ne TIE, That upon the Affidavit ‘of, John
Walden, Acting Pro- 68, and pursuant to all prior Procéediags held
Heretofore, including ‘the said indictmant, the undersigned will move
thie Court. located at a. Courthouse at, 180 CENTRE STREET, WHEW YORK,
NY 40013, On The 4 Day of January 2018, . SF 88 sasn thereafter
as this Court file and Mation Can Be Heard, Fer An Order, Firat:
Vacating Judgment Rendered by Judge Arlene ‘Goldberg Gn The 15t Day of |
se &# & # %# *# * December 2017, 8n The Geaund TRrats Befense |
Geunsel, Ae, Sussn Galvelle, turned ever Mewly Diseevered Brady fad
Regaria Material that is "Exculpatary Information that. is, "Highly
Material Te The Defense" and Ravealing Proseeuterial Hiecerdust, and
Ineffactiveness of (all) prior Defense Counsel's on thie case, (SEE:
PEGPLE V. CARBLIN, (18) Dep't.1998) 240 A.0.2d 5), Also: The Defendert
meves far a dismissal OF the. Complaint & indictment as it is new shown
te be befactive, Juriadictionelly Se, (See: €.P.L. $8100, 13¢€3), 160.40
(CG), 210.23, 210.38), alse see; People v.Aaldi, 5h wV2d 137; and see;
Strickland v. Washkiagten, 466 U.S. 664. (yu. ‘8.6,8.Const.’s 6, 14), and
for auch other end further relief as this Court may deem juet, proper

 

 

and equitable. ~
DATED: December 5Th 2, 2017.

 

BRONX cauNTY® BC Veurs, Ete.
a a , Mr. John Walden, Pre-ae
' TG: HON. CYRUS VABCE, JR. Of ff
NEW YORK EOUNTY Bia AL Lab bs
ONE HOGAN PLACE PtP Lhe

NEW YORK, NY 10843
_ Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 112 of 227

SUPREME COURT OF THE STATE GF NEW VORK
COUNTY OF NEW YORK : PART (56)

The People of The State of New York De

. ; oo AFFIDAVIT IN SUPPORT FOR

Responaent(s) NOTICE OF MOTION TO VACATE
JUDGMENT AND *PURSUANT TO

-against- :(CPL §440.10(1)(G) & (H).#

[NEWkY DISCOVERED EVIDENCE]

: | ({INEFFECIIVE ASSISTANCE OF
JOHN WALDEN, - . COUNSEL.] a
: Defendant-Pro-se. Ind. No.: 03190/2015

eee ee neneeeeeee eee n eee eeeeceeeneceeeeu--y Soldberg, (3).

STATE oF NEW YORK)
} $8.3
COUNTY OF BRONX )

John Walden Pre-se , ‘being duly sworn, deposes
and says that: ,

4. I am the defendant acting Pro-se in this case and as such am
fully familiar with the facts herein. This is an Affidavit -In

Support of my Instant Motion by Notice To Vacate Judgment Rendered
by Hon. Arlene Goldberg, On The 1st Day of December, 2017, Due To
Newly - Discovered Evidente’ and Prosecutorial Misconduct, and Defective
Representation... The defendant plea te 9-counts of Burglary

In The Third Degree, (P.L. §7140.20), and To A Sentence of (6 to.
12) on each count, to run currently. The defendant? is due to
be sentenced on, November 16th, 2017. .

2. The defendant's aséigned counsel called the defendant to the
. Courthouse on the 20th of Gctobsr, 2017, and handed the defendant
a large amount of Discovery Papers. The defendant found the
following Newly Discovered Document's. [SEE: EXHIBIT @A): B
(ADA) Shilpa Kalra, "ARRAIGNMENT INFORMATION SHEET* APPROVED OW
we nolan “ . [S€E: EXHIBIT (8): TRIAL
BUREAU THIRTY "SUMMARY OF CASE SHEET® FOR
ARREST BATE: 6/20/15. 2 0
The Assistant District Attorney has. concealed evidence fron the
defense before the Indictment was filed and Grand Jury held. Also,
deleted informatian from the Felony Complaint end it's factual
part sworn under oath, The concealment was intentional and was
clearly selected. First, there is 9-incidents listed as a pattern
of Commercial Burglaries. ‘The Assistant District Attorney has

bold printed event's in selected paragraph's, detailing matters
 

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 113 of 227

AFFIDAVIT IN SUPPORT
PAGE 2. (2-Con'd)

concerning (DNA) & (FINGERPRINTS), also (Cash Items) Etc.

The District Attorney's Office referred to Incident # 3 thet
took place on, July 25th, 2015 at 402 West 13th Street, th
Floor. In bold print at the end of the. small paragraph, the
following is stated: "Latent Print was recovered from the aliove

paper and matehed defendant. at

Next, they. refer to Incident & & that took place. on, August 8th,
2015 at 138 West 25th Street,  §Th Floor. In bold print at. the
end af the smell. paragraph, the following is stated: "D cuts
himeelf and leaves blead an elevator deor DNA from bleod comes
back te deft". ,

Next, they refer to incident # 6 that took place on, August 17th,
2015. In bold print at the end of the small paragraph, the follaw-
ing is stated: "@né American Eagle Silver Dollar wes. recevered
frog the defendant's person. after he was. arrested. '

The defendant aleo refers to Exhibit (8B), which has the same -
inputed bold print statement's at the anding of each emall para-
graph. It is clear that the Assistant (ADA) uindersteod the iden-
tity of the defendant from the second or third day after her staff
obtained Lab Results from collected Prints & (DNA). The defendant
ask this Court to look at the Felony Complaint and it's Factual
Part therein, to compara the same event's listed, in the same
order as in Exhibit's (A) & (B).

The District Attorney had “detailed evidence and facts concerning

the defendant injuring himself on, August 6th, 2015. Since there

is only Video Tape Evidence and since there is no eye witness'es
in this crime. event. It is concluded that the District Attorney
reviewed a Video Tape to come to the following conclusion. (See;
Exhibit (a)). In incident # 4h and wettten in bold print at the
end of Incident #4, it states, inter-alia, "D cuts himself and
leaves blood on elevator door." The building lobby on the 5th
floor is made up as follows. then you come off the elevator,
Ease Lis-tv-ti468-GBB—Bocument 2—Fited t2/t24t8-Page titof227 = 2

AFFIDAVIT IN SUPPORT
PAGE 3. (S-Cen'd)

-a office door is facing you. This was told to me by my defense

counsel's and including what the Video Tape Shown. It was said that
the defendant “attempts to pry the office deor open with a tool and,
then uses his body to open the door." The problem is this, there is
no mantion. af the. elevator in the Felony Complaint in this August
th, 2015, crime event. Moreover, a8 the District Attorney uses in
all fact@al crime event's in tha Felony Complaint, Video Tape Evi-
dence, the District Attorney is using same here.

6. The Video Tape would not only show the door being opened, yet,
would also show the defendant cutting hiaself an the elevatar
deor? Or, getting off the elevator? The defendant argues that
the elevator and it's evidence was intentionally deleted by the
District Attorney and as such, the Felony. Complaint, and the

- Indictment, ineluding Grand Jury Testimony was Tailtgred and
Manufactured. The defendant argues that both, The Felony Com-
plaint and the Indictment, Grand Jury Etc., is all defective
within the meaning of (C.P.L. §100. 15(3), sine. &O(6), $210.25
‘& $210. 35) and must be dismissed.

f

7. (¥SEE: EXHIBIT (G): (3 ef 3 Pages) Felony Complaint*.

' The defendant comes to this conclusion of intentional manufactared
evidence and suppression of Real Evidence due to the fact that,

in the Felony Complaint, most of the statement's are the sama

as the “Arraignment Information Sheet", Exhibit (A). Infact, the
District Attorney did delet one other factual detail that alec
makes ‘the complaint & indictment/Grend Jury defective. SEE: Inci-
dent #6. August 17th, 2015. In the Arraignment Sheet the (ADA) -
ended with bold print also and said, "One American Eagle Silver
Dollar was Recovered froa the defendant's person, "AFTER. BRE BAS J
ARRESTED®. The (ADA) deleted these last four words from her Feleny
Complaint. (See; Exhibit (C)#). .

-B. The defendant argues that this was also a major set of facts that

could change the actual crime event and goes to detailed arreast-
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 115 of 227
AFFIDAVIT Ik SUPPORT
Page &. (8-Can'd)

-event's and aimply cannot bs deleted?

The rest of the factsiin the Complaint and Arraignment Sheet

‘are listed. Therefore, the question for this Lourt 1s thie. Did The
Prosecutor Commit Prosscutorial Misconduct by Non-Disclosure of Exe

_culpatory Aaterial? "The failure of the prosecutor to make any effort
". to carrect any falsehood to afford the Court or Defenses Counsel an
an opportunity to examine those error's, manufactured avent's and
evidence, in effect amounted to.a suppression of Brady & Roserio
material and severely prejudiced this defendant, including denied

him a fair trial". (See; People v. Savvides, 1 NYZd 6$4, Peeple v.
ee 10 RY2d 430, 433; alse see, People Ws Sissons, 36 W.Y. S.
d 12

Tne. defendant also erguas that Due Process. Compels the Dismissal of
this indictment, due to ‘prosecutorial misconduct and the fact that
the Diatrict Attorney! 8 File is nothing more than “fruit of_ The
Poisonous Tree." (Sea; Peeple v. Iseacan, 4&4 Ny2d 511. Manufacturing
Felse Evidence te obtain. a eenvictien. cannot be- over-losked.

(SEE: NORTON V. TOWN OF ISLIP, et al., (.U.S. Dist. Lexis 27565,

O4-= cv-3079(NoG) (WDE) (DECIDED MARCH 27TH, 2009).

9, (SEE: EXHIBIT (D): "PEOPLE'S VOLUNTARV BISCLOSURE FORM")
. DATED: OCTOBER 5Th, 2015. *

The defendant ‘was arraigned on this case ans August 20th, 2015,
and the People's Answer To Defendant Omnibus Request is dated,
October 5th, 2015. The People had (45) days to decide whether
to Disclose the Blood Evidence Test and Elevator event's in

the Bill of Particulars. Yet, the pecfke decided not to do 60?
(SEE: PAGE FOUR, Paragraph (3)... "SCIENTIFIC AND MEDICAL REPORTS®
The District Attorney's Office hed the Medical Report's also.

(SEE: EXHIBIT (E): Evidence Received $FB15-04186 "Disposition")
Voucher $1008680389. Dated: 06/11/2015

(SEE: EXHIBIT (F): :LABGRATORY REPORT :REPORT ID CRT .0915-0694:
“DATED: SEPTEMBER 30Th, 2615.

140. The District ‘Attorney's Office, for some reason decided to focus
on the August 8th, 2015, crime avent, even though they had made
“4llegal deletion with facts and. evidence. Gn Bdanuary 26th, 2016),
‘The Court made a ruling on the Omnibus Motion and on: this game
day the People moved to Seize (DNA) from the defendant's mouth.

(SEE: EXHIBIT (G): "AFFIRMATION IM SUPPORT OF AN ORDER OF SEIZURE". )
T3 of 3 Pages) DATED: January 26th,” 2016.#

The People wrote in the August 8th, 2015 crime event and mentioned-
  

‘Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 116 of 227

“AFFIDAVIT IN SUPPORT
PAGE §. (10-Con'd)

-Bitood on the elevatar. Yet. they did not mention anvthing about
the defendant cutting himself on the elevater. Once again, the.
District Attorney's Office deleted tne main fact that could have
only came from viswing a Video Tape. The fact that was mentioned
from (Day One), that defendant cut himself "on the elevator door" |

41. The defendant also argues that the People have created a large
Governmental Delay that was not needed if they would have made
disclosure of the (BNA) facts and evidence over a year prior.
The denial of the (CPL 30.30 Motion and Delay for (OWA) reaults
should be viewed as erroneous). The CPL 30.30 Motion wae filed

and dated by, Defense Counsel, Lawrence Schwartz and dated; Jan
3rd, 2017. .

42. : - SHEMGRANDUN GF LAW

The defendant is requesting an Evidentiary Hearing Pursuant
to, CPL 440.30 Subd(5). (See; People v. Zeh, 22 N.Y.3d 1144 (2014)).
The defendant's Last Assigned Counsel turned over the file, after he
was GCenvicted and Before Sentence. The prior assigned counsels, three
of them, were also Ineffective. It should be noted that there may by
Mixed Claims of Issues On The Record, and there is issues off the record,
Therefore, CPL 440.10(2)(C)(D) does not preclude review.(See; People
v. Maxwell, 89 A.D.3d 1108.

43, SEE: PEOPLE V. PING CHEUNG, 186 Misc.2d 507 (Sup.Ct. Ny 2000),

"Motions To Set Aside or Vacate Sentence have no time limitations and

 

may be initiated any time after the entry of Judgment." Id. The Defen-
dant was also denied, Meaningful Representation, People v. Baldi, 54

_ N.Y.2@d 137, also see; Strickland v. Washington, 466 U.S. 668.*
WHEREFORE, The Defendant Prays For Relief
Requested and For such other and further

relief that this Court may deem Just, Proper
and Equitable,. . .

DATED: DECEMBER 5TH, 2017.
Yours, Etc.
Defendanty Joh

   

 

SWORN TO BEFORE ME THIS S Tt

DAY OF DECEMBER, 2017.

*

DANIELLE STRINGER
Notary Public State of New York
No. 01$T6131234
Qualified in Queens County
Commission Expires August 1, 2021

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 117 of 227

SUPREME COURT OF THE STATE OF NEW YORK
_ COUNTY OF NEW YORK: PART 56

ee ee ee ee ee ee eee ee xX
THE PEOPLE OF THE STATE OF NEW YORK .
DECISION AND ORDER
-against- pO CPL §440.10
JOHN WALDEN, SO Ind. No. 3190/15.
Defendant. oo
ace were ee ee-- -X

ARLENE D. GOLDBERG, Ju:
The defendant moved pro se to vacate the judgment on his conviction by guilty
plea of nine counts of burglary in the third degree pursuant to CPL §440.10
subdivisions (1)(g),(h). He subsequently filed an amended pro se motion requesting
that the judgment also be vacated pursuant to subdivisions (1)(a), (b) and (c) of |
CPL §440.10 and the constitutions of the United States and the State of New York. .
The People filed a response in opposition to the defendant's motion. The defendant
was given the. opportunity to file a reply but did not do so." |
Based upon all the proceedings.in this case, as well as my review of the parties’
submissions, the official .court file, and the relevant law, the defendant s motions are
denied in all respects fe for the reasons set forth below.
BACKGROUND |
The criminal action in this case was commenced by the filing of a felony
complaint on which the defendant was arraigned on August 21, 2015. The instant
indictment charging the defendant with nine counts of burglary in the third degree

_was subsequently filed and the defendant arraigned thereon on September 29, 2015

 

'On June 26, 2018, a letter by defendant was received in Part 56, in which defendant states that.

he rejects the People’s response because it was not timely filed and there is no record of the People

“moving to enlarge the time to respond and no order granting the People an extension to file a tate
response. According to the defendant, by not filing their response on time, the People conceded his

. Claims and 'thereforé-the court must grant his motion to vacate judgment. Defendant's contention is
without merit since defendant was notified in writing by my court attorney that | had granted the People’s
requests for additional time to respond. While the People’s response may have been submitted about a
week past the last due date, | still have the discretion to accept and consider it, and do so in this case.
Furthermore, contrary to defendant's contention, the lack of a timely response by the People does not
require that the court grant defendant's motion pursuant to People v. Gruden, 42 NY2d 214 (1977),
where, as here, defendant's claims do not establish an adequate factual or legal basis for the relief he
seeks. See, CPL $440. 30 (4)(a), (b),(c),(d).

 

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 118 of 227

before the Honorable Justice Jill Konviser in Part 31. The case pended before her until
October 5, 2017; when the parties appeared before me for the hearings that had been |
ordered on defendant's motions to suppress physical evidence and statements and for
trial. | | |

In the afternoon on that date, October 5, 2017, the defendant, who was
represented by Ms. Susan Calvello,-his fifth attorney in the case, pleaded guilty” before |
me to all nine counts of burglary in the third degree charged in the indictment. On
December 4, 2017, | sentenced the defendant on each of the nine counts, as a second
_ felony offender, to.an indeterminate term of imprisonment of three to six years with the
sentences on counts one and four running consecutively to each other but concurrently
with the other counts, for an aggregate term of six to twelve years. |

THE INSTANT MOTIONS

The defendant asserts that on October 20, 2017, Ms. Calvello provided him _
with discovery papers which included the ADA’s. Arraignment Information Sheet
(annexed to defendant's motion as Exhibit A) and the Trial Bureau Thirty summary of
case sheet (annexed to defendant's motion as Exhibit B). The defendant maintains
that these items constitute newly discovered documents which demonstrate that the
Assistant District Attorney (ADA) concealed evidence from the defense before the
indictment was filed and the grand jury held, because, according to the defendant,
specified information contained therein was intentionally deleted from the felony
. complaint by the prosecutor. (The felony complaint is annexed to defendant's motion
as Exhibit C.) Based thereon, the defendant argues that the testimony presented to

the grand jury was tailored and manufactured and that the grand jury proceeding as

 

*The defendant’s request to plead guilty came immediately after the defendant had viewed, in the
presence. of the court, his attorney and the ADA, the video surveillance footage of the commercial burglary
‘that occurred on August 8, 2015 on the 5" floor at 138 West 25" Street. The footage clearly showed the
defendant break in the office, and while the alarm was sounding, scoop up property that was in the
premises and quickly run out. Upon seeing the footage, the defendant's attorney advised me, in open
court, that the defendant no longer wanted to see footage from other burglaries charged in the indictment
prior to pleading guilty.

-2-
~ Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 119 of 227

well as the felony complaint and the indictment are all defective pursuant to
enumerated provisions of the Criminal Procedure Law and must be dismissed. The
_ defendant further argues that dismissal is warranted because the information which he

-alleges was deleted from the felony complaint amounts to the suppression of Brady and

 

Rosario material which severely prejudiced the defendant and denied him due process
of law. The defendant’s notice of motion also includes the claim that the newly
discovered documents reveal that all of his: prior attorneys provided ineffective
assistance of counsel and that the defects in the complaint and indictments are
jurisdictional. The defendant, who states that he was arraigned on August 20, 2015,
further complains that the People’s request to obtain a DNA sample from him was
untimely because the People did not make the request until January 26, 2016, the date
his omnibus motion was decided when, according to the defendant, the People knew,
| based on reports contained in his exhibits E and F, that there was DNA evidence
before then but did not disclose it. The defendant contends that the People therefore
created unnecessary delay and as a result the decision denying his CPL §30.30 motion
_ was erroneous. | |
In defendant’s amended motion, he alleges that the convictions must be vacated
because the court lacked subject matter jurisdiction. His argument appears to be that
there was not a valid SCI (superior court information) because the defendant did not
validly waive indictment. At the same time, he also alleges that he was illegally indicted
for nine counts of burglary j in the third degree. The defendant further asserts that his
. constitutional rights were violated because the police entered his home without his -
consent and questioned and arrested him and also that.he was illegally detained in the
: county jail for 30 months. He additionally asserts that the attorney who filed the CPL .
| §30.30 motion on his behalf provided ineffective assistance of counsel because the |
motion did not contain the location of the hearing. The defendant also-alleges that
because he was detained on a defective indictment, all of the time he was detained was

chargeable to the People.
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 120 of 227.

DISCUSSION - .

__ The information the defendant complains was omitted from the felony complaint
but contained in the ADA’s Arraignment Information Sheet (hereinafter AIS) and the |
Trial Bureau Thirty summary ‘of case sheet (hereinafter TBT) consists of the following:

As to what is referred to in both the.AlS and TBT as incident #3, that took place
on July 28, 2015," at 402 West 13" Street, 4" floor, the defendant points to the bolded
portion which states, “Latent print was recovered from the above paper and matched
the defendant.” With respect to that date of occurrence, the deponent of the felony
complaint, Detective James Mechan, stated, in pertinent part, that, “tL reviewed an ECT |
report which shows that a latent print was recovered from the above paper and.
matched the defendant.” (See, the sixth paragraph of the factual portion of the felony
- complaint.) Thus, the felony complaint provided the same information concerning the

latent print to that contained in the IAS and the TBT, except that in the felony complaint,
Detective Mechan specified that the source of his information about the latent print was .
his review of an ECT report. . | . |
As to what is referred 'to in both the AIS and TBT as incident #4, that took place
on August 8, 2015, at 138 West 25" Street, 5'" floor, the defendant points to the bolded
portion which states; “D cuts himself and leaves blood on elevator door DNA from blood
comes back to the deft.” The bolded information is not contained in the felony
complaint. (See, the seventh paragraph of the factua! portion of the felony complaint.)
As to what is referred to in both the AIS and TBT as incident #6, that took place
on August 17, 2015, at 6 East 39" Street, 4" floor, the defendant complains that the
last four words (i.e., after he was arrested) of the bolded portion in the AIS and TBT are
omitted from the felony complaint. | Specifically, the AlS and TBT both state that, “One
American Eagle Silver Dollar. was recovered from defendant's person after he was

| arrested,” whereas the felony complaint states that, “One American Eagle Silver Dollar

 

>The defendant erroneously states in his affidavit that the alleged date of occurrence is July 25,
2015,

4.

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 121 of 227 .

DISCUSSION -

. The information the defendant complains was omitted from the felony complaint
but contained in the ADA’s Arraignment Information Sheet (hereinafter AlS) and the |
Trial Bureau Thirty summary of case sheet (hereinafter TBT) consists of the following:

As to what is referred to in both the AIS and TBT as incident #3, that took place
on July 28, 2015,° at 402 West 13" Street, 4" floor, the defendant points to the bolded
portion which states, “Latent print was recovered from the above paper and matched
the defendant.” With respect to that date of occurrence, the deponent of the felony
“complaint, Detective James Mechan, stated, in pertinent part, that, “I reviewed an ECT
report which shows that a latent print was recovered from the above paper and -
matched the defendant.” (See, the sixth paragraph of the factual portion of the felony
- complaint.) Thus, the felony complaint provided the same information concerning the
latent print to that contained in the IAS and the TBT, except that in the felony complaint,
Detective Mechan specified that the source of his information about the latent print was |
his review of an ECT report. | | | |

As to what is referred to in both the AIS and TBT as incident #4, that took place
on August 8, 2015, at 138 West 25" Street, 5" floor, the defendant points to the bolded
portion which states, “D cuts himself and leaves blood on elevator door DNA from blood
comes back to the deft.” The bolded information is not contained in the felony
complaint. (See, the seventh paragraph of the factual portion of the felony complaint.)

As to what is referred to in both the AIS and TBT as incident #6, that took place
on August 17, 2015, at 6 East 39" Street, 4" floor, the defendant complains that the
last four words (i.e., after he was arrested) of the bolded portion in the AIS and TBT are
omitted from the felony complaint. . Specifically, the AIS and TBT both state. that, “One
American Eagle Silver Dollar was recovered from defendant's person after he was

| arrested,” whereas the felony complaint states that, “One American Eagle Silver Dollar

 

>The defendant erroneously states in his affidavit that the alleged date of occurrence is July 25,
2015.

4.

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 122 of 227

defendant's direct appeal from the judgment so as to have permitted appellate review,
the claim is procedurally barred pursuant to CPL §440.10 (2)(b), (c). |
The defendant’s assertions that the indictment and the grand jury proceedings

were defective are likewise procedurally barred by CPL §440.10 (2)(b), (c), because
they too concern matters that were of record since several of defendant's attomeys
raised such claims in the motions that they filed. .Justice Konviser, who had inspected
the grand jury minutes, determined that the grand jury evidence was sufficient and. that :
the proceedings were not defective, and issued written decisions stating so. . |

The defendant's claim that Mr. Schwartz, the attorney who filed the CPL §30.30
motion on his behalf, provided ineffective assistance of counsel because the motion did
not include the place where the hearing would take place is completely without merit. |
The motion was returnable in Part 31, the People filed a response in opposition and Mr. ~
Schwartz submitted a reply. In a written decision and order dated March 7, 2017,
Justice Konviser denied the motion finding that the includable delay since the
commencement of the action to March 7, 2017 only amounted to forty days. Justice
Konviser's decision describes the reason for each adjournment period and her findings .
as to the status of each adjournment. Her findings clearly refute the defendant's claim
that the People’s untimely request for the DNA swab caused unnecessary delay.
Instead, her decision shows that the Article 78 proceeding the defendant had instituted
to compel Justice Konviser to refer him for diversion and the time it was pending for
decision by another court, as well as the repeated assignment of new counsel at
defendant's request which occasioned delay for the successor attorneys to familiarize
. himself and herseif with the case and also occasioned delay to resolve successive
motions. that they made on defendant's behaif. .

The defendant's claim that the police entered his home without his consent is
unavailing since the police had a warrant to search the premises. The defendant’s |
attorney, Mr. Schwartz, filed a motion to controvert the search warrant. Justice

Konviser in a written decision and order denied the motion finding that the search |

6.

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 123 of 227

was recovered from the defendant's person.” (See, the third paragraph of the factual

| portion of the felony complaint.) | | |
The above described omissions in the felony complaint about which defendant

complains provide no basis for relief as there i is no requirement that a felony complaint
include all information known to the People or the police. See, CPL §§100.15(3),
100.40 (4)(b ). The felony complaint in this case conformed to the requirements of the
law and was not defective in any respect. All claims by the defendant to the contrary
are rejected . Furthermore, as to incident #3, the felony complaint provided even more
"information than what was recited in the AIS and TBT. |

The defendant s claim that the omissions constitute a Rosario violation must fail

 

because the obligation to provide Rosario material does not arise until the conclusion of

 

the direct examination of a witness at a pre-trial hearing (see, CPL §240.44 [1}) and ata
‘jury trial after the jury has been sworn and before the prosecutor's opening address
(see, CPL §240.45 [1] [al).

The defendant's claim that the undisclosed information constitutes Brady
material is also unavailing since evidence that DNA which matched the defendant was
found at one of the crime scenes or that the American Eagle Silver Dollar was
recovered from the defendant's person after defendant’s arrest can hardly be
characterized as being favorable to the defendant or exculpatory. .

The defendant’s contention that he was prejudiced by the information omitted
from the felony complaint is completely conclusory and does not provide a basis for
granting the relief the defendant seeks. . 7

The defendant's claim that the People’s request on January 26, 2017, for the
_ DNA swab from him was untimely does not provide a basis to vacate the judgment
because defendant’s then attorney, Mr. Kendall, filed a motion, dated February 5, 2016,
in opposition to the People’s request, based in patt, on the People’s request not being
timely. On February’9, 2016, Justice Konviser issued an order granting the People’s —

request. As this was a matter of record, which can or could have been raised on.

Se
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 124 of 227

warrant was valid and was supported by probable cause. As this was a matter of
record which can or could be raised on a direct appeal from the judgment by the
defendant, it is procedurally barred by CPL §440.10 (2)(b), (c).
~ Asto the defendant's contention that he was illegally searched and questioned
by the police, Justice Konviser ordered hearings to determine the claims. The case |
was referred to me for the hearings and for trial. However, neither took place because
the defendant pleaded guilty. Thus, defendant's contention provides no basis to vacate
— the judgment. . |
. The defendant's, assertion that there was not a valid SCI because the defendant
did not waive indictment must fail since the defendant was prosecuted by:an indictment
and not by a SCI (superior court information). | |
Defendant’s contention that the indictment was jurisdictionally or otherwise
defective i is without merit as is the defendant's claim that the court lacked subject
matter jurisdiction over the case.
 “Allother claims made by the defendant in his pro se motion and amended
motion to vacate the judgment not specifically addressed herein do not warrant
discussion and, are additionally found not to establish a sufficient factual or legal basis
for the relief the defendant seeks, and/or are procedurally barred pursuant to GPL
§440. 10 (2) (a), (c).
- Accordingly, defendant s motions to vacate the judgment are denied i in all.
respects. The defendant's request for a hearing is also denied.
- The foregoing constitutes the decision and order of the court. |

Dated: New York, New York
August 10, 2018 ao

: - ? ,
e f ie fi ji
{ £ Lig Li oy Mf Sx
ARLENE D. GOLDBERG, J.

HO ARLENE C. polos
Case 1:19-cv-11409-GBD:. Document 2 Filed 12/12/19 Page 125 of 227

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: PART 31

 

».4
THE PEOPLE OF THE STATE OF NEW YORK, NOTICE OF MOTION
DKT. 3190/15
-against-
JOHN WALDEN,
Defendant,
x

 

PLEASE TAKE NOTICE upon that Lawrence Schwartz, Esq., attorney for the above
captioned defendant, will move the court‘on January 3,2017 for the following:

1. Dismissal of the Accusatory Instrument, Pursuant to C.P.L. 30.30(1)(a), or in the -
alternative; Se

2. Defendant’s Release From Custody Pursuant to CPL 30.30(2)(a)

Any further and different relief which this court deems just and proper.

No previous application for the relief sought herein has been made to any court.

DATED: NEW YORK, NEW YORK - a, YOURS, ETC.
JANUARY 3, 2017 LAWRENCE SCHWARTZ
576 Fifth Avenue Suite 903

TO: CYRUS VANCE, JR.
DISTRICT ATTORNEY, NEW YORK COUNTY
CLERK, SUPREME COURT, CRIMINAL TERM

New York, New York 10036
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 126 of 227

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: PART 31

 

 

—-X
THE PEOPLE OF THE STATE OF NEW YORK, MOTION TO DISMISS
PURSUANT TO CPL 30.30
IND. 3190/15
-against-
JOHN WALDEN,
Defendant,
- x

Lawrence J. Schwartz, Esq., an attorney admitted to practice law in the state of New
York, deposes and says the following, based. upon information and belief, upon
inspection of the records in this case, personally made court appearances, information
secured from the District Attorney’s Office, conversations with the Defendant, and an
examination of the court file. .

1. Defendant herein was arraigned in criminal court on August 21, 2015, and the
matter adjourned until August 25 for grand jury action. Four (4) days chargeable.

2. On August 25, the defendant had been indicted, and the matter was adjourned for
September 29, 2015 for Supreme Court arraignment in Part 31. Thirty-five (35) days .
chargeable.

3. On September 29, 2015, the matter was adjourned for motion practice until
November 2. Time excludable.

4.On November 2, the matter was adjourned for People’ S Response by the court until
December 1. Time excludable.

5. On December 1, the People failed to provide a response in accordance with the
schedule set by the court, and the matter had to be adjourned until December 15, 2015.
Where an unreasonable delay occurs in answering a defendant’s pretrial motions, the
People should be charged with the period of delay. People v. Jones, 105 A.D.2"° 179 @
Dept. 1986). Fourteen (14) days chargeable.
" Case 1:19-cv-11409-GBD. Document 2 Filed 12/12/19 Page 127 of 227

6. On December 15; the People filed and served their response, and the matter was
adjourned for decision by the court until January 26, 2016. Time excludable.

7. On January 26, 2016, the court rendered a decision on defendant’s omnibus -
motion, and the matter was adjoumed for hearing and trial until February 9, 2016. Time
excludable.

.. 8 On February 9, the People were not ready. The matter was adjourned until
February 10, 2016, on consent, Time excludable.

9, On February 10, the People asked for an adjournment to obtain Defendant’s DNA
and perform comparisons. The matter was adjourned for this purpose until March 8.
Where an adjournment is ordered for DNA testing, the adjournment is not excludable
pursuant to CPL 30.30 unless the People show materiality and due diligence in obtaining

the results. People v. Lathon, 120 A.D.3 1132 (1 Dept. 2015) People v. Clarke, 122
A.D.3™ 765 (2™ Dept,. 2015); Twenty-seven (27) days chargeable.

10. On March 8, the matter was again adjourned at the People’s request for DNA
results until May 3, 2016. Fifty-four (54) days chargeable.

11. On May 3, 2016, the People the matter was again adjourned for DNA results at
the People’s request until May 17. Fourteen (14) days chargeable.

12, On May 17, the matter was adj oured for assignment of new defense counsel until
May 19. Time excludable.

. 13. On May 19, 2016, new counsel was assigned and the matter was adjourned until
June 28. The People were not ready for trial. Forty (40) days chargeable.

14. On June 28, 2016, the People were again not ready and the matter was adjourned
until August 9. Forty-two (42) days chargeable.

15. On August 9, Defendant filed and served a Motion to Controvert the Search
Warrant, and the matter was adjourned until September 13. Time excludable.

16. On September 13, 2016, the People filed and served their response, and the matter
was adjourned until November 1, 2016, for decision. Time excludable.

17. On November 1, 2016, the court rendered its decision as to Defendant’s Motion to
Controvert the Search Warrant. On October 14, 2016, Defendant had filed and served a
Motion to Sever various counts of the Indictment. On November 1, the People did not
have a response. The matter was adjourned until November 22, 2016, for Response.

Time excludable.

18. On November 22, 2016, the People again did not have a response, and the matter
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 128 of 227

was adjourned until January 3, 2017. Where an unreasonable delay occurs in answering a
-_defendant’s pretrial motions, the People should be charged with the period of delay.
People v. Jones, 105 A.D.2™ 179 (2° Dept. 1986). Forty-Two (42) days chargeable. .

Yielding a total of 272 days chargeable, beyond that allowed by CPL 30.30 (1)(b).
Wherefore defendant requests that the instant matter be dismissed, or that he be released
form.custody, together with such other further and different relief as this cqurt deems just —
and proper.

DATED: NEW YORK,NEW YORK |
JANUARY 3, 2017

 

 
 

12

13

14

15.

16

17

18°

19
20
21
22
23
24

25.

 

ment 2 Filed 12/12/19. Page 129 of 227

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: CRIMINAL TERM: PART 56

mee eee cee ee re re ee eee te ene ee ee a ae ee te te erat ne ae ire eae ray mea aan ny mR Sm me mang am me x
PEOPLE OF THE STATE OF NEW YORK
~against- Indictment No.
03190-2015
JOHN WALDEN,
Defendant.
ee ee ne ee ee ce ee ee ee re ee x

New York Supreme Court
111 Centre Street
New York, New York 10013

December 1, 2017

BEFOR E:

HONORABLE ARLENE GOLDBERG, Justice of the Supreme Court

APPEARANCES:

FOR THE. PEOPLE:

CYRUS R. VANCE, JR., ESQ.
District Attorney of New York County
BY: DANIEL MAKOFSKY, ESQ.

FOR THE DEFENDANT:

SUSAN CALVELLO, ESQ. (18B)
Attorney for Defendant

30 Wall Street ©

8th Floor ,

New York New York 10005

Lisa Mango
Senior Court Reporter

Lua Mango - Stentor Cour, Reporter

 
14

1S

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-11409-GBD

 

Document 2. Filed 12/12/19 Page 130 of 227

Proceedings

THE COURT CLERK: This is calendar number 1,

Indictment 3190-2015, John Walden.

(Whereupon, Defendant is produced and before the
Court)

MS. CALVELLO: Susan Calvello for Mr. Walden.

MR. MAKOFSKY: Daniel Makofsky for the People.

Good morning.

THE COURT: Good morning.

Defendant is present.

Both sidés acknowledge receipt of the updated
probation report --

MS. CALVELLO: Yes.

MR. MAKOFSKY: Yes.

THE COURT: - reflecting defendant was
interviewed?

MS. CALVELLO: Yes.

MR. MAKOFSKY: Yes.

THE COURT: Defendant-pled guilty before me on
October 5, 2017 to all nine counts of the indictment. He
was promised three to six as a second felony offender on
each count with two counts to run consecutively with each
other for a total of six to 12 years.

The matter was adjourned for sentence to October
20.

On October 20 the probation report indicated he

Lisa Mango ~ Senior Covwr Reporter
——___——-Gase 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 131 of 227

 

Proceedings
1 refused to be interviewed. Defendant said no, nO, he only
Wy 2 refused because he was sick. Please put it over so he
3 could be interviewed.
4 I did.
5 Meanwhile, he sent a letter that we received after
6 | that, received I believe October 26, a letter dated
7 October 18 asking for an extension to research the case law
8 for motion to withdraw his plea...
9° Then he sent a motion --
10 MS. CALVELLO: 10/24.
11: THE COURT: Received November 6. A duplicate of
12 the same allegations on November 27. All of these items ©
, 13 were -~ copies were made -and sent to counsel.
14 Did you receive them?
15 - MS. CALVELLO: Yes.
16 qe THE COURT: He indicates he cc'd the DA's office.
17 Are you adopting either of these?
18 | MS. CALVELLO: Ne, Judge.
19 . THE COURT: The claims are completely without
20 : merit, in any event.
21 . Arraign the defendant for sentence.
22 THE COURT CLERK: Mr. John Walden, you are now
23 before the Court for sentencing following your plea of
24 guilty --
25 THE DEFENDANT: Excuse me, Ms. -- may I say

Lisa Mango - Stentor Cour Reporter

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 132 of 227

 

Proceedings

L something before that -~-

2 THE COURT CLERK: No.

3 | THE COURT: You will get a chance.

4 | What do you want to say?

5 _ THE DEFENDANT: I would like to -- I have an

6 Article 78 in and I would like to be heard before the

7 Appellate Division.

8 THE COURT: Sir, I --

9 THE DEFENDANT: Wait a minute.

10 _ THE COURT: You wait a minute. We are going aheac
il with sentence.

12 , Arraign him.

13 THE COURT CLERK: You are now before the Court for
14 sentencing following your plea of guilty to nine counts of
/15 burglary in the third degree, each count --

16 THE DEFENDANT: Any way T can take my plea back?
17 Iam asking for my plea back. I would never have tooken
18 (sic.) it if IT had my paperwork and [I had this information.
19° | Can I please have my plea back? All my rights

20 have already been taken from me from the start of not

21 | getting my paperwork and If have been asking my lawyer -- I
22 . have been calling my lawyer the two weeks. I put in a

23 motion.

24 | I am asking can I Please take my plea back. I

25 ~ don't want my plea. If you want to go to trial, I will go

Lisa Mango - Sentor Cotur Reporter

 
10°

il
12
13
14
15
16
17
18
19
20
21
22
23

24

25 —

 

 

= 9-GBD Document 2 Filed 12/12/19 Page 133 of 227

Proceedings

to trial. I don't want my plea. This whole thing is
defective. You should not be sentencing me for this,
Mrs. Goldberg. You know this. I put that in my motion to
you, to why I was taking my plea back.

I asked you that and I would like a new attorney.

I would like if you can please grant that and not just send

me ~~ all my rights were violated. I didn't know evidence
was fabricated and hidden from me. JI didn't know all that
was there. JI have been asking her for eight months I had

asked her for that. JI asked my other attorneys I had for
that. )
Can you please give me a chance to fight this. I
never had a chance.

THE COURT: Now, you are going to stop talking.
All right.

You indicated when you were sent here for trial
and we were starting the trial, hadn't started yet, that
you wanted an adjournment to review everything.

We weren't starting today, so you would have
plenty of time to review all the paperwork.

Then you said -- and you asked me to reduce —-
Judge Konviser offered you the six to 12. People wanted
eight to 16. You wanted five to ten. Wasn't going to give

it to you.

The People indicated that the crimes were on

Lisa Mango ~ Senior Covuy Reporter

 

 

 
a —___Case-410-cy-11409-GBD—Document 2 Filed 12/12/19 Page 134 of 227

10
Li

12

14
15
16
17
18
19
20
21
22
23
24

25

 

Proceedings

surveillance tape. You said you never saw them.
We started playing them. Clear as day there you

are in one of the burglaries and while it is being played

toward the end, I am asked to stop. You don't need to see

any more. You are taking the plea.

THE DEFENDANT: Everything was not there. It was
not there I was cutting my hand. My question to you is
where is the video of me cutting my hand.

THE COURT: Sir --

THE DEFENDANT: That is my questioning. I am
asking you can I.take my plea back. Can I take my plea
back? |

THE COURT: No, you cannot. The plea was knowing,
voluntarily --

| THE DEFENDANT: No, it wasn't. No, it wasn't.

THE COURT: On appeal you can raise the issue.

MS. CALVELLO: Judge, I would like just to put on
the record, so everything is clear, there was paperwork
handed. over -- I was the fourth lawyer or fifth lawyer.

It's DNA material that Mr. Waldén is talking about
that he says we did not .discuss, just so it is clear.

The assistant was nice enough to recopy everything
to me. I had received that all in July.

By August my expert, Dr. Henning (phonetic), had

already received all of that material that is now mentioned

Liga Mango - Stentor Cour Reporter
 

C

10
11
12
13
14
15
16
17
18
19
20
21
22

23

240

.25

 

=-GBD Document2 Filed 12/12/19 Page 135 of 227

Proceedings

in that motion by Mr. Walden. It was analyzed. It was
read. I had a conference with the doctor and the material

was given to Mr. Walden as well as that was --
THE DEFENDANT: It was not given to me. You did

not give me that until the day we came in here for

sentencing. It is not even in the complaint. It is not
even in the disclosure or bill of particulars. It is not
even in the discovery. It is not even in the indictment.

It was not.

‘That's under 240.20. You are supposed to have
that there and tell me that. You did not give me that.
You didn't give me that until that day because I wouldn't
have did that. Ain‘t no way in hell I would have did
something like that. You are sitting here saying I am
lying. You didn't. You handed me two. One before that
and one on the 20th. -You handed me two.

You didn't. There is no way I have did that. I
wouldn't have took this sentence. There is no way. I've

7

been calling you for two or three weeks, two or three weeks

even prior asking to meet with you and ask you to sit down

and go over this. Maybe to ask you to adopt the motions.
Did you ~~ I asked you to let me see on video if
you couldn't see me, I asked you if you could call me to

the courtroom. I asked you that.

MS. CALVELLO: Stop screaming, Mr. Walden.

Lisa Mango - Senior Covay Reporter

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 136 of 227

10

11

12

13
14

15

7-16

17
18
19
20
21
22
23

24

(25

 

Proceedings

THE DEFENDANT: I asked you that. I'm sorry about

that.
MS. CALVELLO: Stop screaming, Mr. Walden.
Stop screaming.
THE COURT: You have to stop screaming and
talking.

MS. CALVELLO: Let the record to be clear since
November 1 I have been on trial on a 100-count traffic
indictment and there are six defendants, and I made the
time today. We are not done and not going to be done until
January, which is why I could not do a video. Because we
are in Court from 9 until 6 every day since November 1.

So I have not been ignoring those calls. Judge
Dwyer is not giving me time to do counsel visits. That is
where I have been and will continue to be until January.

I did take time to read all of the information at
11 o'clock at night that is supplied very nicely by your
law secretary and I would not have adopted the motions.
Just so Mr. Walden is clear. I read it and would not adopt
them.

THE COURT: All right.

THE DEFENDANT: Okay --

THE COURT: Hold on. You have got to stop

talking.

THE DEFENDANT: Can TI please take my plea back?

Lisa Mango ~ Stentor Court Reporter

 

 
CO

ty

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 137 of 227

NO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Proceedings

THE COURT: The answer is no.

THE DEFENDANT: Can you do that for me?

‘THE COURT: You can raise that on your appeal.

Arraign the defendant for sentence.

THE COURT CLERK: Mr. John Walden, you are now
before the Court for sentencing following your plea of
guilty to nine counts of burglary in the third degree, ail
counts pertaining to Penal Law Section 140.20.

The Court will allow.you, your attorney and the
district attorney an opportunity to make any statement
relevant to the question of sentence. | '

Any statement by the People?

MR. MAKOFSKY: People rely on the promised
sentence.

THE COURT: Counsel.

-MS. CALVELLO: Defense has nothing to add, Judge.

THE COURT: Mr. Walden, anything you wish to say
with respect to the question of sentence?

THE DEFENDANT; I do. Ido not agree with this.
I do not agree with this. You are violating every one of:
my constitutional rights. I should not be sentenced today.
T should not. I should have a right to get efféactive
counsel. I don't have that.

THE COURT: You have effective counsel.

THE DEFENDANT: No, I don't. No, I don't. No, I

Lisa Mango ~ Stator Coury Reporter

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 138 of 227

10
11
12

13

“4s
16

17

19
20
21
22
23
24

25

 

Proceedings

don't. The complaint is defective. Everything on the
indictment. The whole thing is defective.

THE COURT: Your things that are defective are
without merit. You are sentenced on each count to an

indeterminate term of imprisonment of three to six years.

a

Counts one and four are to run consecutively with
each other. All other counts will be concurrent.

One and four consecutive to each other but
concurrent with all other counts.

Advise your client of his right to appeal and let
me know you have done that.

MS. CALVELLO: I will.

. (Whereupon, the defendant and counsel are
conferring)

MS. CALVELLO: I have informed Mr. Walden, handed
him the paperwork and informed him he has a right to appeal
and 30 days to do it. If he cannot afford an attorney, one
will be accorded to him..

(Continued on the following page)

Lisa Mango ~ Sentor Coury Reporter
“tl

12

15

20

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 139 of 227

Proceedings

1 THE COURT: All applicable fees are imposed.

N)

Take charge.
3 : * . *
4 Certified to be a true and accurate transcript of

5 the stenographic minutes taken within.

 

10

 

11,

16
17.
18

19

2l
22
23

24

 

25

Lia Mango ~ Senior Cour Reporter

 
_ Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 140 of 227 ©

CERTIFICATE OF SERWICE

STATE OF NEl@ YORK)
) SS.:
_GOUNTY OF BRONX )

 

John Walden, Being. Affirmed, , deposes and says that:
‘I am: the defendant pro-se and make this” ‘Certificate of Service ~
under the penalty of perjury and to the best of my knowledge.

I am placing One Original and One Capy. of the following:
NOTICE GF MOTION TO WITHDRAW & COMBINED MOTION TS, BISMISS THE
INDICTMENT, WITH EXHIBITS. ON THE BELOW LISTED PARTIES:

(A): REW VORK SUPREME COURT New ¥ORK SUPREME COURT
COUNTY GF NEW VORK = « PART (86) GHAMBER'S
MOTION SBPPERT OFFICE COUNTY GF NEW YORK
RM: 1000 - 184 CENTRE STREET .
106 CENTRE STREET, NEW YORK, NY 10013 s
NEM VORK, Ry 18613 Judge Arlene Beldberg, (9)

(C): NEW YORK COUNTY D'A
CYRUS VANCE, JR. |
(ABA) SHILPA KALRA, ESQ

ONE HOGAN PLAGE, Ny” Wey
18813 .
I have placed the above listed motion in the hands. of an employee

located at, 11-11 HAZEN STREET, EAST ELMHURST, NY 11370, RNDC FACILITY,
CRIKERS ISLAND), to place same inside of a United States Post Office

Mail Box.
DATED: OCTOBER 23, $2017 Yours, ee
John Walden, Pro se

I, John Walden, “naveby affirms under penalty
of perjury that the foregoing is true and: j
correct. [28 U.S.C, $1746]

EXECUTED THIS’ day of October, 2017.

 

2
“
a
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 141 of 227

SUPREME COURT OF THE STATE OF NEW VORK
COUNTY GF NEW YORK : PART (56)

The People of The State af New York
. NOTICE .OF MOTION TO
Respondent(s) WITHDRAW PLEA.* AND |
ne : oe ene on fy ame te a GEMBINED- se GEAYTON- METIGR -
 T@ DISMISS THE INDICTMENT
; IN THE. FURTHERANCE OF
~against- | | UUSTICE.* [EPL §§220.60(3),

JOHN WALDEN, 210.60). 2...
2. Defendant-Pro-se. Ind. No.: 93190/2015

x Geldberg, (j).

7 GES GS GD OD my me ee ee we ee ee ee eh tk ee ee et ea ae ee

SIRS/MADAB: a
PLEASE TAKE: NETICE, That upon the Affidavit of, John

Walden, Acting Pro- “se, and. pursuant to all prior Proceedings held
Heretofore, including the said: indictment, the undersigned will move
thie Court. located at a. Courthouse at, 100 CENTRE STREET, NEW YORK,

NY 10013, Gn The 16Th Day of November, 2617, or as soon thereafter

as this Court file and Metison Can Be Heard, For An Order, First: .
Granting The Withdrawal ef the defendant's Plea of. Guilty Befere Thie
Geert en the 6Th Bay ef Beteber, 2817, On The Grand That: Defense .
Counsel, Ms. Susan Galvella, - turned ever Newly Diseevered Brady And

ig Material that is "Exculpatary Information that. is, "Highly
Material To The Defense" and Ravealing Proseewterial Miscenduct, and
Ineffectiveness of fall) prior Defense Counsel's en this case, (SEE:
PEOPLE WV. GARDLIN, (1St Dep't 1998) 240 A.D.2d 5), Also; The Defendant
maves for 2 dismissal. of the. Complaint & Indictment as it is rew shown
toe be Defective, Jurisdictionally So, (See: C.P.L. §§100.15(3), 180.40 —
(C), 218.25, 210.35), also see; People v.-Baldi, 5h WY2d 137; aad see;
§trickland v. tashiagten, 466 WB. 668. (8. '§.6.A.Const.'s 6, 44), and

for such ather and further ralief as this Court may deem juet, proper

 

 

and equitable. Le

DATED: OCTOBER 25_ 28, ani7.
BRONX COUNTY* nl. Yours, Ete.

Jahn ilelden, Pre-ae

' TO: HON. CYRUS VANCE, JR.
MEi YORK COUNTY DTA
ONE HOGAN PLACE
NEW YORK, NY 10613

 

My,
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 142 of 227

* SUPREME COURT OF THE STATE GF NEW YORK
' COUNTY OF NEW YGRK : PART (56)

The People of The State of New York . AFFIDAVIT IN SUPPORT FoR

NOTICE GF MOTION TO ,
Respondent(s) WITHDRAW PLEA.* AND

COMBINED CLAYTON MOTION

TO DISMISS THE INDICTMENT

IN THE FURTHERANGE GF

JUSTICE.* (CPL §§220.60(3),

JOHN WALDEN, 210.40)...

Defendant-Pro-se. Ind. No.: 03190/2015

a voce eeeeeeeeeceeeeeeeeceeenee--..-y Soldberg, (i).
STATE OF NEW YORK)

. ) $S.:
COUNTY GF BRONX )

~against-

 

John tlalden Pre-se , being duly sworn, deposes
and says that:

71. j%Yoam the defendant acting Pro-se in this case and as such am
fully familiar with the facts herein. This is an Affidavit In
Suppert of my Instant Motion by Notice To Withdraw My plea of
Guilty takened before the Hon. Justice Goldberg on the 6Th Day
of Gcteber, 2017. The defendant plea to 9-counts of Burglary
In The Third Degree, (P.L. §140.20), and To A Sentence of (6 to
12) an each count, to run currently. The defendant? is due toa
be sentenced on, November 16th, 2017.

2. The defendant's asgigned counsel called the defendant to the
Courthouse on the 20th of October, 2017, and handed the defendant
a large amount of Discovery Papers. The defendant found the
following Newly Discovered Document's. (SEE: EXHIBIT 6A): BY

(ADA) Shilpa Kalra, "ARRAIGNMENT INFORMATION SHEET" APPROVED ON
-9- z
en _ [SEE: EXHIBIT (8): TRIAL
BUREAU THIRTY "SUMMARY OF CASE SHEET" FOR
ARREST DATE: 8/20/15...
The Assistant District Attorney has concealed evidence from the
defense before the Indictment was filed and Grand Jury held. Also,
deleted information from the Felony Complaint and it's factual
part sworn under oath, The concealment was intentional and was
Clearly selected. First, there is 9-incidents listed as a pattern
of Commercial Burglaries. ‘The Assistant District Attorney has

bold printed event's in selected paragraph's, detailing matters
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 143 of 227

' AFFIDAVIT IN SUPPORT
PAGE 2. (2-Con'd)

 

 

The District Attorney's Office referred to Incident # 3 that
tock place on, July 25th, 2015 at 402 West 13th Street, &th
Floar. In bold print at the end of the small paragraph, the
following is stated: "Latent Print was recovered From the above

paper and matched defendant. a

Next, they. refer ta Incident # 4 that took place on, August 8th,
2015 at 138 West 25th Street, 5Th Floor, In bold print at the
end af the sm@ll paragraph, the following is stated: "D cuts
himself and leaves blood an elevator deor DNA from blood comes
back tea deft", .

Next, they refer ta incident $ 6 thaf$ took place on, August 17th,
2015. In bold print at the end of the small Paragraph, the fallow-
ing is stated: "@ne Americana Eagle Silver Dollar was recovered
from the defendant's persan after he was. arrested.

The defendant alec refers to Exhibit (B), which has the same |
inputed bold print statement's at the ending of each small para-
graph. It is clear that the Assistant (ADA) understood the: iden-
tity of the defendant from the second or third day after her staff
obtained Lab Results From collected Prints & (DNA). The defendant
ask this Court to look at the Felony Complaint and it's Factual
Part therein, to compare the same event's listed, in the same
order as in Exhibit's (A) & (B).

The District Attorney had detailed evidence and facts concerning
‘the defendant injuring himself on, August Bth, 2015. Since there

is only Video Tape Evidence and since there is no eye witness'es
in this crime event. It is concluded that the District Attorney
reviewed a Video Tape to come to the following conclusion. (See;
Exhibit (a)). In incident # 4 and written in bold print at the
end of Incident #4, it states, inter-alia, "D euts himself and
leaves blood on elevater door." The building lobby on the 5th

Filaor is made up as follows. when you come off the elevator,
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 144 of 227

‘AFFIDAVIT IN SUPPORT

“PAGE 3. (5-Can'd)

 

a UTTice Voor is facing you. This was toicd to me by my _tefense
counsel's and including what the Video Tape Shown. It was said that

the defendant “attempts ta pry the office deor open with a tool and,

then uses his bady to open the door." The problem is this, there is
no mention of the elevator in the Felony Complaint in this August

Ath, 2015, crime event. Moreover, as the District Attorney uses in

all factaal crime event's in the Felony Complaint, Video Tape Evi-

dence, the District Attorney is using same here.

6.

The Video Tape would not only show the door being opened, yet,
would also show the defendant cutting himself on the elevatar
deor? Or, getting off the elevator? The defendant argues that
the elevator and it's evidence was intentionally deleted by the

& .
District Attorney and as such, the Felony Complaint, and the

Indictment, including Grand Jury Testimony was Taidored and

Manufactured. The defendant argues that both, The Felony Com-
plaint and the Indictment, Grand Jury Etc., is all defective
within the meaning of (C.P.L. §100.15(3), §100.40(6), §210.25

& $210.35) and must be dismissed.

SEE: EXHIBIT (€): (3 of 3 Pages) Felony Complaint*.

The defendant comes to this conclusion of intentional manufactdred
evidence and suppression of Real Evidence due to the fact that,

in the Felony Complaint, most of the stateament's are the same

as the "Arraignment Information Sheet", Exhibit (A). Infact, the
District Attorney did delet one other factual detail that also
makes ‘the complaint & indictment/Grand Jury defective. SEE: Inci-
dent # 6. August 17th, 2015. In the Arraignment Sheet the (ADA) -

ended with bold print also and said, "One American Eagle Silver

Dollar was Recovered from the defendant's person, "AFTER. HE WAS —
ARRESTED". The (ADA) deleted these last four words from her Felony
Complaint. (See; Exhibit (C)#).

The defendant argues that this was also a major set of facts that

could change the actual crime event and goes to detailed arrest-
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 145 of 227

.. APFIDAVIT IN SUPPORT
PARE &. (8-Con'd)

-event's and simply cannot be deleted?

 

the rest of the

 

 

are listed. Therefore, the question for this Court is this. Did The
Prosecutor Commit Prosecutaorial Misconduct by Nen-Disclesure of Ex-

_Guipsatory Material? "The failure of the prosecutor to make any effort
to correct any falsehood ta afford the Court ot Defense Counsel an

an opportunity to examine thase error's, manufactured event's and
evidence, in effect amounted to a suppression of Brady & Rossrio
material and severely prejudiced this defendant, including denied

him a fair trial". (See; People v. Savvides, 1 NY2d 584, People vy.
dimmerman, 10 NY2d 430, &33; aisa see, People v. Simmons, 36 W.Y¥.S.
2d 126). a ~

The. defendant also argues that Dua Process: Compels the Dismissal of
this indictment, due to ‘prosecutorial misconduct and the fact that
the District Attorney's File is nothing more than "Fruit of. The
Poisonous Tree." (Sea; Peaple vy. Isaacan, && Ny2d 511. Manufacturing
False Evidence te obtain a eanviction cannot be ever-looked. —
(SEE: NORTON V. TOWN OF ISLIP, et al., (.U.S. Distt Lexis 27565,

G4-CV-3079(NGE) (BW) (DECIDED MaRcH 27TH, 2009).

9. (SEE: EXHIGIT (D): "PEOPLE'S VOLUNTARY DISCLOSURE FGRM®*)
_ DATED: GOTOBER STh, 2015. *

The defendant was arraigned on this case an; August 20th, 2015,
and the People's Answer To Defendant Omnibus Request is dated,
October Sth, 2015. The People had (45) days to decide whether

ta Disclose the Bloed Evidence Test and Elevator event's in

the Bill of Particulars. Yet, the peopte decided not to do sa?
(SEE: PAGE Four, Paragraph (4)..."SCIENTIFIC AND MEDICAL REPORTS"
The District Attorney's Office had the Medical Report's also.

(SEE: EXHIBIT (E): Evidence Received #FB15-041 86 "Dispasition®")
Voucher #$1000680389. Dated: 08/11/2015

(SEE: EXHIBIT (F): :LABGRATGRY REPORT:REPORT ID ERT 0915-0694:
j oo “DATED: SEPTEMBER 30Th, 2015.*

1G. The District Attorney's Office, for some reasan decided to focus
an the August Bth, 2015, crime event, even though they hed made
illegal deletion with facts and evidence. fn ({3anuary 26th, 2016),
‘The Court made a ruling on the Omnibus Motion and on this same

day the. People moved to Seize (DNA) from the defendant's mouth.

(SEE: EXHIBIT (G): "AFFIRMATION IN SUPPORT OF AN ORDER OF SEIZURE". )
C3 af 3 Pages) DATED: January 26th, 2016.*

The People wrote in the August Sth, 2015 crime event and mentioned-

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 146 of 227

~~ AFFIDAVIT IN SUPPORT
PAGE 5. (16- -Gon'd)
~Biood on the elevator. Yat, they did not mention anything about

I, ra Ln
ve etevator, Once aqein,; the

 

District Attorney's Office deleted the main fact that could have
only came from viewing a Video Tape. The fact that was mentioned
fram (Day One), that defendant cut himself "on the elevator door'!

11. The defendant also argues that the People have created a large
Governmental Delay that was not needed if they would have made
disclosure of the (DNA) facts and evidence over a yeer prior.
The denial of the (CPL 30. 38 Motion and Delay for (DNA) results
should be viewed as erroneous). The CPL 30.30 Motion was filed
and dated by, Defense Counsel, Lawrence Schwartz and dated: Jan
3rd, 2017.

V2. ° *MEMGRANDUM OF LAW -

ASEE: PEOPLE Vv. JOSEPH BaGATA,(Gt af App's 1395)), 86 N.Y.2d
&0. "The Court remanded for disclosure of the notes and a hearing.
Failure to order discovery of the nates was error because N.Y.
Crim. Proc. Law §240, 20(4)(C). required disclosure of any document
concerning a scientific test when sought by defendant. Such dise-
Closure was mandated regardless of wheather or ‘not the information
was exculpatory. Id.

(C.P.L. §220.60) authorizes the court to Set Aside a Plea and
mave the case. forword. SEE: PEOPLE V. SELIKOFF, 35 NY2d 227,
(1974); alse see; Peaple v. Reynaldo Lopez- -Alvarada, 2017 N.Y:
APP. DIV. EEXIS 2957.* The defendant in this case was ‘subjected
to Ineffective- ~Assistance of Counsel and given Newly Discovered
-Evidence, "After his Flea", (SEE: PEOPLE v. _GARDLIN, MARTIN,
(1St Dep't App. Div. 1998) 240 A.D.2d 53 G63 N.Y.$.2d 268.*

Quoting: "A decision to vacate a ples rests in the sound discre-
tion of the motion court, subject only te an abuse of discretion
standard." Id, "A prosecutor's inedvertent er negligent failure
to disclose exculpatory material in his control has long been
BEEN as conflicting with considerations of elemental fairness

and professional responsibility, which may deny the defendant
Case 1:19-cv-11409-GBD. Document 2 Filed 12/12/19 Page 147 of 227

AFFIDAVIT IN SUPPORT
PAGE 6,

MEMORANDUM OF Law |
(12-Con'd)

-due process when nondisclasure of even unrequested exculpatory
evidence is highly material to the defense. Although the obli-
gation is termed an on- ~going one, there is a countervailing
judicial interest in the Pinality achieved by a lawful plea,
The concern is that a plea might not be knowingly and intelli-
gent under circumstances where information painting to the
defendant's innocence is in the possession of the prosecutor,
but is not disclosed to the defen dant." Id. This Court Found
That, "This Constitutional Violation undermines the very
validity of the Plea Itselfi" Vet, Affirmed. .

13. The defendant argues that there is no question that the* people's
failure to disclose evidence that appears ‘to change the entire
crime event. and is direct evidence, is serious enough to Set
Aside The Plea and. hold hearing concerning the claim that the
withholding is. sintentional and evidence was manufacted, also,
that the Felony Complaint and Indictment/Grand Jury are both

*

Defective and. Must Be Hereby Dismissed.

WHEREFORE, THE DEFENDANT REQUEST THAT
THIS COURT GRANT RELIEF REQUESTED, AND
FOR SUCH OTHER AND FURTHER RELIEF AS
THIS COURT MAY DEEM JUST, PROPER

AND EQUITABLE.

DATED: actoser LO , 2017.

ma Yours, ete.

Johnctalden, Pro-se
Signature

SUORN TO BEFORE ME ey
THIS. ZW OF OCTOBER,
DANIELLE STRINGER .

Notary Public State of New York 3
No. 01816131234
Qualified in Queens County
Commission Expires August 1, 2021

 
Case 1:19-cv-11409-GBD. Document 2 Filed 12/12/19 Page 148 of 227

EXHIBIT
(C)
* Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 149 of 227

SUPREME COURT OF THE CITY OF NEW YORK

COUNTY OF NEW YORK: PART 3]

THE PEOPLE OF THE STATE OF NEW YORK
NOTICE OF OMNIBUS MOTION

~against-

JOHN WALDEN, Indictment No.: 03190-2015
Defendant.

 

PLEASE TAKE NOTICE that, upon the annexed affirmation of William Kendall,
an attomey admitted to practice law in the State of New York and employed by the
Neighborhood Defender Service of Harlem, the undersigned will move this Court, at 100
Centre Street, Part 3 l,on November 2, 2015, for an Order:

I. Granting a full inspection of the grand jury minutes by the Court and
defense counsel. To the extent that this Court is not willing to fully dismiss the
indictment based on its own inspection, the defense requests full disclosure of the grand
jury minutes to the parties or, in the alternative, relevant portions thereof, including but
not limited to the prosecutor’s legal instructions. In the alternative, Mr. Walden requests
an order retaining a sealed copy of the grand jury minutes as a court exhibit, for inclusion
in the record on appeal. U.S. Const. Amends. VI, XIV; N.Y. Const. Art. I, § 6; CPL §

- . 210.30;

2. Dismissing the indictment, or in the alternative, dismissing or reducing
counts therein, pursuant to.CPL § 210.20, on the grounds that the evidence before the
grand jury was not legally sufficient;

3. Dismissing the indictment, or in the alternative, dismissing or reducing
counts therein, pursuant to CPI § 210.20, on the grounds that the grand jury proceeding
‘was defective within the meaning of CPL § 210.35. US. Const. Amends. VI, XIV; N.Y.
Const. Art. I, § 6;

4, Compelling the prosecution to turn over to defense counsel copies of the
application for the search warrant, including any annexed affidavits, the search warrant, and
the return on the search watrant;

5. “Suppressing, pursuant to CPL §§ 710.20(3), 710.20(4), and 710.60, all
- Statements allegedly obtained from Mr. Walden; in the alternative, Mr. Walden requests 2
Huntley and Dunaway hearings for findings of fact and conclusions of law:
. Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 150 of 227.

6. Precluding the prosecution from introducing at trial all evidence for which
it has failed to give timely notice pursuant to CPL § 710.30;

7. Compelling a Demand to Produce, pursuant to CPL §§ 240.20 and 240.40;
8. Compelling a Bill of Particulars, pursuant to CPL § 200.95;

9. Precluding the prosecution’s use of certain evidence for failure to comply
with the Request for a Bill of Particulars and the Demand to Produce, pursuant to CPL §§
200.95(5) and 240.70(1);

10. Ordering the prosecution to fulfill its continuing obligation to provide the
defense with exculpatory material pursuant to the Fourteenth Amendment of the United
States Constitution and Article I, § 6 of the New York State Constitution, see Brady v.
Maryland, 373 U.S. 83 (1963);

11. Granting reasonable time for Mr. Walden to make such additional
applications, if required, predicated on the prosecution’s response to the motions herein,
the Demand to Produce, the Request for a Bill of Particulars, the Court’s decision as to
the current motions, and any further developments in this case, pursuant to CPL §§

255.20(2) and 255.20(3);
12. Granting such additional relief as the Court deems just and proper.

No previous application for the relief sought herein has been made to any court.

Dated: October 30, 2015
, New York, New York

 

Respectfully submitted,
William Kendall
Attorney for John Walden
‘Neighborhood Defender Service of Harlem
317 Lenox Ave
New York, NY 10027
212.876.5500
To: Shilpa Kalra, Esq.
Assistant District Attorney
New York County
Clerk of the Supreme Court
Part 31
New York County
‘Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 151 of 227

SUPREME COURT OF THE CITY OF NEW YORK
COUNTY OF NEW YORK: PART 31

 

THE PEOPLE OF THE STATE OF NEW YORK.
OMNIBUS MOTION
-against-

- JOHN WALDEN, Indictment No.: 03190-2015
Defendant.

 

WILLIAM KENDALL, an attorney admitted to practice law in the State of New
York and employed by the Neighborhood Defender Service of Harlem, hereby affirms
under penalty of perjury that the following statements are true, and as to those made upon
information and belief he believes them to be true:

I. I represent Mr. John Walden in this matter.

2. Mr. Walden was arraigned on September 29, 2015 on nine different counts
of Burglary in the Third Degree, in violation of Penal Law 140.20. This affirmation is
made in support of a motion requesting several different forms of relief.

Fe acts

3. In the early morning hours of August 20, 2015, Mr. Walden was in inside
of his home, which was located on 515 West 145" street in Harlem. Despite having done
nothing to warrant police suspicion, police officers entered Mr. Walden’s home without
his permission and while he was asleep. He had not broken any laws, nor acted in any
way that would have justified police suspicion. Nonetheless, officers approached him,
questioned him, searched him, and then arrested him.

Inspection of Grand Jury Minutes
4, Mr. Walden respectfully moves this Court for an inspection of the grand

jury minutes pursuant to CPL § 210.30. To the extent that this Court is unwilling to grant
‘Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 152 of 227

in full Mr. Walden’s pending applications to dismiss all counts of the indictment based
upon the Court’s own inspection of the minutes, the defense requests that the Court
release the minutes, in their entirety, to defense counsel, so that counsel may effectively
analyze whether colorable dismissal issues exist and, to the extent that such issues do |
exist, effectively present written and oral argument in support of dismissal. In the: ~
alternative, defense counsel requests inspection of relevant portions, including all
applicable legal instructions, absent a particularized showing by the prosecution of a
reason to deny inspection. See U.S. Const. Amends. VI, XIV; N.Y. Const. Art. I, § 6.

5. To the extent that concerns for the privacy or safety of witnesses are
presented, the defense is willing to accede to an inspection of the minutes by counsel
alone, subject to any appropriate orders restricting disclosure of the minutes to the
defendant personally.

6. In the alternative, and to the extent that this Court does not order full
disclosure of the grand jury minutes, Mr. Walden requests an order directing that a sealed
copy of the minutes, or any undisclosed portions thereof, be retained as a court exhibit for -
inclusion in the record on appeal from any prospective judgment of conviction. The
defense is entitled as a matter of law to such an order, since it is necessary to fully
effectuate a defendant’s right to appeal, as guaranteed by State statutory law; the Due
Process Clause of N.Y. Const., Art. I, § 6; and the Equal Protection Clauses of the State
and Federal Constitutions.

Dismissal of Counts Not Supported by Legally Sufficient Evidence
7. Mr. Walden moves, upon the Court’s inspection of the grand jury minutes,

as previously requested, for an order dismissing the indictment or, in the alternative,
‘» Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 153 of 227

dismissing or reducing counts therein, pursuant to CPL § 210.20(1)(b), on the grounds
that the evidence before the grand jury was not legally sufficient to establish the offenses

charged, or any lesser included offense.
8. As to the charges of violating Penal Law § 140.20, it is Mr. Walden’s
contention that the grand jury testimony presented in support of the indictment was ~ ~

insufficient in that it did not adequately demonstrate that:

a. That on the dates specified for each count in the indictment, in the county
of New York, Mr. Walden unlawfully entered and remained in the
buildings specified in each count in the indictment,

b. That Mr. Walden did so knowingly and unlawfully;

c. And that Mr. Walden did so with the intent to commit a crime inside each
building.

Integrity of the Grand Jury Proceeding
9. Mr. Walden moves, upon the Court’s inspection of the grand jury minutes,
as previously requested, for an order dismissing the indictment, or in the alternative,
dismissing or reducing counts therein, pursuant to CPL § 210.20(1)(c), on the ground that
the grand jury proceeding was defective within the meaning of CPL § 210.35 because:
a. The grand jury was illegally constituted (CPL §210.35¢1));

b. The proceeding was conducted before fewer than sixteen grand jurors
(CPL §210.35(1));

c. Fewer than twelve grand jurors concurred in the finding of the indictment;
(CPL §210.35(3)); and

d. The proceeding otherwise failed to conform to the requirements of CPL
Article 190, other applicable State law, and the State and federal
constitutions to such degree that the integrity thereof was impaired, and
prejudice to defendant may have resulted (CPL §210.35(5)); defaults in
the conformity of the proceedings include but are not limited to:

i. The violation by the prosecutor of the applicable constitutional,
statutory, and common-law rules of evidence, including the
‘Case 1:19-cv-11409-GBD Document 2. Filed 12/12/19 Page 154 of 227

applicable rules against hearsay, see CPL § 190.30;

ii. The presentation of deficient or erroneous instructions on the law
and the weight of the evidence to the grand jury, including but not
limited to incorporation by reference of instructions given to this
grand jury regarding the same crime in the course of an earlier
presentation. People v. Brown, 81 N.Y.2d 798 (1993); CPL §
190.25(6);

iii, ~F ailure of the prosecution to present exculpatory evidence that the
prosecution knew or should have known existed;

iv. Presentation of improper and extraneous material to the grand jury;

v. Utilization by the prosecution of the grand jury as a discovery
device to prepare for trial.

Suppression of Statements

10. At arraignment, the prosecution served notice, pursuant to CPL §
710.30(3), of its intent to introduce a statement allegedly made by Mr. Walden. The
statement was allegedly made on August 20, 2015, at 8:02am, at the Midtown South
Precinct. The sum and substance of the statement is included in the VDF and relates to
the circumstances surrounding his arrest.

11. | Mr. Walden hereby moves to suppress any and all statements that Mr.
Walden allegedly made to any public servant, or servants, engaged in law enforcement.
In the alternative, Mr. Walden moves for a hearing to determine whether such statements
should be suppressed. Upon information and belief, such statements were involuntarily
made and obtained from Mr. Walden in violation of his rights under the New York and
federal Constitutions. |

12. Mr. Walden moves to suppress under CPL §§ 60.45, 71 0.30(2), and
710.40 e¢ seq. and contends that it was illegally obtained on the following grounds:

a. It is the tainted fruit of an unlawful arrest and, as such, must be suppressed
pursuant to People v. Dunaway;
“Case 1:19-cv-11409-GBD Document 2. Filed 12/12/19 Page 155 of 227

b. Mr. Walden was subjected to custodial interrogation without first being
advised of his Miranda rights;

ce. Mr. Walden did not knowingly and intelligently waive his right to remain
silent;

' d. Mr. Walden involuntarily made the statement

Motion to Compel the People to Provide Defense Counsel with Copies of the Search
Warrant Application, the Search Warrant, and the Return on the Warrant

13. The People have indicated to defense counsel that the search of Mr. Walden
was conducted pursuant to a search warrant. The search warrant has not been turned over |
to defense counsel. The search warrant application (including any affidavits annexed to
the search warrant) and the return on the search warrant also have not been provided to
defense counsel.

14. Mr. Walden reserves his right to move to controvert the search warrant, and
the above-mentioned documents are required in order for Mr. Walden to make his
motion. Mr. Walden cannot make a motion to controvert the search warrant executed in
this case absent the requested information. Accordingly, Mr. Walden moves that the
Court compel the People to turn over to defense counsel copies of the search warrant, the
application for the search warrant, any annexed affidavits, and the return on the warrant.
Finally, the defendant requests that this Court grant the defense an opportunity to
controvert the search warrant upon receipt of the requested documents.

Discovery and Inspection
15. A Demand to Produce made pursuant to CPL § 240.20 is also attached and

incorporated in the foregoing motion. This Demand is incorporated herein so that it will
~-Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 156 of 227

be before the Court for a ruling pursuant to CPL § 240.20(1)(a), in the event of the
prosecution’s refusal to turn over the requested information.

16. Pursuant to CPL § 240.20(1)(f), Defendant seeks an Order allowing
discovery of additional property that the prosecution intends to introduce at trial.

Bill of Particulars « |

17. | A request for a Bill of Particulars made pursuant to CPL §200.95 is
attached, and incorporated in the foregoing motion. This request is incorporated here so
that it will be before the Court for a ruling pursuant to CPL § 200.95(5), in the event of
the prosecution’s refusal to turn over the requested information.

Brady Material

18. In Brady v. Maryland, 373 U.S. 83 (1963), the United States Supreme
Court recognized the prosecution’s continuing duty to disclose to criminal defendants any
information that could prove favorable to them. This duty was extended not only to
specifically exculpatory information, but to all information, including that which might
prove usefui in mitigation of sentence.

19. | Mr. Walden hereby requests such potentially favorable evidence or
information includes such material that is within the possession, custody, or control of the
prosecution and known by the prosecution to exist, or that by the exercise of due
diligence on the part of the prosecution should become known to the prosecution. As this
duty is a continuing one, the defense requests disclosure of any of the above-referenced
material promptly after the prosecution becomes aware of it.

Reservation of Rights
-Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 157 of 227

20. | Mr. Walden further demands that the prosecution take immediate steps to
obtain and preserve all recorded statements of witnesses who will testify at any hearing
ordered, including, but not limited to, tapes and spring records of 911 calls and police
transmissions that are kept by the Communications Division of the New York City Police
Department, and that the prosecution produce all such statements at any hearing that is
ordered, either for review by defense counsel, pursuant to the Rosario line of cases, or for
an in camera inspection by the court, pursuant to People v. Poole, 48 N.Y.2d 144 (1979).

21. Mr. Walden respectfully reserves his right, pursuant to CPL §§ 255.20(2) -
and 225.20(3), to make further motions based upon information now unknown to the
defense but revealed by the prosecution’s response to his Request for a Bill of Particulars
and Demand for Discovery, the Court’s decision on the current motions, and any further
developments in this case.

ke *

WHEREFORE, Mr. John Walden requests that the Court issue an order granting the

ranean ty Me.

relief sought herein.

Dated: October 30, 2015
New York, New York

Respectfully submitted,

Dav 4nd

William Kendall *

Attorney for John Walden

Neighborhood Defender Service of Harlem
317 Lenox Ave

New York, NY 10027

212.876.5500
‘Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 158 of 227

To:

Shilpa Kalra, Esq.
Assistant District Attorney
New York County

Clerk of the Supreme Court
Part 31
New York County

10
'  -Case 1:19-cv-11409-GBD. Document 2 Filed 12/12/19 Page 159 of 227

SUPREME COURT OF THE CITY OF NEW YORK
COUNTY OF NEW YORK: PART 31
THE PEOPLE OF THE STATE OF NEW YORK

 

REQUEST FOR A BILL OF

PARTICULARS
-against-

. at T ~
JOHN WALDEN, Indictment No.: 03190-2015

 

Defendant.

 

As counsel to defendant John Walden, I request that you comply with your
obligation, pursuant to CPL §§ 200.95 and 100.45, to provide Mr. Walden with specific
items of factual information not recited in the accusatory instrument, including the
substance of Mr. Walden’s conduct and whether you allege that Mr. Walden acted as a
principal, an accomplice, or both. This information is essential to a proper defense of the
_ charges in the accusatory instrument, as those charges are both factually vague and ~
conclusory in nature, and because no preliminary hearing was held.

It is my belief that such information is obtainable solely from the District
Attorney of New York County. Therefore, a Request for a Bill of Particulars is made
requesting the following:

1. With respect to each and every count of the accusatory instrument, state:

a. Whether the prosecution intends to prove that the defendant acted
as principal, or as accomplice, or as both.

b. _‘If the prosecution intends to prove that the defendant acted as an
accomplice, then set forth separately the conduct of the defendant
that constitutes the basis of the defendant’s accessorial liability,
and of each other participant that constitutes the basis of that
participant’s accessorial liability.

2. State the exact date and time of the alleged incident.

3. With respect to the arrest of the defendant, state the following:

11
* -Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 160 of 227

The exact time and location at which the defendant was first
observed by police officers on the date of the alleged offense;

The exact time and location at which the defendant was first
detained and/or taken into custody by police officers;

The reason that the police detained the defendant and/or took him
into custody; .

‘The exact time and location at which the defendant was formally

placed under arrest; and

Whether there was probable cause to arrest the defendant and the
basis of any such probable cause, including, but not limited to,
whether the arresting officer had first-hand knowledge of the
commission of the alleged crime.

Request is further made that any refusal to supply any of the requested material be

made in writing, setting forth the grounds for such refusal, and that a copy of such writing

be served upon the undersigned and filed with the Court within 15 days of receipt by you

of this Request for a Bill of Particulars. See CPL § 200.95(4).

Dated: October 30, 2015

To:

New York, New York

Respectfully submitted,

VU TN

William Kendall

Attorney for John Walden .
Neighborhood Defender Service of Harlem
317 Lenox Ave

New York, NY 10027

212.876.5500

Shilpa Kalra, Esq.
Assistant District Attorney
New York County

Clerk of the Supreme Court

New York County

12
’ .Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 161 of 227

SUPREME COURT OF THE CITY OF NEW YORK
COUNTY OF NEW YORK: PART 31

THE PEOPLE OF THE STATE OF NEW YORK

DEMAND TO PRODUCE
-against-

-JOHN WALDEN, Indictment No.: 03190-2015

Defendant.

 

PARTI

As counsel for the Defendant, I am writing pursuant to CPL § 240.20, to request

that you produce for inspection, photographing, copying, and/or testing, the following

items:

Any written, recorded, or oral statements of the defendant, or of any
alleged co-defendant, made, other than in the course of the criminal
transaction, to a public servant engaged in law enforcement activity or to a
person then acting under such public servant’s direction or in cooperation
with him or her, regardless of whether the prosecution intends to offer
such statement at trial and regardless of whether such statement was made
under a promise of full or partial immunity.

‘If there are any statements such as that described in § 1.1. above, please

provide the following:

a. The exact time at which the statement was made;
b. The exact location at which the statement was made;
Cc. The conditions under which the statement was made;
. d The name(s), shield number(s), and command(s) of the person(s)

to whom the statement was made; and
€. A complete and accurate transcription of the statement.
Any transcript of testimony relating to the criminal action or proceeding
against the defendant, given by the defendant, or a co-defendant to be tried

jointly, before any grand jury.

Any written report or document, or portion thereof, concerning a physical
or mental examination, or scientific test or experiment, relating to the

13
“ -Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 162 of 227

10.

criminal action or proceeding which was made by, or at the request or
direction of, a public servant engaged in law enforcement activity, or
which was made by a person whom the prosecution intends to call as a
witness at trial, or which the prosecution intends to introduce at trial,
including any and all reports of medical treatment received by the
complaining witness(es).

Any photograph or drawing relating to the criminal action or proceeding
which was made or completed by a public servant engaged in law
enforcement activity, or which was made by a person whom the
prosecution intends to call as a witness at trial, or which the prosecution
intends to introduce at trial.

Any photograph, photocopy, or other reproduction made by or at the
direction of a police officer, peace officer, or prosecutor of any property
prior to its release pursuant to the provisions of P-L. § 450.10, irrespective
of whether the people intend to introduce at trial the property or the
photograph, photocopy, or other reproduction.

Any other property obtained from the defendant, or a co-defendant to be
tried jointly.

Any audiotapes, videotapes, or other electronic recordings which the
prosecutor intends to introduce at trial, irrespective of whether such
recording was made during the course of the criminal transaction.

The approximate date, time, place, and circumstances of each charged
offense and of defendant’s arrest, including, but not limited to, the
information requested in the above Request for a Bill of Particulars.

Anything required to be disclosed, prior to trial, to the defendant by the
prosecution, pursuant to the constitution of this state or of the United
States, pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and Giglio v.
United States, 405 U.S. 150 (1972), all evidence or information in the
prosecution’s possession, custody, or control that may tend to exculpate
the defendant or impeach any person whom the prosecution intends to call
as a witness at any pre-trial hearing or trial (hereinafter “prospective
prosecution witness”), including, but not limited to, the following:

a. All records and information revealing prior convictions, guilty
verdicts, or juvenile adjudications, including, but not limited to,
relevant “rap sheets,” of any prospective prosecution witness;

b. Whether any prospective prosecution witness has been
incarcerated in a federal, state, or local correctional facility, and, if
so, the prison records of such witness;

14
‘Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 163 of 227

a

Pu

A complete statement of any and all criminal cases currently
known by the prosecution to be pending against any prospective
prosecution witness, regardless of whether such cases are the
subject of promise, regard or inducement, including their NYSID
number(s), pursuant to People v. Torres, 201 A.D.2d 294, 607
N.Y.S.2d 303 (1st Dep’t 1994), and People v. Santiago, 138
A.D.2d 327, 526.N.Y.S.2d 456 (1st Dep’t 1988);

A complete statement of any and all regulatory, licensing or other
governmental or quasi-governmental proceedings now pending,
closed, discontinued, settled, or completed against any prospective
prosecution witness;

A complete statement of any and all criminal conduct of which the
prosecution has knowledge that has been committed by any
prospective prosecution witness concerning which there has been
no conviction, regardless of whether these crimes are the subject of
a promise, reward, or inducement, and regardless of whether these
crimes are the subject of a pending criminal charge;

Whether any prospective prosecution witness, or anyone assisting
in the investigation leading up to the instant action, received any
consideration or promises of consideration for his or her
information, cooperation, or testimony, and if so, the substance of
the consideration or promise, by whom made, and the time made;

A complete statement of any and all threats, whether express or
implied, direct or indirect, or other coercion directed against any
prospective prosecution witness, including, but not limited to,
criminal prosecutions, forfeiture actions, or investigations; the
probationary, parole, deferred prosecution, or custodial status of
any such witness; and any civil, tax court, court of claims,
administrative, immigration, or other pending or potential legal
disputes or transactions involving any such witness and the state or
federal government or over which the state or federal government
has real, apparent or perceived influence;

A copy of any and all medical and psychiatric reports or
information, or records of hospitalization, including any history of
alcoholism or substance abuse, known to the prosecution or that
can reasonably become known to the prosecution concerning any
prospective prosecution witness that arguably pertain to the
witness’s credibility or ability to perceive, comprehend or recall
events;

_ Any written or oral statements made by any prospective

prosecution witness that in any way contradict or are inconsistent

15
« Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 164 of 227

with other written or oral statements he or she has made, and any
such statements made by any person, whether a prospective
prosecution witness or not, that in any way contradict or are
inconsistent with such statements made by a prospective witness:

The same records and information specified in subparagraphs (i)
through (ix) with respect to each non-witness declarant whose
statemenis will be offered iri evidence at any pretrial hearing or at
trial; and

Copies of any and all records of law enforcement or other
governmental agencies reflecting intra-departmental disciplinary
action taken against any law enforcement or agency official who
will testify in this action, including all such records from any
governmental agency for which the witness previously worked.

If you should refuse to comply with any portion of this demand, counsel requests

that you comply with your obligation, pursuant to CPL § 240.35, by stating that refusal

and your grounds therefore in writing, and serve a copy of that writing upon the

undersigned and the Court within fifteen days of receipt by you of this Demand to

Produce,

PART I

Further, defense counsel for Mr. Walden requests the following information

pursuant to CPL §§ 240.20, 240.40, 240.60, and 240.80. The aforementioned evidence is

material to the preparation of Mr. Walden’s defense, and these requests are reasonable in

all respects:

1.

The name(s), address(es), telephone number(s), and birthdate(s) of any
and all witnesses present at the time of the alleged offense, regardless of
whether or not they will be called to testify.

The name(s), shield number(s), and command(s) of any and all law-
enforcement witnesses the District Attorney intends to call at a hearing or -

16
*.Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 165 of 227

10.

11.

The name(s), address(es), telephone number(s), and birthdate(s) of all
persons who at any time provided the police with any descriptions of the
perpetrator of the alleged crime.

The name(s), address(es), telephone number(s), and birthdate(s) of all
persons who were not present at the time of the alleged offense but who
provided any information to the police about some aspect of the offense.

The complete text of any written, recorded, or oral statements made by
any witnesses interviewed by a public servant engaged in law enforcement
activity, or by a person acting under his or her direction, that pertain to the
defendant, and/or any illegal acts he is alleged to have committed.

Any reports, forms, memoranda, notes, and recordings that have been
made about the defendant, at any time, pursuant to Police Department,
Housing Police or Transit Police regulations, including, but not limited to,
incident reports, complaint reports, complaint follow-up reports, arrest
reports or records, memo book entries, probation records, and aided
reports.

The exact time(s) and date(s) when, and manner in which, and by whom,
the police were apprised of the alleged crimes, including, but not limited
to, any complaint made to the police, 911 call, walk-in, “Crime Stoppers”
call, or tip, and including the name and address of any and all such persons
giving such information.

State whether Mr. Walden was advised of his rights pursuant to Miranda
y. Arizona, 384 U.S. 436 (1966). If so, state the time and location where
Mr. Walden was advised of his rights and the name(s) of the person(s)
who so advised Mr. Walden.

A complete copy of any search warrant used to search any apartment,
house, or dwelling in this case, and a complete copy of the affidavit from
the informant and/or from the police officer, which provided the basis for
the search warrant to be issued, and a copy of the return of the warrant
filed with the Court. In addition, a complete list of all contraband, fruits

. of, and instrumentalities of the crime, obtained from Mr. Walden is

demanded.

The exact dates and times that any such informant, if used, was allegedly
in the apartment, house, or dwelling in question, the names of all persons
present, and exactly what the informant allegedly observed. (Include all
alleged criminal behavior that provided the basis for the search warrant to
be issued).

Describe with specificity the terms of any cooperation agreement between
the District Attorney’s office, the police department, the informant, and/or
any other prosecution witness in this case.

“17
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 166 of 227

Dated: October 30, 2015
New York, New York

Respectfully submitted,

de AM,

William Kendall

Attorney for John Walden

Neighborhood Defender Service of Harlem
317 Lenox Ave

New York, NY 10027

212.876.5500

To: Shilpa Kalra, Esq.
Assistant District Attorney
New York County

Clerk of the Supreme Court

Part 31
New York County

18
Case et Document 2 Filed Ee 167 of 227

OFFICE OF CHIEF MEDICAL EXAMINER
520 First Avenue, New York, New York 10016

_ ” Timothy D. Kupferschmid, Director
DEPARTMENT OF FORENSIC BIOLOGY
Charles-S, Hirsch Center for Forensic Sciences
421 East 26th Street, New York, New York 10016
Telephone: 212.323.1200 Email: DNALab@ocme. nyc.gov

Official Website: http://www. nyc.gov/ocme

 

   

DATE: September 30, 2015
LABORATORY REPORT a

LAB NO: FB15-04186 REPORT ID: CRT-0915-0694
ENTITY: Principle Med Inc _ | COMPLAINT NO: 2015-013-06309

 

RESULTS AND CONCLUSIONS

Presumptive testing for blood was positive on the following items:

- swab of "upper interior elevator door"
- swab of "middle interior elevator door"
- swab of "lower interior elevator door"

STR DNA. typing using the AmpFISTR® Identifiler® PCR Amplification Kit was performed on the samples
listed below. A DNA profile from. a male, Male Donor A, was determined.

- swab of "upper interior elevator door" (15 locus profile)

- swab of "middle interior elevator door" (15 locus profile)
~ swab of "lower interior elevator door" (15 locus profile)

The DNA profile of Male Donor A is suitable for entry into.the Local DNA Index System (LDIS), State
DNA Index System (SIS) and National DNA Index System (NDIS).

Page 1 of 5
Case PANTS Document 2. Filed 12/1 eng 208 168 of 227 .

FB15-04186

EVIDENCE RECEIVED |
ITEM VOUCHER DATE RECEIVED
1 1000680389 08/11/2015

, |

3

DISPOSITION

. The following items will be retained j in the laboratory:

DNA extracts from samples and controls tested

Principle Mcd Inc

DESCRIPTION

swab of "upper i interior elevator door" .

swab of ' ‘middle interior elevator door"

swab of “lower ir interior elevator door"

The remainder of the evidence will be returned to 5 the OCME Evidence Unit.

Analyst ee “Sanjay Raveendranath
- (Criminalist, Level II)

Administrative Review Date : 09/30/2015
Administrative Reviewer - : Joy Galanda

Page 2 of 5
a

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 169 of 227

Bo
4

o,
FB11-S0126 John Walden
Conclusions for DNA Typing
Mixture: A DNA profile that has more than one donor.
Major: Alleles that are present in a higher proportion in a DNA mixture profile.
Minor: Alleles that are present in a lower proportion ina DNA mixture profile.
Match: The alleles detected in a questioned/evidence sample that are the same as the alleles detected in another sample.
Is included as a possible contributor: For the locations where comparisons could be made, all or most of the DNA alleles seen in
an individual's DNA profile were also seen in the mixture. The allele(s) that were absent could be explained by any of several

factors. Therefore, this person cannot be ruled out as a possible contributor to the mixture.

Excluded as a contributor to the mixture: For the locations where comparisons could be made, one or more of the DNA alleles
seen in an individual's DNA profile were not seen in the mixture and this absence cannot be explained. Therefore, this person can
be ruled out as a contributor.

No conclusions can be drawn: The results do not support a positive association or an exclusion. Therefore, it cannot be

determined whether a person can be included as a possible contributor to the mixture.

Not suitable for comparison: The DNA results on the evidence.are either too incomplete or too complex to be the basis for .
conclusions regarding the source of the DNA.

Partial Match: An association between two single-source (clean or fully deconvoluted) profiles, showing similarities but short of
an exact match, that suggests that the source of a profile is potentially a relative of the source of the other, partially matching,
profile. Partial matches are inadvertent, and may be found at the local, state, or r national levels (through comparison at the bench,
LINKAGE, or CODIS searches).

Page 3 of 4
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 170 of 227
” ‘ x

ad

FB11-S0126 John Walden

Likelihood ratios:

For some mixtures wherein an individual contributor's DNA profile cannot be determined, a known person's DNA profile can still
be compared to the mixture. The comparison DNA profile can be from a known person, or from a single source or deduced profile
from within a case. For these comparisons, a statistical value knowfi as a likelihood ratio (LR) may be calculated. The LR value
provides a statistical measurement of the strength of support for one scenario over another, i.e., one scenario being that the known
person contributed to the mixture versus the scenario that an unknown, unrelated person contributed instead.

Limited, moderate, strong or very strong support: These terms describe the strength or weakness of different ranges of a
likelihood ratio (as shown in the table below). Examples of factors that affect the LR value include the amount of DNA tested, the
type of mixture (for example, the number of contributors), instances when one or more of the individual's DNA alleles are not seen
in the mixture, the presence of rare alleles in the mixture, and the presence of extra DNA alleles in the mixture.

Reported value Qualitative interpretation
I . No conclusions

1 to 10 Limited support

10 to 100 Moderate support

100 to 1000 Strong support

Greater than 1000 Very strong support

Note, if the LR value is less than one, this means that the mixture is better explained if an unknown, unrelated person contributed to

the mixture rather than the known person. This situation is reported as I/LR and the qualitative terms from the table above are
applied.

CODIS

The COmbined DNA Index System administered by the FBI. CODIS links DNA evidence obtained from crime scenes, thereby
identifying serial criminals. CODIS also compares crime scene evidence to DNA profiles obtained from offenders, thereby

providing investigators with the identity of the putative perpetrator. In addition, CODIS contains profiles from missing persons,
unidentified human remains and relatives of missing persons.

There are three levels of CODIS: the Local DNA Index System (LDIS), used by individual laboratories; the State DNA Index
System (SDIS),used at the state level to serve as a state's DNA database containing DNA profiles from LDIS laboratories; and the

National DNA Index System (NDIS), managed by the FBI as the nation's DNA database containing all DNA profiles uploaded bY
participating states.

Page 4 of 4
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 171 of 227

/ J

FB11-S0126 John Walden

APPENDIX

General
This report has an associated Forensic Biology case file.
Background to DNA T

DNA (Deoxyribo-Nucleic Acid), the inherited genetic material found in cells, contains markers which can differ from person to.
person. DNA testing can determine these genetic markers and compare biological samples from different individuals.

Alternative forms of DNA markers are called alleles. Alleles are found at specific areas, or locations, of the DNA called loci
(singular, locus).

STR (short tandem repeat) loci contain alleles with a variable number of short repeating segments.Each STR allele can be
described using a number which represents its number of repeats. A DNA profile is the: series of numbers describing the DNA
alleles found at an individual's STR DNA loci.

DNA Testing

DNA testing involves several steps, including DNA extraction, DNA quantitation, PCR/DNA amplification, and analysis of the
resulting DNA alleles.

DNA extraction recovers DNA from biological samples such as blood, bone, hair, saliva, semen, and skin cells.

Differential extraction is designed to physically separate the DNA in epithelial cells from the DNA in sperm cells, in samples
which potentially contain a mixture of sperm and other cell types. As a result, separate "epithelial cell," “sperm cell," and “swab

(or substrate) remains” DNA fractions are generated. Incomplete separation can occur and fractions may contain both sperm DNA
and epithelial cell DNA.

DNA quantitation measures the concentration of human and male DNA extracted from samples by using a technique called
quantitative real-time polymerase chain reaction (qPCR). If applicable, a male:female ratio of DNA is also calculated. Ifa
sufficient concentration of human, male DNA, and/or appropriate male:female ratio of DNA is detected, DNA amplification and
analysis can-be attempted. If an insufficient concentration of DNA is detected, further testing may or may not be able to be
performed. Please contact the laboratory about the possibility of additional testing.

The PCR (polymerase chain reaction) technique produces large amounts of DNA from small starting amounts of DNA by repeated
cycles of copying the DNA loci (DNA amplification); after amplification the alleles present in the sample are identified.

STR DNA typing for STRs uses the Applied Biosystems AmpF/STR® Identifiler® PCR Amplification Kit with 28
amplification cycles (Identifiler® 28). Each STR locus tested in the Identifiler® Kit contains between 8 and 32 identifiable alleles

Y-chromosome STRs (¥-STR) are male-specific STRs, not present in females, that are inherited from father to son, and should be

identical for all male relatives of the paternal line. For example, brothers who share the same father will have the same Y-STR
type. Y-STR DNA typing uses the Applied Biosystems AmpF/STR Yfiler™ PCR Amplification .

Page 2 of 4 -

Nae
Case L:19-0v-1 1 4g@&GBD Document 2 Filed ben 2ligarage 172 of 227

FBIS-04186 Principle Mcd Inc
STR DNA typing uses the Applied Biosystems AmpFISTR® Identifiler® PCR Amplification Kit with 28 amplification cycles
(Identifiler® 28). Each STR locus tested in the Identifiler® Kit contains between 8 and 32 identifiable alleles. The Applied

Biosystems AmpF/STR Minifiler™ PCR Amplification Kit may also be used. These kits also test the Amelogenin locus,
which i is used to determine the sex origin of a sample.

High Sensitivity STR DNA typing uses the Applied Biosystems AmpFISTR® Identifiler® PCR Amplification Kit with 31
amplification’ cycles: (Identifiler® 31). Each STR locus tested in the Identifiler® Kit contains between 8 and 32 identifiable alleles.
This kit also tests the Amelogenin locus, which i is used to determine the sex origin of a sample.

Y-chromosome STRs (¥-STR) are male-specific STRs, not present in females, that are inherited from father to son, and should be
identical for all male relatives of the paternal line. For example, brothers who share the same father will have the same Y-STR
type.’ Y-STR DNA \ typing uses the Applied Biosystems AmpFISTR® Yfiler™ PCR Amplification k kit.

The rarity ofa DNA profile c can 1 be expressed as an STR population frequency estimate (ie, how often one would expect to see
the DNA profile). STR population frequency estimates are based on: (1) the OCME STR database, (2) the Population Data in the
AmpF/STR® Identifiler™ PCR Amplification Kit User's Manual (200 1) Population Data, Applied Biosystems, Foster City, ©

California, (3) the US YSTR Database, National Center for Forensic. Science, Orlando, FL, (4) ‘the DNA View Program, Brenner,

CH (1997) Symbolic Kinship program, Genetics 145:535-5 42, and (5) the National Research Council (1996) The Evaluation of
Forensic DNA Evidence, Natl. Acad. Press, Washington DC. :

The statistical values reported reflect the approximate frequency of occurrence of a DNA profile i ina population of unrelated

. individuals. Therefore, these are not appropriate for relatives. A profile i is considered unique if it is at least as rare as lin greater
than 6.80 trillion unrelated people.

Profile probability t using -Y-STR typing is estimated by applying a 95%. confidence upper bound to the haplotype frequency. This

method is described by Clopper and Pearson (1934). (SWGDAM Interpretation Guidelines for Y-Chromosome STR Typing by
Forensic DNA Laboratories, 2014: Section 10.2. 3)

onclu: r DI
Mixture - A DNA profile that has more than one donor.
Major - Alleles that are present ina higher proportion i ina DNA mixture profile.
Minor - Alleles that are present in a lower proportion ina DNA mixture profile.
Match - The alleles detected ina questioned/evidence sample that are the same as the alleles detected in another sample.

Is included as a contributor: For the locations where comparisons could be made, all or most of the DNA alleles seeninan
individual's DNA profile were also seen in the mixture. The allele(s) that were absent could be explained by any of several factors.
Therefore, this person cannot be ruled out asa possible contributor to the mixture.

Excluded as a contributor: For the locations where comparisons could be made, one or more of the DNA alleles seen in an

individual's DNA profile were not seen in the mixture and this absence cannot be explained. Therefore, this person can be ruled
out as a contributor.

No conclusions can be drawn: The results do not support a positive association or an exclusion. Therefore, it canriot be
determined whether the person can be included as a possible contributor to the mixture.

Could not be determined: Mixtures where the profiles of the major and/or minor contributors cannot be determined.

Were not determined: Mixtures where the profiles of the major and/or minor contributors can be determined, but the ~
deconvolution was not performed.

Page 4 of 5
Case B19-CV-1 14 geGBD Document 2 Filed 1 ene Page 173 of 227

FB15-04186 oe : | Principle Med Inc

Not suitable for comparison: The DNA results on the evidence are either too incomplete or too complex to be the basis for
conclusions regarding the source of the DNA.

Partial Match: An association between two single-source (clean or fully deconvoluted) profiles, showing similarities but short of
an exact match, that suggests that the source of a profile is potentially a relative of the source of the other, partially matching,

profile. Partial matches are inadvertent, and may be found at the local, state, or national levels (through comparison at the bench,
LINKAGE, or CODIS searches). _

Likelihood ratios: For some mixtures wherein an n individual contributor’ s DNA profile cannot be determined, a known person's
DNA profile can still be compared to the mixture. The comparison DNA profile can be from a known person, of from a single
source or deduced profile from within a case. For these comparisons, a statistical value known as a likelihood ratio (LR) may be
calculated. The LR value provides a statistical measurement of the strength of support | for one scenario over another, i.e., one

scenario being t that the known person contributed to the mixture versus the scenario that an unknown, unrelated person contributed
instead,

Limited, mioderate, strong or very y strong support: These terms describe the strength or weakness of different ranges ofa
likelihood ratio (as shown in the table below). Examples of factors that affect the LR value include the amount of DNA tested, the
type of mixture (for example, the number of contributors), instances when one or more of the individual's DNA alleles are not seen
in the mixture, the | presence of rare alleles in the mixture, and the presence of extra DNA alleles in the mixture.

Reported value . Qualitative interpretation
1 . No conclusions

1 to 10 Limited support.

10 to 100 Moderate support

100 to 1000 Strong support

Greater than 1000 Very strong support

Note, if the LR value is less than one, this means that the mixture is better explained if an unknown, unrelated person contributed to

the mixture rather than the known person. This situation is reported as V/LR and the qualitative terms from the table above are
applied.

CODIS

The COmbined DNA Index System administered by the FBI. CODIS links DNA evidence obtained from crime scenes, thereby
identifying serial criminals. CODIS also compares crime scene evidence to DNA profiles obtained from offenders, thereby

providing investigators with the identity of the putative perpetrator. In addition, CODIS conitains profiles from missing persons,
unidentified human remains and relatives of missing persons.

There are three levels of CODIS: the Local DNA Index System (LDIS), used by individuai iaboratories; the State DNA Index
System (SDIS), used at the state level to serve as a state's DNA database containing DNA profiles from LDIS laboratories; and the

. National DNA Index System (NDIS), managed by the FBI as the nation's DNA database containing all DNA profiles uploaded by
participating states.

Page 5 of 5
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 174 of 227

CASE NUMBER: FB11-S0126

: ~yorensic Biology - Schedule of Analysis

seo

‘,

}
i

 

Date Report Generated: 10/01/2015 11:37 AM

 

Item(s)

Voucher

EU#

Analysis

Signed in By

Approved By

Approval Date

Comment(s)

 

 

 

 

 

 

 

 

 

 

 

Case Report ID

Report Tech1
Reviewed By

Report Techi
Reviewed On

Report Tech2
Reviewed By

Report Tech2
Reviewed On

Report Admin
Reviewed By

Report Admin
Reviewed On

Report Analyst
Reviewed By

Report Analyst
Reviewed On

 

CRT-0915-0698 .

Jjaperez,

09/24/2015

N/A

N/A

julperez

10/01/2015

sraveendranath

09/21/2015

 

 

 

 

 

 

 

 

 

 

 

Check for amylase

Check for blood

Check for semen

Sexual assault kit: process kit

Cut/scrape/swab for epithelial cells

Extraction and Quantitation

DNA typing ,

Cut swab if blood is found on associated NYPD swab or actual item

Compare to submitted exemplars/database’reference case number FB15-04186

rom TO PD BUDO DD Ye

LCN DNA Testing

MtDNA testing

x

Do not schedule for examination until supervisor establishes case status
No further DNA testing until necessary exemplar(s) is/are obtained
Process Exemplar

SAK Blind Reanalysis

Write report

ma BO VO 4

Examine outermost garments, submit a maximum of three KM= stains for DNA testing

*

Process exemplar (if necessary)
Do not examine

Zz Other

Page 1 of 1
Case ew Document 2 Filed te/h2K@p Page 175 of 227

FB15-04186 | _ Principle Med Inc
APPENDIX

General

This report has an associated Forensic Biology case file.

Ifa sample in this case is suitable for comparison and/or a DNA Donor was determined (e.g. Male Donor A), comparison
could be done upon submission of a sample from a suspect, victim, elimination sample and/or consensual partner as
applicable. ama vee Po pane

 

A presumptive test is a non-confirmatory test used for detecting the possible presence of biological fluids,

Prostate Specific Antigen (PSA) is a protein (also known as P30) and is found in semen. PSA concentration in semen is typically
in levels far in excess of those found in other fluids. oe os

Spermatozoa are the male reproductive cells that can be found in semen.

' The detection of an elevated level of amylase indicates, but does not conclusively establish, the presence of saliva. Sources of
amylase may include (but are not limited to) saliva, vaginal secretions, and bacteria. a

DNA (Deoxyribo-Nucleic Acid), the inherited genetic material found in cells, contains markers which can differ from person to
person. DNA testing can determine these genetic markers and compare biological samples from different individuals. .

Alternative formis of DNA markers are called alleles. Alleles are found at specific areas, or locations, of the DNA called loci
(singular, locus). a .

STR (short tandem repeat) loci contain alleles with a variable number of short repeating segments. Each STR allele can be
described using a number which represents its number of repeats. A DNA profile is the series of numbers describing the DNA
alleles found at an individual's STR DNA loci.

DNA testing involves several steps, including DNA extraction, DNA quantitation, PCR/DNA amplification, and analysis of the
resulting DNA alleles. , .

DNA extraction recovers DNA from biological samples such as blood, bone, hair, saliva, semen, and skin cells.

Differential extraction is designed to physically separate the DNA in epithelial cells from the DNA in sperm cells, in samples
which potentially contain a mixture of sperm and other cell types. As a result, separate "epithelial cell," "sperm cell," and "swab

(or substrate) remains" DNA fractions are generated. incomplete separation can occur and fractions may contain both sperm DNA
and epithelial cell DNA. .

DNA quantitation measures the concentration of human and male DNA extracted from samples by using a technique called
quantitative real-time polymerase chain reaction (qPCR). If applicable, a male-female ratio of DNA is also calculated. Ifa .
sufficient concentration of haman DNA, male DNA, and/or appropriate male:female ratio of DNA is detected, DNA amplification
and analysis can be attempted. If an insufficient concentration of DNA is detected, further testing may or may not be able to be
performed. Please contact the laboratory about the possibility of additional testing.

The PCR (polymerase chain reaction) technique produces large amounts of DNA from small starting amounts of DNA by repeated
cycles of copying the DNA loci (DNA amplification); after amplification the alleles present in the sample are identified.

Page 3 of 5
. Case 1:19-cv-11409-GBD Document 2. Filed 12/12/19 Page 176 of 227 ©

ec.

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: PART 31

 

THE PEOPLE OF THE STATE OF NEW YORK AFFIRMATION

 

- IN SUPPORT OF AN
-against- . . ORDER OF
oo | "| SEIZURE
JOHN WALDEN,

Ind. No: 03190/2015
Defendant.

 

 

Shilpa Kalra, an attomey admitted to practice before the courts of this State,
affirms under penalties of perjury:

1. Lam an Assistant District Attorney in the New York County District Attorney's
Office and am assigned to the prosecution of the above-captioned case.

2. The defendant is charged with the crimes of Burglary in the Third Degree, and
related crime(s), 2nd is now in custody of the Department of Correction.

3, Based on the following facts, there is reasonable cause to believe that evidence

of the above-stated crime, to wit, John Walden’s saliva and buccal cells, can be found
on the defendant's person:

a. 1am informed by Detective John Hidalgo, Shield 584, that he observed surveillance
video from a commercial building dated, August 8th, 2015 at 138 West 25th Street,
5th Floor. I am further informed that the video shows that at about 12:25pm, the
defendant, dressed in a white chef jacket, black pants, and a black backpack, enter
the office on the 5th floor, and attempts to pry the office door open with a tool and,
then uses his body to open the door. Security alarm goes off and shows the male
leave about one minute later with a large black backpack. I arn further informed that
there was missing property, including 2 Dell laptops and 3 Macbook laptops. I am
farther informed that Detective Hidalgo responded to the scene and observed blood _
on elevator door, which the Evidence Collection Unit swabbed and vouchered. . He
is informed by the Evidence collection unit that the abo-ve blood sample was
submitted to the OCME for analysis. .
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 177 of 227.

4. I am informed by the Chief Medical Examiner’s Office, Forensic Biology _
‘Unit, that’ the blood was examined and that DNA was extracted from the blood
sarople. —_ -
Tam further informed that the DNA profile obtained from the blood sample
described above was uploaded to CODIS, the New York State DNA databank, and

that that DNA profile matched the DNA profile on record for John Walden.

6. I am further informed that DNA may be obtained from a sample: of the
defendant’s saliva, containing buccal cells (cheek epithelial cells), and that these cells
may be obtained by swabbing the interior of the defendant’s mouth cavity between the
cheek and teeth, with cotton. a

7. The saliva and buccal cell samples requested will be taken by a member of the
New York City Police Department or of the New York County District Attorney's
Office, using safe, reliable and minimally intrusive medical procedures, ie., by swabbing

the interior of the defendant’s mouth with cotton swabs.

: 8. For the foregoing reasons, your affirmant respectfully requests the Court to issue
an Order in the form annexed directing John Walden to. permit the taking of saliva and
buccal cell samples and directing that a New York City Police Officer or member of
the District Attorney’s Office take said evidentiary samples at 100 Centre Street or an
"office in the District Attorney’s Office and then turn said samples Over.to the Office of
the Chief Medical Examiner of the City of New York, for further DNA analysis.

WHEREFORE, it’ is respectfully requested that the Court issue an otder
authorizing a member of the New York City Police Department or an investigator
employed by the New York City District Attorney's Office to seize the above-des cribed
property from defendant's person. It is also requested that the Court order that, if
necessaty, reasonable force may be used to effect the seizure. ,

Dated: * New York, New York
January 26, 2016

 

 

 

Shilpa Kalra
Assistant District Attorney .
_ Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 178 of 227

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

THE PEOPLE OF THE STATE OF NEW
YORK
ORDER OF SEIZURE.
-against- .
| oo | Ind. No. 03775/2015
John Walden,

Defendant.

 

 

It appearing from the attached affirmation of Shilpa Kalra, an Assistant District
Attorney for the County of New York, dated January 26, 2016, that defendant is
charged with the crime of Burglary in the Third Degree and related crime(s), and is now
in the custody of the Department of Correction; and that there is reasonable cause to
believe that evidence of the above-stated crime can be found on defendant's person in
a sample of John Walden’s saliva and buccal cells for testing and comparison; that the

methods used to take these samples will be safe and reliable and moinimally intrusive; it
is hereby

ORDERED, (i) that a member of the New York City Police Department or an
investigator employed by the New York County District Attorney's Office is authorized
to seize from defendant's person: samples of John Walden’s saliva and buccal cells as
needed; and (ii) that, if necessary, reasonable force may be used to effect the seizure. —

Dated: . New York, New York .
January 26, 2016

 

Justice of the Supreme Court
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 179 of 227

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: PART 31

 

 

. x

THE PEOPLE OF THE STATE OF NEW YORK, MOTION TO

. | | CONTROVERT SEARCH

- WARRANT
IND. NO. 3190/15
~against- |

JON WALDEN,

. Defendant,

x

 

 

Pursuant to C.P.L. Article 690, Defendant herein, by his attorney, Lawrence Schwartz,
moves to Controvert the Search Warrant issued in connection with the above-captioned
matter, to search 515 West 145% Street Room 3210 (‘the subject premises‘), and to
Suppress all evidence seized as a result of the execution of said warrant. Said subject
premises were searched pursuant to what the People allege was a valid search warrant,
and clothing, a backpack, keys, US currency, cigars and personal papers were allegedly
recovered. This affirmation is made upon information and belief, the sources being a
--teview of the court file and official documents, and conversations with the defendant,
witnesses and prosecution officials.
1. A search warrant application must provide a judge with reasonable cause to believe
that evidence of illegal activity will be present at the specific time and place of the search.

People v. Pinchback, 82 N-Y.2" 857 (1994). In addition, the application must specify that
‘Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 180 of 227

aor 01 IG.- 9 05)
SUPREME COURT OF THE STATE OF NEW YORK | FL 3
COUNTY OF NEW YORK: PART 31

 

x .
THE PEOPLE OF THE STATE OF NEW YORK, ‘NOTICE OF MOTION
IND. 3190/15
-against-
JOHN WALDEN,
Defendant,
Xx

 

PLEASE TAKE NOTICE upon that Lawrence Schwartz, Esq., attorney for the above-
captioned defendant, will move the court on August 9, 2016 for the following:

1. To Controvert the Search Warrant Issued in Connection with This Matter, and
Suppress all Evidence Recovered Pursuant Thereto, Pursuant to C.P.L. Article 690

Any further and different relief which this court deems just and proper.

No previous application for the relief sought herein has been made to any court. _

DATED: NEW YORK, NEW YORK YOURS, ETC.
AUGUST 8, 2016 LAWRENCE SCHWARTZ
576 Fifth Avenue Suite 903
_ TO: CYRUS VANCE, JR. New York, New York 10036

“DISTRICT ATTORNEY, NEW YORK COUNTY
CLERK, SUPREME COURT, CRIMINAL TERM
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 181 of 227

the property sought constitutes evidence of a specific offense, People v. Robinson, 69
N.Y.2™ 541 (1988), and information from any alleged informant must provide probable
cause to believe that the contraband will be found within the subject’s apartment. People

v. Hendricks, 25 N.Y.2™ 129 (1970). Although the defendant does not live within the

 

subject apartment, he was a frequent guest therein, and therefore has standing to contest
' the search of the premises. Minnesota v. Olson, 495 US 91 (1990); People v. Ali 71
NY" 1010 (1990).
2. The search warrant affidavit in this matter alleges that eight commercial premises were
burglarized. The deponent states that he is a New York City police officer, and that he
viewed surveillance tapes taken at the scenes of the burglaries, and recognized Defendant
on six of the surveillance tapes. It is also alleged that a single latent fingerprint made by
Defendant was found at a location where one of the burglaries occurred. Deponent
_ States that | he recognized Defendant in the videos as the result of having participated in
the arrest of Defendant in June 2011, more than four years before the affidavit in support
of the search warrant in this case was made. The Deponent police office also states that
he created Wanted Posters using still photographs from the various videos which he
viewed, and that “a bodega owner informed officers from the Warrant Squad that he has
seen the male and that the male is staying at a hotel located at 515 West 145 Street.” No
explicit mention is made as to whether or not “the male” is a person involved in the
alleged burglaries, or whether “the male,“ is Defendant. (Search Warrant Affidavit, p.
page 3, paragraph 1). Finally, it is alleged that officers from the Warrant Squad
apprehended Defendant inside of Room 3210 of 515 West 145" Street.

3. A Confidential Informant, the bodega owner referred to in the preceding paragraph,
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 182 of 227

allegedly provided information to police officers concerning Defendant's activities. The
affidavit contains inadequate assertions regarding indicia of the reliability of the
informant. There is-no allegation that on prior occasions, the informant provided
information to the deponent police officer. No recitation of how the informant came by -
the information is provided. An affidavit without such assertions of reliability as to an
informant is legally insufficient. People v. Johnson, 66 N.Y.2™ 398 (1985). Defendant
therefore contends that the affidavit filed in support of the warrant fails to contain indicia
of reliability of the alleged confidential informants which would satisfy the Court of
Appeals’ standard enunciated in People v. Griminger, 71 N.Y.2™ 635 (1988), and is
therefore legally insufficient. It is also submitted that the information from the alleged
confidential informant did not provide probable canse to believe that the alleged

" contraband would be found within the subject premises. People v. Hendricks, 25 N.Y.2™
129 (1970). |

4. Furthermore, it is submitted that the mere fact that the deponent police officer was

' involved in the arrest of Defendant four years previously, without more, is of very little
value in assessing whether there was reasonable cause to issue the search warrant in this
case. No information is given as to the duration of the deponent’s exposure to Defendant
four years previously, whether or not Defendant’s appearance had changed over that time
period, or exactly what the deponent saw on the videos recovered from the alleged crime
scenes. _It is submitted that the deponent’s assertion that he recognized Defendant from
four years previously, and that there was a single latent print allegedly left by Defendant
at one of the eight crime scenes, did not provide reasonable cause to believe that

Defendant had committed the alleged offenses.
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 183 of 227

5. More importantly, however, it is submitted that there is an insufficient nexus alleged
between the alleged unlawful activities alleged and the subject premises. A legally
sufficient affirmation in support of an application for a search warrant must show
reasonable cause to believe that evidence of illegality will be present at the time and place
‘of the execution of the warrant. CPL 690.35 (3)(b); People v. Mendez. 199 A.D.2™ 182
a* Dept. 1994).. No reasons are given to support a conclusion that there was
reasonable cause to believe that proceeds of, or instrumentalities connected with the
alleged crimes might be found at the subject premises other than that Defendant was
arrested there, and that a confidential informant for whom no history of reliability or
foundation for his belief is demonstrated alleged that Defendant lived somewhere inside
the building, along with a brief, entirely conclusory allegation by the deponent that “I
know from my experience that burglars commonly keep stolen property in their homes or
where they reside.” (search warrant affidavit, p. 4, paragraph 1.). Taken as a whole, the

- warrant fails to establish reasonable cause that Defendant committed the alleged crimes,
that he lived at the subject premises, or that he kept proceeds or instrumentalities of the
crimes there. Under these circumstances, no warrant should issue. People v. Rispole, 34
A.D.2™ 664 (1" Dept. 1971).

4. The warrant application gives as reasons for securing a warrant allowing night time
entry, after nine o’clock in the evening pursuant to C.P.L. 690.45(6) nothing other than
an assertion that the hotel manager was safeguarding the room. It is submitted that this
assertion, without more, is insufficient to justify the issuance of a warrant authorizing

_ night time entry. See People v. Clinton, 59 A.D.2™ 854 (First Dept. 1978). The warrant
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 184 of 227

was in fact executed during night time-hours.

5. The Defendant also contends that the warrant application lacks the required
specificity as to the premises and persons to be searched. The subject premises has
several rooms, and no information is given as to where the sought after items were
allegedly stored. Defendant specifically contests the existence of the alleged informant,
but requests that the court ascertain whether or not said person does exist, and conduct an
in camera examination of the informant in this case, with an opportunity for the defendant
to submit questions at such a hearing, pursuant to People v. Darden, 74 N.Y.2™ 344
(1991).
Wherefore it is respectfully submitted that the court grant the relief requested.

The defendant reserves the right to make additional pretrial motions pursuant to
_ C.P.L. 255.20(2) and to amend or supplement this motion as made necessary or
appropriate by future disclosure by the District Attorney. a

DATED: - NEW YORK, NEW YORK
AUGUST 8, 2016 LAWRENCE SCHWARTZ

 
Case 1:19-cv-11409-GBD; Document 2 Filed 12/12/19 Page 185 of, 227

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: CRIMINAL TERM — Part TAPB..,,

-against-

John Walden

THE PEOPLE OF THE STATE OF NEW YORK

xX PF 8
abs

f
. BY mn, A

ve we

 
   

 

 

_ NOTICE OF MCTION

IND.3190/2015 | -

Defendant

 

X

3
4

g
4

PLEASE TAKE NOTICE, that upon the annexed affirmation of Susan Galvello an
atiorney duly admitted to practice law before the Courts of New York, and asgigned
counsel for the defendant, the undersigned will move the Supreme Court of the State of

New York, County of New York, Criminal Term, TAP B 100 Centre Street, Ne’
New York, for an order granting the following:

1. MOTION TO INSPECT AND DISMISS THE INDICTMENT

a Dismissal of Indictment for Factual and Legal Insufficiency

2 MOTION TO INSPECT AND REDUCE THE INDICTMENT

3. MOTION PURSUANT TQ C.P.L. §255.20(3) TO RESERVE DEFENDANT'S

RIGHT TO MAKE FURTHER MOTIONS

Dated: New York, New York
August 17, 2017

 

+

Yours, etc.

Susan Calvello

Attorney for Defendant , WAL
30Wall Street, 8" floor

New York, New York 10005
(212) 393- 9444

w York,

 

DEN

 

 
Case 1:19-cv-11409-GBD:

Document 2 Filed 12/12/19 Page 186 of, 227

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK: CR’

MINAL TERM - PART TAP B

 

_ THE PEOPLE OF THE STATE

-against-

John Walden

OF NEW YORK

AFFIRMATION

3
5

IND. No.: 3190/2015

Defendant

 

X

Susan Calvello, an attorney duly admitted to practice law before the Courts of

New York, attorney for the defendant, hereby affirms and states:

t

1.
are official court papers, confere
work conducted by defense cou

2. This affirmation is s
Court inspect the grand jury minu
addition , to inspect the grand jur
jury proceedings were impaired.

3.

Defendant, John Walden,

dismissal of the indictment, grou

a The evidence pres

establish the offense charged

§210.30(2).

ie
This affirmation is made on information and belief, the sources

nsel in connection with this case.

MOTION TO INSPECT AND DISMISS

t

a
i

of which

nces with the defendant and preliminary investigative

ubmitted in support of defendant’s motion to: (a) have the

tes and, upon inspection, dismiss the indictmeht; (b) in

y minutes on the grounds that the integrity of the grand

moves for inspection of the grand jury minutes and

nds:

ented to the grand jury was not legally sufficient to
pursuant to CPL §210.20 (1){b) and

 

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 187 of 227

b The indictment is defective within the meaning of CPL §210. 25 pursuant to
CPL §§210. 20(1)(a) and 210.25.

Cc Pursuant to CPL §§210. 20(1)(c) and 210.35, the indictment is defective
within the meaning of CPL §210.35, including but not limited to error in
properly charging the grand jury, use of unlawfully obtained evidence
before in the grand jury and error in the legal instructions to the grand jury.

The standard for a trial court to apply in evaluating the suffi iciency of grand j jury

minutes is whether the evidence, if unexplained and not contradicted, would warrant a
conviction by a petit jury. Peoplé v. Jennings, 69 N.Y.2d 1 03, 512 N.Y.S.2d 662 (1986).

d..John Walden renews his motion to dismiss the counts of the indictment for | :
insufficiency in particular with respect to each count regarding the element ofan intent
to commit a crime as that clement relates to the crime of Burglary in the Third Degree.

The Court of Appeals has emphasize that the element of burglary of entering or remainit Ag
uniawfully in a building is separate and distinct from the elernent of acting with the coniengporaneous
“intent to commit a crime” in the building. People v. Graves,_76 N.Y.2d 15, 556 N.Y.S.2d 36, 555
N.E.2d 268 (1990). It is not the “intent to commit a crime” in the building which makes the entering or
remaining unlawful. Rather, it is the lack of license or privilege to enter or remain in or upen
premises that makes the entry or remaining unlawful. fd. ’
On the question of when the intent to/commit a crime must be formulated, the Court of A ineals has
held that “[iJn order to be guilty of burglary for unlawful remaining, a defendant must havejentered
legally, but remain for the purpose of committing a crime after authorization to be on the premises .
terminates. And in order to be guilty df burglary for unlawful entry, a defendant must have had the
intent to commit a crime at the time ot entry. In either event, contemporaneous intent is
required.” People v. Gaines, 74 N.Y.ad 358, 363. 547 N.Y.S.2d 620. 546 N.E.2d 913 ( 1949).
Only a general intent to commit a crime, not an intent to commit a particular crime, need be alleged
and proved. People v. Mackey,49 N.Y.2d 274, 425 N.Y.S.2d 288, 401 N.E.2d 398 (1980); It is not
necessary that ihe intended crime be:committed. id. See also, e.g., People v. Gilligan, 42 N.Y.2d
969, 398 N.Y.S.2d 269, 367 N.E.2d 867 (1977); People v. Castillo, 47 N.Y.2d 270, 278. 417
N.Y.S.20 915, 391 N.E.2d 997 (1979). However, if the People expressly predicate guilt upon an
intent to commit a particular crime, then the People must prove that the defendant intended to
commit that particular crime. People v. Barnes, 50 N.Y.2d 375, 429 N.Y.8.2d 178, 406 N.E.2d 1071
(1980); People v. Shealy, 51 N.Y.2d 933, 434 N.Y.S.2d 986, 415 N.E.2d 974 (1980). :
A trespass with intent to violate an order of protection which prohibits entry into the building does
not, however, constitute burglary; on the other hand, a trespass with intent to engage in conduct
prohibited by the order of protection while in the building does constitute burglary. People v. Lewis_5
N.Y.3d 546, 807 N.Y.S.2d 1, 840 N.El2d 1014 (2005).
The intent must be to commit a crimelin the building which the trespasser entered or rembined i in
unlawfully. Thus, “if a person knowingly entered unlawfully building No. 1, with intent to commit a
crime in building No. 2, he would not be guilty of burglary with respect to building No. 1, Since there
was no intent to commit a crime ‘therein.’ (People v. Haupt_218 A.D. 251,218 N.Y.S. 216 (1926)).”
Denzer and McQuillan, Practice Commentary to Penal Law § 140.20, McKinney's Penal kaw (1967). .
if a reasonable view of the evidence would support a finding that the defendant may have

trespassed without an intent to commit a crime, then a degree of criminal trespass may
appropriate lesser included offense of a burglary charge. People v. Martin, 59 N.Y.2d 7 463

:
q
3

 

 

 

 

 

|
|
Case 1:19-cv-11409-GBD' Document 2 Filed 12/12/19 Page 188 of 227

NY.S.2d 419, 450 N.E 24 225 (1983) Cf. People v. Blim, 63 N. Y.20 718. 480 N_Y.S.2d 192 469

N.E.2d 543 (1984)

4. The indictment contains. nine separate counts and each count is insuffi cient as it
relates to the element of intent to commit a crime .

5. MOTION TO INSPECT AND REDUCE

The defendant moves this court, pursuant to C.P.L. §210.30, for inspeétion of the

grand jury minutes in order to adjudicate the motion to reduce the indictment indicated

below.

The defendant moves this Court, pursuant to C.P.L. §210.20(1)(a), to reduce the

indictment in the event the Courl

finds that the evidence before the grand jury{was not

legally sufficient to establish the commission by the defendant of the offense ¢harged in

any count contained in the indictment, but was legally sufficient to establish the

commission of a lesser included

 

h

offense. In the event the Court so finds, the defendant

moves this Court, pursuant to C.P.L. §210.20(1)(a), to order the count or courits of the

indictment with respect to which tthe finding is made reduced to allege the most serious

lesser included offense with respect to which the evidence before the grand jury was

sufficient. Furthermore, in the event that the most serious lesser included offense thus

found is a petty offense, and where the Court does not find evidence of the commission

of any crime in any other count of the indictment, the defendant moves this Ceurt

pursuant to C.P.L. §210.20(1)(a)

to order. the indictment dismissed

?

6.. John Waiden moves to dismiss the indictment for insufficiency as dil nine

 

4

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 189 af 227

counts fail to make out the crimes of Burglary in the Third Degree. |

  

Dated:New York, New York
August 17; 2017

(Ue | 2

Sfisan Calvello —

 

 

 

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 190 of 227
NOIO-ZOS

CRIMINAL COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

 

IN THE MATTER OF AN APPLICATION FORA
WARRANT TO SEARCH
515 WEST 145™ STREET, ROOM 3210, NEW YORK, NEW YORK

“THE TARGET LOCATION”

 

 

AFFIDAVIT IN SUPPORT OF
SEARCH WARRANT

. Detective James Meehan, Shield 6445, of the Midtown South Squad of the New York City Police
Department (“NYPD”), being duly sworn, deposes and says:

1. Iam a Detective assigned to the Midtown South Squad and as such I ama public servant
of the kind specified in CPL 690.05(1). I have been with the New York City Police Department for about
21 years and I have been involved in the execution of about one hundred search wartants

2. ‘This affidavit is submitted in support of an application for a warrant to search 515 West
145 Street, Room 3210, New York, New York (“the target location”), where thete is reasonable cause
to believe that evidence of the commission of the crimes of Burglary in the Second Degtee, under PL
140.25, may be found in the form of the following property:

White chef jacket
b. Black backpacks

c. Stolen property from the burglaries, including, but not limited to Apple laptops, Dell Laptops,
Samsung laptops, digital cameras, US Treasury bonds, silver dollar coins, watches, Citibank
checks in. the name of “Pac Program,” Yankee Tickets for an August 26, 2015 game, and Cuban
cigats

d. Lock picks, sctewdtivers, pry bats, ot any other tools that can be used to break locks

3, As set forth below, there is reasonable cause to believe the above desctibed property
constitutes evidence, tends to demonstrate that an offense was committed and that a particular person
patticipated i in the commission of said offense. Deponent states that:

a. Iam informed by Troy Bailey, of an address known to the District Attorney’s Office, that he
is the office manager for an advertising company located at 460 Park Avenue South, 5
floor, New York, NY. Mr. Bailey informed that on July 14, 2015, he noticed that
approximately 7 Apple laptops were missing. I observed surveillance video from July 14,
2015 at 460 Park Avenue South, 5" floor that shows a black male, dressed in a white chef

2505 4

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 191 of 227
Exhibit(D)

A O90(-ZOS

SEARCH WARRANT

CRIMINAL COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

IN THE NAME OF THE PEOPLE OF THE STATE OF NEW YORK
TO ANY POLICE OFFICER OF THE CITY OF NEW YORK

Proof by affidavit having been made this day before me by Detective James Meehan, Shield 6445,
of the Midtown South Squad that there is reasonable cause to believe that certain property, to wit:

n. White chef jacket
o. Black backpacks

p- Stolen property from the burglaries, including, but not limited to Apple laptops, Dell Laptops,
Samsung laptops, digital cameras, US Treasury bonds, silver dollar coins, watches, Citibank
checks in the name of “Pac Program,” Yankee Tickets for an August 26, 2015, and Cuban cigars

q. Lock picks, screwdrivers, pry bars, or any other tools that can be used to break locks

may be found in 515 West 145* Street, Room 3210, New York, New York (“the target location”); aad
that the above described property constitutes evidence, tends to demonstrate that an offense was
committed and that a particular person patticipated in the commission of said offense.

YOU ARE THEREFORE COMMANDED to search the target premises, for the above
desctibed property, and if you find such,property or any patt thereof to bring it before the Court without
unnecessaty delay.

Iv IS FURTHER ORDERED that the affidavit and any transctipt of any accompanying
sworn testimony in support of the application for this warrant is sealed, except that a copy of any such
sworn testimony may be obtained by an assistant district attorney in the New York County District
Attorney’s Office and the affidavit and/or any such sworn testimony may be disclosed by an assistant
district attorney in the New York County District Attorney’s, Office in the course of the lawful
discharge of his or her duties pursuant to a criminal investigation and/or prosecution, or upon written
otder of the Court. ,

2505 1
Case 1:19-cv-11409-GBD Document 2 . Filed 12/12/19 Page 192 of 227°

‘This warrant must be executed within 10 days of the date of issuance,

fawe dha!

Judge of the Criminal Court
Dated: New York, New York WON: LAURA A. WARD .
Avéosr_20, 26/5 ,
i £:
1 P71 lays 20205

‘ 25059 :
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 193 of 227

 

 

CRIMINAL COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

 

IN THE MATTER OF AN APPLICATION FOR A
WARRANT TO SEARCH
515 WEST 145™ STREET, ROOM 3210, NEW YORK, NEW YORK

“THE TARGET LOCATION”

 

 

SEARCH WARRANT

 

Cyrus R. Vance, Jr.
District Attorney
New York County
One Hogan Place
New York, New York 10013

25053
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 194 of 227

York, NY that shows that at about 5:45pm, a black male, dressed in a white t-shirt, dark
pants, and a black backpack, enter the office on the 4* floor, and entets 2 sepatate offices.
The report states the video further shows the male leaving about 15 minutes later with a
large black backpack. The report further states the black male who enteted the office is not
an employee of the company located 20 East 46th Street, 4" Floor. The report further states
there was damage to both office doors and 1.Acet laptop, 1 Toshiba laptop, 1 Lenovo
laptop, 1 ASUS laptop, and 1 digital camera was missing after the male enteted the offices. I
viewed stills from the surveillance video from this incident and recognized the male in the
video as John Walden, NYSID 09987141Z, since I previously arrested him in June, 2011.

I reviewed a NYPD Complaint report which stated that an employee from Stripes Group
located at 402 West 13% Street, 4" Floor, New York, NY, a commetcial office building,
observed surveillance video from July 28th, 2015 at 402 West 13” Street, 4% Floor, New
York, NY that shows at about 6pm, a black male, dressed in a white chef jacket, black pants,
and a black backpack, entets the office on the 4 floor, and enters multiple offices. The
repott states the video further shows the male touch 2 pieces of papet in the office and leave
about 15 minutes later with a large black backpack. The report further states the black male
who entered the office is not an employee of Stupes Group. The report further states 1
Samsung laptop and 1 Lenovo Thinkpad was missing after the male entered the offices. The
_teport further states that the paper the male touched was sent to the lab for fingerprint
analysis. I viewed stills from the surveillance video and recognized the male in the video as
Jobn Walden, NYSID 09987141Z, since I previously artested him in June, 2011. I reviewed
an ECT report which shows that a latent print was recovered from the above paper and ~~
matched John Walden with NYSID 09987141Z.

=

I teviewed a NYPD Complaint report which stated that an employee from Principle MCD
Incorporated located at 138 West 25" Street, 5% Floot, New York, NY, a commercial office
building, observed surveillance video from August 8th, 2015 at 138 West 25% Street, 5*
Floor, that shows that at about 12:25pm, a black male, dressed in a white chef jacket, black
pants, and a black backpack, enter the office on the 5" floor, and attempts to pry the office
door open with a tool and, then uses his body to open the door. The report states that the
video has sound and when the male entets the office, the alarm goes off and shows the male
leave about one minute later with a large black backpack. The report further states the black
male who entered the office is not an employee of Principle MCD Incorporated. The report
farther states 2 Dell laptops and 3 Macbook laptops were missing after the male entered the
office. I viewed stills from the surveillance video and tecognized the male in the video as
John Walden, NYSID 09987141Z, since I previously attested him in June, 2011.

I created multuple “WANTED” posters with stills from the surveillance videos and
canvassed the area with them. A bodega owner informed officers from the Warrants Squad
that he has seen the male and the male is staying at a hotel located at 515 WEST 145
STREET.

I am informed by an officer from the Warrants Squad that a hotel employee informed the
officer Jobn Walden is staying in 515 West 145" Street, Room 3210, New York, New York

25053
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 195 of 227

(“the target location’). I am further informed that Warrants Squad apprehended the defendant
at 515 West 145™ Street, Room 3210, New York, New York (“the target location’).

k, The defendant was arrested for all of the above mentioned burglaries on August 20, 2015. In
addition, an American Eagle Silver Dollar coin was recovered from his petson. See
Paragraph 3 (c).

1. As an NYPD detective, I know from my experience that burglars commonly keep stolen
property in theit homes or where they reside.

m. Although, my unit plans to execute this wattant before 9pm, in the event we ate unable to, I am
requesting night time entry as the Hotel manager is currently safeguarding the room and
awaiting the execution of this search warrant.

WHEREFORE, deponent respectfully requests that the court issue a watrant and order of
seizure in the form annexed authorizing a seatch to 515 West 145" Street, Room 3210, New York, New
York (“the tatget location”), for the above described property; and directing that if such property is
found, it be brought before the Court.

WHEREFORE, deponent respectfully requests that the court issue a warrant and order of
seizute in the form annexed authorizing a search of the tatget ptemises, for the above desctibed .
property, and directing that if such evidence is found, it be brought before the Court.

It is requested that this affidavit and any transcript of any accompanying swom testimony in
support of this application be sealed, except that permission be granted for an assistant district
attommey in the New York County District Attorney’s Office to obtain a copy of any such sworn
testimony and that permission be granted for an assistant district attorney in the New York County
District Attorney’s office to disclose the affidavit and/or accompanying sworn testimony in the course
of the lawful discharge of his or her duties pursuant to a ctiminal investigation and/or prosecution,
or upon written order of the Court.

2505.4
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 196 of 227

No previous application has been made in this mattet to any other Judge, Justice, or
Magistrate.

code J ah

 

 

APPROVED: Assistant District Attorney

Sworn to before me this
August 20, 2015

Judge

’ HON. LAURA A. WARD

 

Name of Court Reporter

[Piz AUG 26.5.

22 Joy

2505 5
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 197 of 227

‘SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: PART 31

 

 

_THE PEOPLE OF THE STATE OF NEW YORK _ | PEOPLE'S. -
: a | . "L- VOLUNTARY
_— -against- "| DISCLOSURE FORM
JOHN WALDEN, "Hd, No. 03190/2015
- Defendant.

 

 

. The People o! of the State of New York 4c hereby ‘voluntasily disclose. to the defendant the following .
facta information pertaining to the above-captioned case: .
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 198 of 227

 

 

 

  
   

 

‘BILL OF PARTICUE LARS
" Date: July 7, 2015"
App. Time: 6: 30pm cS
Place: 119 West 57th Street, room. 2 906 :
Date: ‘July 14, 2015
_App. Time: 7:28AM oy ;
Place: 460 Park Avenue South , 5s floor.
Date: - . July 28, 2015
App. Time: 6:10PM Lo
Place:. 402 West 13th Street, 4* floor
Date: August 8, 2015
. App. Time: 12:25,
Place: 138 West 25th Street, 5" floor .
Date: August 14, 2018 :
App. Time: 19:36...
Place: -6 East 39th Stet 7a floor
- Date: . _ August 14, 2015 - - August 17, 2045
App. Time: 12:00
Place: 6 East 39th Street
Date: ° August 17,2015. 3&
App. Time: 7:45 : .
Place: 20 East 2f¢h Street, 4" floor
Date: =: Aisgost 1¥, 2015
App. Titne: | 745. os
Place:. 20 East 26th Street, 4" floor
Date: . August 18, 2015
App. Time: - 7pm
' Place: 560 Broadway ~
Date: August 20, 2015
App. Time 9AM
Place: 357 West 35th Street
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 199 of 227

" NOTICES
STATEMENTS

If checked, notice is hereby served, “pursuant to CPL. §710.30(1)(a), that the People
intend to offer at trial evidence of a statement made. by defendant to.a public servant.
(Where a statement has been recorded on video, counsel should contact the assigned assistant district

_— atiornty to arrange a mutually convenient tine for newing the recording or should provide a blank DVD
for copying) :

Statement Number... 1

Date: oo ~. “August 20, 2015

Approximate ‘Time: 8:02AM

Location: So Midtown South Precinct

Individual Made To: = . ' Detective Stanley

Substance of Statement: I won't'answer if those photos look like me.

They look like me, but I won't answet that. I had that silver dollar for a hot minute, for
like a year. I was never a chef. I ‘did work in the kitchen at a.church, serving, It was in the ~
Bronx, I dida't say it looked like me. My friend gave me the silver dollar. Somebody I
worked with. She lives in Califonnia. I was thete 7 months'ago. I am not going to answet if
I have a chef jacket. Phave 3 backpacks. I dont have any ‘with a white sttipeonit My
blood shouldn't be at any of the burglaries. Did they take everything from my room?
There shouldn't be a chef jacket in my room. . -

 

(CJ If checked, notice is hereby served, pursuant to CPL §710.30(1)(p), that the People
intend to offer at trial testimony regarding an observation of defendant either at the time
ot place of the commission of the offense or upon some other occasion relevant to the
indictment, to be given by a witness who has previously identified defendant.

 

   

i.

[J lf checked, ‘the People hereby disclose ‘written, oral of recorded statements of a

| defendant or of a co-defendant to be jointly tried, made, other than in the course of the

criminal transaction, to a public servant engaged in law enforcement activity or to a petson
then acting under his direction or in coopetation with him, and which statements are not ”
given in section B(1) above. CPL §240.20(1)(a)- .
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 200 of 227

 

[1] If checked, defendant or a co-defendant to be tied jointly testified before the Grand
Jury relating to this criminal action. CPL §240.20(1)(b). Such testimony is available upon payment
of @ stenographic fee. - O

 

‘L] If checked, the Peopie hereby disclose ‘written reports or documents or portions
thereof, concerning a ‘physical or mental ‘examination or scientific test or expeciment,
relating to this ctiminal action, which were made by, or at the request of direction of a-
public servant engaged in law enforcement, of by a person whom the People intend to call
gs a witness of a trial, or which the People intend to introduce at trial. CPL §240.20(1)(¢)-

 

If checked, there exist photographs or drawings relating to this ctiminal action’ which
were made oz completed by 2 public servant engaged in law enforcement, or which were
made by a person whom the People intend to call as a witness at trial, or which the People
intend to introduce at tial CPL §240.20(1)(). (Counsel should contact the assigned assistant
district attorney to arrange a seutsially conversicat tinse'to exanine this material.) -

 

(X] If checked, there exist photoges: hs, photocopies or other reproductions made by or at:
“the direction of a police officer, peace officer or prosecutor of property prior to its release .

pursuant to the provisions of Penal Law Section 450.10, irrespective of whether the People
intend to introduce at ttial the property of the ‘photograph, photocopy oz other ~
reproduction, CPL §240.20(1)(€). (Connsel should contact the assigned assistant district atioragy %0 |

arrange a mutually convenient tine to examine this property.)

 

If checked, there exist other property obtained from the defendant, or 2’ co-defendant
to be teied jointly, CPL §240.200)4), or fom. another source. (Counsel should: contact the
assigned assistant district attorney fo arrange & soutually convenient time to excannine this property. Jo

white chef jacket -
silver dollar coin
black backpack with white stripe
Cuban. cigars
watches
. shoes

moan oP

TAPES AND ELECTRONIC RECORDINGS

(X] Lf checked, there exist tapes of other electronic tecordings which the People intend to
" introduce at tral, irrespective of whether any such recording was made during the course
10.

11.

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 201 of 227

of the criminal transaction. CPL §240.20(1)(g). (Counsel should contact the assigned assistant

"district attorney to arrange a mutually convenient time to listen to the tapes or provide a blank tape jor

copying.)
BRADY MATERIAL

[_] If checked, there is material appended which the People are tequired to tum over.
pursuant fo the United States or the New York State Constitution. The People are awate ”

of their continuing ‘obligation te disclese material exculpatory information to defendant —

and intend to satisfy that obligation as requited by law. CPL §240.20(1)(). .

  

(1 checked, discovery is hereby served pursuant to CPL §240.20(1)6) of the time, place
and manner of notice given pursuant to Penal Law §156.00(6), which governs offenses for
Unauthorized Use of a Computer Penal Law §156.05) and Computer Trespass (Penal Law

—-§156.10).

 

["] If checked, the People hexeby disclose owritten reports ot documents ot portions

‘thereof, concerning a physical examination, a scientific test or experiment, including the ©

most recent record of inspection, or calibration or repair of machines or instruments
utilized to perform such scientific tests or experiments and the. cestification certificate, if
any, held by the operator of the machine or instrument, which tests or examinations were

‘made by of at the request or direction of a public servant engaged-in lw enforcement :
‘activity, or which was made by @ person whom the People intend to call as a witness at

trial, or which the People intend to introduce at trial CPL §240.20(1)).

 

The following are some of the officers ‘who were involved in the arrest or police
investigation.

Steven Stanley 3554 _  - MTS
MIS

James Meehan | 6445

 

If checked, a search wartant was executed during the investigation of this case.

 

Pursuant to CPL § 250.20, the. People hereby demand that defendant supply the District

Attorney with (2) the place or places where the defendant claims to have been at the time
of the commission of the crime(s) and (b) the names, residential addresses, places of

cE
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 202 of 227

employment and addresses thereof of evety alibi wimess upon whom defendant intends to
rely to establish his presence elsewhere than at the scene of the crime at the time of its

commission, and of every witness in support of such ‘defense. Within a reasonable time
after the receipt of the information specified above, the District Attorney will submit a list ~
of any rebuttal witnesses, their addresses, and employers. . -

 

Pursuant to CPL §240.30(1), the People hereby demand that defendant supply the District
Attorney with (2) any written report or document, of portion thereof, concerning 2
physical or mental examination, ot scientific test, experiment, or comparisons, made by or
at the request of direction of the defendant, if the defendant intends to introduce such
repost or document at ttial, or if, defendant has filed a notice of intent to proffer

_ psychiatric evidence and such report or document which relates thereto or if such report

or document was made by a person other than defendant, whom defendant intends to call
as a witness at trial; and (b) any photograph, drawing, tape, or other electronic recording -
which the defendant intends to introduce at tial.

NOTE: Any defense motion of xequest addressed to the above-captioned case should be directed
to the attention of the assistant district attoriey named below, who.is assigned to this case.

"Dated: New York, New York
, : Gctober 5, 2015

 
   

 

Assistant District Attomey
(212) 335-9095
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 203 of 227

o
a“

‘SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: PART 31

 

 

THE PEOPLE OF THE STATE OF NEW YORK _ | PEOPLE'S.
— , . VOLUNTARY
_—-against- mo DISCLOSURE FORM
JOHN WALDEN, | "Hd. No. 03190/2015
- Defendant —

 

 

‘The People o of the State of New York Jc hereby voluntazily disclose. to the defendant the following .
factual information pertaining to the above-captioned case: .
enero nse et
sec seer ORS

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 204 of 227

A. -BILL OF PARTICUEARS

1. OCCURRENCE |
"Date: July 7, 2015"
App.Time: 6: 30pm. ‘
Place: 119 West 57th Street, room 906 -
~ Date: July 14, 2015
App.Time: 7:28AM
Place: ' 460 Park Averine South , 5H floor.
Date: . July 28, 2015
App. Time: 6:10PM
Place: 402 West 13th Street, 4% floor
Date: August 8, 2015
App. Time: | 12:25 |
Place: 138 West 25th Street, 5" floor .
Date: August 14, 2015 °
App.Time: 19:36. :
Place; "6 East 39th Steet 7 floor
Date: = * August 14, 2015 - August 17, 2015 *
App. Time: 12:00
Place: 6 East 39th Street
Date: ° August 17 2015 ee
App. Time: 7:45
Place: .20 East 26th Street, 4" floor
Date: °° August 19, 2015 oK
App. Tie: , 4 45
Place:. 20 East 26th Street, ae floor
Date: . August 18, 2015 , Ae
App. Time: § 7pm :
- Place: (560 Broadway -
2. ARREST
' Date: August 20, 2015
App. Time: 9AM
Place:

357 West 35th Street
| Case 1:19-cv-11409-GBD, Document 2 Filed 12/12/19 Page 205 of 227

' NOTICES
STATEMENTS

If checked, notice is hereby served,’ pursuant to CPL §710.30(1)(@), that the People

intend to offer at trial evidence of 2 statement made. by defendant to.a public servant

(Where a statement has been recorded on video, course! should contact the assigned assistant district

attorney to arrange a mutually convenient time for viewing the recording or should provide a blank DVD
jor copying)

Statement Number:. . 1 .

Date: ol. . “August 20, 2015

Approximate Time: 8:02AM

Location: , Midtown South Precinct

Individual Made To: = Detective Stanley

Substance of Statement: I won't'answer if those photos look like me.

They look like me, but I won't answer that. I had that silver dollar for a hot minute, for
like a year. I was never a chef. I did work in the kitchen at a.church, serving, Itwas in the ~
Bronx. I didn't say it looked like me. My friend gave-me the silver dollar. Somebody I
worked with. She lives in California. I was thete 7 months ago. I am not going to answetif
[ have a chef jacket. Ihave 3 backpacks. I dont have any with a white sttipe on it My —
blood shouldn't be at any of the burglaries. Did they take everything from my room?
There shouldn't be a chef jacket in my toom. .

[[] If checked, notice is hereby served, pursuant to CPL §710.30(1)(b), that the People
intend to offer at trial testimony regarding an observation of defendant either at the time
or place of the commission of the offense or upon some other occasion relevant to the
indictment, to be given by a witness who has previously identified defendant.

' [_] If checked, the People hereby ‘disclose ‘written, oral ot recorded ‘statements of a
defendant or of a co-defendant to be jointly tried, made, other than in the course of the ~
criminal transaction, to a public servant engaged in law enforcement activity or to a petson
then acting under his direction of in cooperation with him, and which statements are not ”
given in section B(1) above. CPL §240.20(1)(@). .
Case 1:19-cv-11409-GBD Document 2. Filed 12/12/19 Page 206 of 227 -

GRAND JURY TESTIMONY

[1] If checked, defendant ot a co-defendant to be tried jointly testified before the Grand
Jury selating to this criminal action. CPL, §240.20(1)(b). Such testimony is available upon payment
of a stenographic fee. - :

 

‘T] If checked, the People hereby disclose ‘written reports or documents or portions
thereof, conceming a ‘physical or mental ‘examination or scientific test or experiment,
relating to this criminal action, which were made by, or at the request of direction of a-
public servant engaged in law enforcement, ot by a person whom the People intend to call
as a witness of a trial, or which the People intend to introduce at trial. CPL: §240.20(1)(c)-

 

IX] If checked, there exist photographs or drawings relating to this criminal action which
were made ot completed by a public servant engaged in law enforcément, or which were
made by a person whom the People intend to call as a witness at trial, or which the People
intend to introduce at trial CPL §240.20(1)(d). (Coxnsel should contact the assigned assistant

district attorney to arrange a mutially convenient tine to exartine this material.)

 

If checked, there exist photographs, photocopies ot other reproductions made by or at.
the ditection of a police officer, peace officer or prosecutor of property prior to its release .
pursuant to the provisions of Penal Law Section 450.10, irrespective of whether the People
intend to introduce at tral the property or the ‘photograph, photocopy or other ~
reproduction, CPL §240.20(1)(©). (Counsel shoxld contact the assigned assistant district attorney to .
arrange a mutually convenient time to examine this property. )- oO

OTHER PROPERTY

If checked, there exist other property obtained from the defendant, or a' co-defendant
to be tried jointly, CPL §240.20(0)8, ox from. another sovrce. (Counsel should: contact the
assigned assistant district attorney to arrange a mutually convenient tine to excarnine this property.) ©

white chef jacket
silver dollar coin
black backpack with white stripe
Cuban cigars
watches
. shoes

me ap oP

If checked, there exist tapes or other electronic recordings which the People intend to
- introduce at trial, irrespective of whether any such recording was made during the course

4
B

10.

11.

x 12.

 

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 207 of 227

of the ctiminal transaction. CPL §240.20(1) (g). (Counsel should contact the assigned assistant

district attorney to arrange a mutually convenient timme to listen to the tapes or provide a blank tape jor

copying.)
BRADY MATERIAL

[_] If checked, there is material appended which the People are tequited to turn over
pursuant to the United States or the New York State Constitution. The People are aware ©

of their continuing ‘obligation te disclose material exculpatory information to defendant

and intend to satisfy that obligation as requited by law. CPL §240.20(1)(). .

COMPUTER OFFENSES " " 3 ) E

("] If checked, discovery is hereby served pursuant to CPL §240.20(1)() of the time, place
and manner of notice given pursuant to Penal Law §156.00(6), which governs offenses for
Unauthorized Use of a Computer (Penal Law §156.05) and Computer Trespass (Penal Law _
— §156.10). Oo

 

[_] If checked, the People hereby disclose written reports or documents ot portions

‘thereof, conceming a physical examination, a scientific test or experiment, including the ~

most recent record of inspection, or .calibration or repair of machines or instruments
utilized to perform such scientific tests or experiments and the certification certificate, if
any, held by the operator of the machine or instrument, which tests or examinations were

made by or at the request or direction of a public servant engaged-in law enforcement :

activity, or which was made by a person whom the People intend to call as a witness at
trial, or which the People intend to introduce at trial CPL §240.20(1)(®).

The following are some of the officers who were involved in the atrest or police
investigation.

Name a Shiedd Cor

“Steven Stanley 3554 MTS
James. Meehan . _ 6445 MIS

If checked, a search -warrant was executed during the investigation of this case.

DEMAND FOR NOTICE OF ALIBI
Purguant to CPL §250.20, the. People hereby demand that defendant supply the District

Attorney with (a) the place or places where the defendant claims to have been at the time
of the commission of the crime(s) and (b) the names, residential addresses, places of

5
re
"een

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 208 of 227

employment and addresses thereof of every alibi wimess upon whom defendant intends to
rely to establish his presence elsewhere than at the scene of the crime at the time of its
commission, and of every witness in support of such defense. Within a reasonable time
after the receipt of the information specified above, the District Attorney will submit a list —
of any rebuttal witnesses, their addresses, and employers. . ,

RECIPROCAL DISCOVERY

Pursuant to CPL §240.30(1), the People hereby demand that defendant supply the District

Attorney with (2) any written report or document, or portion thereof, concerning a
physical or mental examination, or scientific test, experiment, or comparisons, made by or
at the request or direction of the defendant, if the defendant intends to introduce such:
report ot document at trial, or if, defendant has filed a notice of intent to proffer
psychiatric evidence and such report or document which relates thereto or.if such report
or document was made by a person other than defendant, whom defendant intends to call
as a witness at trial; and (b) any photograph, drawing, tape, or other electronic recording
which the defendant intends to introduce at ttial

NOTE: Any defense motion or request addressed to the above-captioned case should be directed
to the attention of the assistant district attoriey named below, whois assigned to this case.

Dated: New York, New York

October 5, 2015 - LE poo

Shilpa Kalra
Assistant District Attorney
(212) 335-9095
Page 209 of 227

Bw

Document 2. Filed 12/12/19

am 2m oo:

e 1:49-cv-11409

“Ca

’

meg : Page 1 of3
CRIMINAL COURT OF THE CITY OF NEW YORK
COUNTY OF NEW YORE ;

THE PEOPLE OF THE STATE OF NEW YORK

FELONY
-against- ‘

John Walden (M 49), _ .| ADA Shilpa Kalra

(212) 335-9095
Defendant. :

 

Detective
Squad, states as follows: . :

The defendant is charged with:

PL 140.20. - Butglary in the Thitd Degree.
(defendant #1: 7 counts)

At the times and places desctibed below in the County and State of New York,

commit a crime therein, i

The factual basis Jor this charge is as follows:

I am informed by an individual, of an address known to! the District
Attorney’s Office, that he is the office manager for an advertising company located at 460
-Park Avenue South, 5th floor, New York, N'Y. I am futther informed that on July 14, 2015,
he noticed that approximately 7 Apple laptops wete missing. I observed surveillance video
~~ from July 14, 2015 at 460 Park Avenue South, 5th floor that shows a male, dressed in a white
chef jacket, black pants, and a black backpack, enter the office on the 5th floor, and use a
tool to pry the office’ door open. The video further shows thé male leave about 15 minutes
i later with a full backpack. J recognized the male in the video as the defendant, John Walden
since I previously arrested him in June, 2011, wewne . msn

GBD

I am informed by a second individual, of an addtess known to the
District Attomey’s Office, that-he is the CRO for a Tithe Agency located at 6 Bast 39th
Street, 7h floor, New York, NY. I am further informed that on August 14, 2015, he
obsetved surveillance video from August 14, 2015 at 6 East 39th Street, 7h floor that shaws
wae: that at about 7:36pm a black male, dressed in a white chef jacket, black pants, and a black
backpack, enters the office on the 7th floor, pries the office door open, and enters the office.
The video ‘further shows the male running out a few minutes later. I also watched the video-
and recognized the male in the video as the defendant John Walden. ja’

S

Tam informed by a third individual, of an address known to the District

 

 
Case —ee TE 3 mii lini in 210 of 227 .

CRIMINAL COURT OF THE CITY OF NEW YORK
COUNTY OF NEW YORK :

THE PEOPLE OF THE STATE OF NEW YORK
-against-
John Walden (M 49), -

Defendant.

 

 

Page 2 of 5

FELONY ~

ADA Shilpa Kalra
(212) 335-9095

Attorney’s Office, that he is a physician for the “PAC Progtam,” located at 6 East 39th

Street, 4h floor, New York, NY. I am further. informed me that on August 17, 2015 that the =<

door was damaged, the safe had- been moved, and property, including Cuban cigats, 20

American Eagle Silver Dollar coins, 7 watches, US curtency, and 20 Citibank checks in the
wo name of “Pac Program,” and multiple US Treasury Bonds, was missing from the ‘office. One

American Bagle Silver Dollar was recovered from the defendant’s person.

1 am iiformed by Detective Kevin Buehler, SHield 4387, that he spoke
to an employee from RPG Incorporated located at 119 West 57th Street, Room 906, New

York, NY who observed surveillance video ftom July 7,,2015

at 119 West 57th Street, Room

906 that shows that at about 6:30pm, a male, dressed in a white chef jacket, black.pants, and _
a black backpack, enter the office on the 9th floor, attempts te open several office doots, »
and enter some of the offices. I am further informed that the video furthér shows the male

leaving about 15 minutes later with a large black backpack, I

am further informed that male

. who enteted the office is not an employee of RPG Incorporated and'1 Apple laptop was
missing after the male entered the office. 1 viewed stills ftom the surveillance video from this -

incident, and recognized the male in the video as the defenelar

Ite ene

I am informed by Detective Buehler,.that he apoke to an employee from a
company located at 20 East 46th Street, 4th Floor, New York, NY, a commercial office
building, who observed surveillance video from August 17th, 2015 at 20 East 46th Street,
4th Floor, New York, NY that shows ‘that at about 5:45pm, a black male, dtessed in a white
t-shirt, dark pants, and a black backpack, enter the office on the 4th floor, atid enters 2
separate offices. I am further informed that the video further shows the male leaying about
15 minutes later with a large black backpack. I am’ further informed that the male who

entered the office is not an employee of the company located

20 Bast 46th Street, 4th Floot.

_ | am further informed there was damage to both office doors and 1 Acer laptop, 1 Toshiba
laptop, 1 Lenovo laptop, 1 ASUS laptop, and 1 digital camexa was missing after the male
entered the offices. I viewed stills from the surveillance video from this. incident and

recognized the male‘in the video ag the defendant, a

Tam informed by Detective Elvis Montalvo, Shield 478, that an employee from
Stripes Group located at 402 West 13th Street, 4th Floor, New York, NY, a commercial

 

 
Page 3 of 3

COUNTY OF NEW YORK :

THE PEOPLE OF THE STATE OF NEW YORK oo
i FELONY
~against-

John Walden (M 49), ADA Shilpa Kalra

212) 335-9095
. Defendant. (212) .

 

 

office building, observed surveillance video from July 28th, 2015 at 402 West 13th Street, 4th
Floor, New York, NY that shows at about 6pm, a male, dressed in a white chef jacket, black
pants, and a black backpack, entets the office on the 4th floor, and entets.multiple offices. I

am furthet informed that the video further shows the male touch 2 pieces of paper in the
office and leave about 15 minutes later with a large black backpack’'T'a farther informed that”

the male who-entered the office is not an employee of Stripes Group and that 1 Samsung
laptop and 1 Lenovo Thinkpad was missing after the male entered the offices. I viewed stills
from the surveillance video and tecognized. the male in the video as the defendant. IC” .
reviewed an ECT report which shows that a latent ptint was recovered from the above paper

and matched the defendant, sexe

 

maine"

I am informed by Detective John Hidalgo, Shield 284, that an employee from
Principle MCD Incorporated located at 138 West 25th Street, 5th Floor, New York, NY, a
commercial office building, observed surveillance video from August 8th, 2015 at 138 West
25th Street, 5th Floor, that shows that at about 12:25pm, a male, dressed in a white chef
jacket, black pants, and a black backpack, enter the office on the Sth floor, and atterapts to
pty the office door open with a tool and, then uses his body to open the door, I am further
informed. that the video has sound and when the male enters the office, the alarm goes off
and shows the male leave about one minute later with a large black backpack. I am further
informed that the male who entered the office is not an employee of Principle MCD
Incorporated and 2 Dell laptops and 3 Macbook laptops wete missing after the male enteted
the office. I viewed stills from the surveillance video and secogriized the male in the video as

the defendant. ih,

 

False staternents made in this written instrument are punishable as a class A
misdemeanor pursuant to section 210.45 of the Penal Law, and as other crimes,

 

 

Detective James Meehan Date _ Time —

fon)
oO
t+
a
im
>
?
o
ot
a
aD
©
O

 

 

 

 
Document 2 Filed 12

 

 
 
 

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 215 of 227

EXHIBIT
(D)
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 216 of 227
FORM 4141.1 , GNCP5J

STATE OF NEW YORK DEPT OF CORRECTIONS AND COMMUNITY SUPERVISION
NOTICE OF DISAPPROVAL FOR TEMPORARY RELEASE

TQ: SUPERINTENDENT
FROM: CENTRAL OFFICE TEMPORARY RELEASE
RE: WALDEN, JOHN : 18RO155

DATE: 11/19/19 APPLICATION NO. 1900500

THIS IS TO ADVISE YOU THAT THE APPLICATION FOR TEMPORARY RELEASE
FOR THE ABOVE NAMED INDIVIDUAL HAS NOT BEEN APPROVED BY THE CENTRAL
OFFICE FOR THE FOLLOWING REASONS:

“

I/O NATURE RECDIVST HST COMUNTY RISK

REVIEWER'S COMMENTS:

INSTANT OFFENSE OF BURGLARY 1 C7CTS) AND BURLGAYR 3 (2CTS) INVOLVED

INMATE UNLAWFULLY ENTERING LOCATIONS AND STEALING PROPERTY FROM WITHIN.
CRIMINAL HISTORY INCLUDES A PRIOR NYS TERM FOR BURLGARY 3 AND BURGLARY 3
C2CTS). INMATE IS A MULTI- STATE OFFENDER WITH CONVICTIONS IN THE STATE OF
CALIFORNIA AND CONNECTICUT. PROGRAMMING NEEDS AND CUSTODIAL ADJUSTMENT.
INMATE'S INABILITY TO REFRAIN FROM ILLEGAL ACTIVITIES POSES INMATE A
CONTINUED RISK TO PUBLIC SAFETY AND PUBLIC PROPERTY.

THE INMATE MAY REAPPLY FOR WORK RELEASE ON 08/2021.

INMATE MAY APPEAL THIS DECISION IN ACCORDANCE WITH SECTION 1900.6 OF THE
TEMPORARY RELEASE RULES AND REGULATIONS.

FACILITY DISTRIBUTION: INMATE
TRC CHAIRPERSON
GUIDANCE FILE
CENTRAL FILE
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 217 of 227

01/29/18 . RECEPTION/CLASSIFICATION SYSTEM

11:14:28 LEGAL DATE COMPUTATION BY: C61LOMUV

COMP DATE/TIME: 01/23/2018 03:
TYPE BOL BASIC INDETERMINATE

“DIN: 18R0155 NAME: WALDEN, JOHN . NYSID: 09987

DATE RECEIVED: 01/23/2018

CURRENT LOCATION: ULSTER REC ~- OA-01-03B

HEARING DATE . 2020 04 © TIME ALLOWANCE COMM DATE 2023 04
HEARING TYPE MERT | TIME ALLOWANCE COMM TYPE INIT
TENTATIVE RELEASE DAT POST-RELEASE SUPERVISION
GRADUATION DATE PRS MAXIMUM EXPIRATION DT

IND MINIMUM TERM 0006 00 GO IND MAXIMUM TERM - .. 0012 00
BATE RECEIVED +2018 01 23 DATE RECEIVED +2018 01
JAIL TIME -0002 05 07 JAIL TIME -0002 05
PAROLE ELIGIBILITY DATE =2021 08 1! MAXIMUM EXPIRATION DATE =2027 08
MERIT TIME POSSIBLE ~ -0001 00 00 GOOD TIME POSSIBLE - -0004 00
MERIT ELIGIBILITY DATE =2020 08 15 CONDITIONAL RELEASE DATE =2023 08
COMMENTS:

JAIL TIMECS) IN DAYS:
_JAIL TIME = 887

DIST: IRC C1), GUID & COUNS UNIT £13, INST PAROLE C1), INMATE (1)

o2P

1412

00
23
07
15
00

15

 
a7

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 218 of 227

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: PART 31

STATEMENT OF PREDICATE .
FELONY CONVICTION

PURSUANT TO CRIMINAL
~against- PROCEDURE LAW SECTION 400.21

THE PEOPLE OF THE STATE OF NEW YORK ;
. t
| ‘AND PENAL LAW SECTION 70.06
JOHN WALDEN, | : |

RELATING TO INDICTMENT

Defendant + NO, 03190/2015

ee ee eee ae ee mee ee ee ee ee

The above-named defendant has previously been subjected to one or more predicate felony
convictions as defined in Penal Law §70.06(1)(b), to wit:

On April 2, 2012, in the Supreme Court of New York, in the County of New York, the
defendant was convicted of the felony of Burglary in the Third Degree, Penal Law §140.20. Sentence

upon that conviction was imposed on April 23, 2012.

| Dated: New York, New York
‘October 5, 2015

a

Shilpa Kalra

Assistant District Attorney

 
fo 1 i 12/12/19 Page 219 of 227
* Case 1:19-cv-11409-GBR nw POR REO Enc S Cdiinticomene

UCS-8S-4(12/201.4)
STATE OF NEW YORK Court Part: 36

 

 

 

 

 

 

 

 

 

 

 

 

 

SUPREME COURT, COUNTY OF NEW YORK Court Reporter:  _L. Mango
PRESENT: HON. ARLENE D. GOLDBERG = Superior Ct. Case # : 3910-2015 (Page 2 of 2)
Accusatory Instrument Charges): Law/Section & Subdivision:
The People of itie State of New York Burglary 3rd. L149. i :
met Burglary PL 0.20 (Nine Counts)
John Walden 2 3
Defendant ;
Male| 11/26/65 opstols [Tips [z Litt tid ‘Dalels) of Offence 07 707 7 2015
SEX] D.O.B. NYSID NUMBER CRIMINAL JUSTICE a rt
TRACKING NUMBER To 08 4 18 2015
a eT

 

 

 

 

 

 

THE ABOVE NAMED DEFENDANT HAVING BEEN CONVICTED BY (89 PLEA Of (] VERDICT], THE MOST SERIOUS OFFENSE BEING A
[EI FELONY OR ET] MISDEMEANOR OR VIOLATION}, IS HEREBY SENTENCED To:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crime Count Law § and SMF, Hate] Minimum | Maximena Definite (select: D.M or Yi} Post-Release
No. Subdivision or Terror Term Term Determinate (in years)** Supervision
1 Burglary 3rd. 6 | PL 140.20 3__ years] 6 years } -_ years
2 Burglary 3rd. 7 4 PL 140.20 3 yeas] 6 years - years
3 Burglary 3rd. & | PL 140.20 , 3 years} 6 years years
4 Burglary 3rd. 9 | PL [40.20 3 years} 6 years years
5 . . years years years
“*NOTE: For exch DETERRINATE SENTENCE imposed, a corresponding period of PosT-RELEASE SUPERVISION MUST be indicated [PL § 70.45}.

 

 

 

 

 

 

 

 

 

BY Counts2, 3, 5.6, 7.8.9 shalt cun CONCURRENTLY with cach other 69 Count{s) T shalt run CONSECUTIVELY to count(s)4
7 Sentence imposed herein shall ren CONCURRENTLY with / + and/or CONSECUTIVELY to
[J Sentence imposed herein shall include a CONSECUTIVE term of [ CJPROBATION ORCICONDITIONAL DISCHARGE], with an Ignition
Interlock Device condition, that shall commence upon the defendant's release from imprisonment [PL960.21]. .
{J Conviction includes: WEAPON TYPE: and /or DRUG TYPE:.
og Charged as a JUVENILE OFFENDER - age at time crime committed: years : a
oO Adjudicated a YOUTHFUL OF FENDER {CPL 8720.20} oO Court certified the Defendant a SEX OFFENDER (Cor. L § 168d]
Oo Exccute as a sentence of PAROLE SUPERVISION (CPL § 410.93} oO CASAT ordered [PL § 60.04(6}]
oO Re-sentence as a PROBATION VIOLATOR {CPL § 410.70} Oo SHOCK INCARCERATION ordered {PL § 66,047)
Me Bie Bvm Tae Orie OSS cote SRC arene CPE FELONY
Paid = =Not Paid Deferred - court must file written order [CPL § 420.40(5)] Paid Not Paid Deferred - court must file written order (CPL § 420.40(5%4
oO oO oO Mandatory Surcharge $ oO Cy Oo Crime Victim Assistance Fee $ :
oO Oo Fine gS Do ui oO Restitution . ¢
gO oO cm DNA Fee $ - G Gg CE] Sex Offender Registration Fee $
{o oO CO) - DWiOther: $ Oo 6p C} Supplemental Sex OM, Victim Fee

 

 

 

THE S41D DEFENDANT BE AND HEREBY iS COMMITTED TO THE CUSTODY OF THE:

EE NYS Deparunent of Correctional Services (NYSDOCS) until released in accordance with the law, and being a person sixteen (16) years or older not piesenily in the custody af
NYSBOCS [uie COUNTY SHERIF Ff ORBONEW YORK CITY DEPARTMENT OF CORRECT LON] is directed to deliver the defendant to the custody of NYSDOCS
as provided in 7 NYCRR Part 103.

 

OfNYSBOCS, defendant shall remain in the custody of NYSDOCS.
oO NYS Office of Children and Family Services in accordance with the law being a person less than sixteen (16) years of age at the time the crime was committed.

 

H/C i Facili Commirment, Onder of Protection
oO - County Jail/Correctional Facility Pre ee, ner of Proves
indicat

   

TO BE HELD UNTIL THE JUD

GMENT OF THIS COURT IS SATISFIED, by Cacrestiontal Authorice as
REMARKS _Eees and are listed on na

sok S

     

  

KES

  

~fficiad Name

 

Shei Ne

 

 

 

Pre-Sentence investigation Report Attached: BE YES CL] NO C] Amended Commitment:
Order of Protection tssued: (YES &§ NO Original Sentence Date / ;

Order of Protection Attached: O] YES § NO ~ on
(27 OL * 2017 Milton Adair Tingling py Daniel B. Mevey (,
Date Clerk of the Court Signatur”

 

or
wath sey, «
aot a
ot

Senior Court Clerk
Title

 
 

Case 1:19-cv-11409-GBD Document 2. Filed 12/12/19" Page 220 of 227

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. , UNIFORM SENTENCE & COMMITMENT . uosaseeatn is
STATE OF NEW YORK Court Part; 56
~—SUFREME __ COURT; COUNTY OF ___ NEW YORK . CourtReporter; 1. Mango
PRESENT: HON, ARLENE D. GOLDBERG _ Superior Ct, Case# : 3910-2015 (Page | of 2) _
— Accusatory instrament Charset); LaweSeution & Subdivision:
The Pes © of te State oF New Yost 1B ary 3rd. PL. 140,20 Nine Connte),
pl ee | Burglary 3rd. L. 140.20 ONine-Counts)
dohit Waldén -
: . Defendant +
Male] 11/26 65, of Tlslrlital lz} 7 LEE ETTT pamper Otten eae ee
SEX DOB _ SYSID NUMBER : CRIMINAL JUSTICE , enc some aarrnaemenene
TRACKING NUMBER. To 08 1 18 2 201s

 

 

 

 

 

 

‘THE ABOVE NAMED DEPENDANT HAVING SEEN CONVICTED: BY [PLEA 08 OJ VERDICT! THE MOST SERIOUS. OFFENSE-REING A.
| REFELONY: oR [J MISDEME: ANOR ORT] Viol TION}. IS HEREBY SENTENCED TO»

Crime Count} taw$and | SME. Hate] Minimum | Maximum Definite tse b. Mor ¥q Post-Release

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 
 

 

 

 

; "No. Subdivision: or Tero Fern: Tere Deterniingteyin yearsi** | Supetvision
i Burglary 3rd dal PL 540.20 ft eh Yours] 8 years . ae HS
2 Burglary 3rd a ee seus |
3 Burglary ard J | PL $40.26 ; 3 yeast 6 — ywoars . fears
4 Burglary 3rd. we. 4: | PL 14026: ff 3 years} 6 yeans : seus
1 Burglary 3rd. a 3 PL 140.20 , 3 yous! 6 years years
**NOTE: Foreach: OETERMUNA TE SENTENCE ituposediea corresponding perind of rost-ace: EASE SUPERVISION MUST be indi¢ated {P&. §.70.45p.
& Counts2. 3.5, 6.26.49 shall tun CONCURRENTLY Witheach other BF Couniésy shall ran CONSECUTIVELY ta-vannti’s)4
CJ Senteiice imposed hercin shall run CONCURRENTLY With » andior CONSEC UTIVELY ta .
* {J Sentence imposed hereia shall include a CONSECHTIVE. lenny off PROBATION. OREICONDITIONAL . DISCHARGE], with un ignited
Intirlock Device condition, that shall commence upon. the detendant’s release. fom imprisotiment {PL 60.21}, :
(J Cerviction inctadey: “WEAPON TYPE: andfor DRUG TYPE:
Cy Charged as ¢ JUVENILE OFFENDERS agi at time erime committed: __ ars .
( Adiudicated'a YOUTHFUL OFFENDER ICPL, $720,205 Cy © suet cenified the Defindant. 2 SEX. OFFENDER Cor. £. 3 (6s-ij
Ly Exteuteas 4 sentence of PAROLE SUPERVISION [CPL § 44 O91} oo CASAT ordered {FL § 60.04(6)}
py 8esentence as 3 PROBATION VIOLATOR [CPL § 410.79] oF SHOCK INCARCERATION. ordered. jpeg 6HLOHET)}
was alseomt SRST gaat Snot Oa coe Cera aed, ClPosisent CyPeSIseM FELONY
Paid = Not Paid Deferred, - court most fite written, order [crL $20. AMDT | Paid Noe Paid Deferred.~.court must file: writes, dar CPL, 8 04S
Oo ss ol Mandatury Surcharge ¢ 300 aw. [| Si Cs Crime Vietine Assistance Fee 5 25
oO Cr fF Fins 5 a Co Ci Restitation- gs .
oF Py GE ODNA ree 5 50 g oO C] Sex Offindes Registration Fee g.
- oO go OWS $_. oO oO Cl ss Sfplemientai- Sex OFF. Vietim Fee 5

 

 

‘THE SALB DEFENDANT BE. AND HEREBY [5 COMMITTED TO. THE CUSTODY OF THE:
BENYS Deparimene of Comectional Services {NYSDOCS) until released in accordance with the law. and beiig.a person sixicen.t 16) yeats or alder got presently in the:
AYSDOCS ithe COL NTY SHERIEF ORB NEW YORK CITY DEPART MENT OF CORREC! TTON| is directed to deliver the deferdant.so ihe custuds at NYSDOCS
as provided in 7 NYCRR Part 103,
oO NYS Depariment of Correctional Servives NY SDOCS} until released jn accordance with the law, and being a person sixteen m (TO). years oF older and js frescnily in ibe costedy
OE NYSDOCS, dettadant shalf temain it the cisiody of NYSDOCS.
CUNYS Office of Childien and Family Services in accordance with the law being a person less than sixteen (16) years of age af Uhe-tinte the crime ivas dominitted:~

custody of

 

 

  

 

| . County JaiiCorrectional Facility. Cveiin, Chase S Pretec: va

b fi 10 oats ms
TO BE HELD UNTIL THE JUDGMENT OF THIS COURT [S SATISFIED, oie ee eri
REMARKS LJ and 4 are to nin CONS! DIVE to each other but, Concurrent with counts 2.3.5 3..6,.7,8,9

 

2

 

“Hhcal Vane

 

 

 

 

Steel Ne

 

Pre-Sentence luvestigation Report Arached: 8§ YES FI NO - CT Amended Connnitment:
Order of Prateciion issued: : (7 ¥ES BA xo Origival Sentence Date 007
Order of Projection -Aituched: _ YES NO a
12. OL: 2? Milton Adair Tingling ny, Daniel B. McVey
Pate Clerk of the Court : _ Slanature Tithe

Senior Court Clerk

   

 
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 221 of 227

UNIFORM SENTENCE & COMMITMENT UOS-RSILIIOTS}

      
   
  
 

 

 

 

 

 

 

 

 

 

 

 

 

   
  

 

 

 

STATE OF NEW YORK Court Part: — / $6
SUPREME COURT, COUNTY OF NEW YORK Court Reporter; | _L. Mango
PRESENT: HON, ARLENE 0. GOLDBERG _. Superior Ch, Case Ay 3910-2015 (Page | of 2)
ae : - _— = = TET Accusatory instrument, Charge(s): Law Section & SURV °
. TRE People of the Sinte of of New York . Burglary 3rd PLA 46,20-(Nine-Counts}.
“¥5- - . ns ve = © m
, 2
Jolin Walden . . : ae 7
no Defendant ee . 4 — ss
[Mate 11/26/65] 0} 9 ann et Pirie Day) ef Ofte OFT O77 2018
SEXP DOB NYSID NUMBER CRIMINAL JUSTICE ‘ “oe ig (015 301
sacteseb cep nt ty : FRACKING NUMBER , Oe ee nn

 

 

 

 

 

 

 

rue ABOVE NARIED F DEE SENDANT HAVING BEEN CONVEC TED BY] PL BA TR £J VERDICIL THE Mest SERIOUS OFFENSE BEENG. a
Ja FELONY GR qe! MASDEMEANOR ORG ¥ JOLATION, 1$ HEREBY ‘SENTENC CED TO:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ne Crm Count} “Law $and “SMF. Hate} Minimum | Mesimam Deiter fsclest D.M ir ¥} ny] Post Release 44
/ No Subdivisiaa - ‘T or Terrar Term form Determinate tin yearie9 Supervision : \
} Burglary 3rd. = . - i PL 140.20 a ~ 3 . years & Fars | . SUES: . i
3 Burglary 3rd, 2! PL 140.20 - mepeoqee| mda 18S |G years . years: :
Pp Burglary Jd. 3 te nL W630 ss fuser) 6 years pine HS
18 Burglary 3rd, 4 L {40.20 .- 3 years 6 Years sears fi
reaentante Tze + a " rm otrammacnycrts, | 2
§: Burglary 3rd. —_ 5 [PL 4 0.20 . [3 SMS | 6 years * scare |.
me For ene: dergesuee TESESTEACE imipused, a corresponding period ‘of POST-RELBASE SUPE! RY {$108 ME MUST be iadleated [PL §.76.45). Ae
mene ay nee nerns qin aay £ pect ~
SY Counts?.3.5,.6.7.8, g ‘shalt run CONCURRENTLY with: each oiher Courifs) |

 

Ta tin CONSECT TIVELY w countts) a
_ andlor CONSE CUPTIVELY' to

tern, off C]PRORAT 10N ORICON DIY MORAL DISCHARGE E} wid an fenuon
Device: condition, that shalt commence upon the defendany’ 's ‘release from ji imprisonment {PL S6G.2 1} '

(Cy Cons iction inclahiss " WEAPGS TY Pet . . .
ce Charged as a JUVENILE E OFFENDER - ~ age at time come coniniited _ year

cy Aduilicaed 9 YOUTHFUL OFFENDER [CPL 9720201

ci ‘Execute as aseritenct Gf PAROLE SUPERVISION IC) Pi § 440. $1
ct Re-senlence ag 2 PROBATION i IOLATOR [CPL § 414.70}

ci Sentenced imposed ‘herein shall nit CONCURRENTLY with

Cj Seatence mnposed: herein: shalt include & CONSECUTIVE
Interlock f

and Jor ORUGTYHE-

 

o Canis ‘certified the Defindanta SEX: DEFENDS R Cue, £8 16k]
a! CASAT ardeted [PE “§ 60,046}
oO SHOCK INCARCERATION ordered ii. § GO INET)

. . < © : ‘Preditaté Sek a
‘ Asa is econ ag Second Bone ry Second Drug gy Predicate Sex Second Child!

 

 

     

 

 

 

: Persistent. FELONY
Violent Drug - Siptior VFO Offender a walter VE ‘9 ? Sexual Assaule or trsigeent o ‘Violett OF FEN DER
Paid = Not Paid Deterred- ~ court must file written order [CPL 8 420, 40 5)} Paid Not Paid Deferred, “court nus file: written order {CPL $426.3 AOS} : "
1 oO Bi G Mandatory Surcharge 5 300 | cr & 9 Crime Victim Assistance Fes i¢ 25 | wee
1 . : mec araenter UTC, S inner +
a oo Ci Fing . 3 cy OQ Cl Restitution. 8
y _ = . —rmnmrenenere ea eet * . Ae tae .
Py ee oO DNA Fee ~ § 50 Oi Gl Cl] “Sex Gifendér Registration Fee < .
if : , WHC an upplericniat Sex Of Vicuin Fee: . '
Q O a DWVOxher: . g Cl q oo _Siaiplenicntat Sex Off — $e si

 

 

 

   

HE S. LE SAID. DEFENDANT BE AND HEREBY 1S COMMITTED £O THE ct STODY. OF THE:

& NYS i NYS Depinentot Go “of Comectional Services (NYSHOCS) unin ieleased in accordance with the iy and b and beirig.< a Person. sixteen (16) years, Of Sider not Hrésemifs: im the.cuctod

_NYSDOSS (Ehhe COUNTY SHERIFF ORBANENW YORK CIES DEPARI Ves" Vy OF CORRECT ION} i is directedio deliver the defentiait 4 the custads ef NYSDOUS
ag peoy! idied i in J NYCRR Part 103,

oO ‘NYS Département of Currectianal Services (NYSDOCS) until releasdd in
at Nv Y¥SD¢ KS, delendini sfiall remain in the custody of NYSDOCS
A NYS Office of Children and Family Services ta sctordance with the faw being

- enawncnrinn
soveneuntnnernceene
ser oS AIR TNE

 

accordance with, the lass. and being a persdn sixteen (16) viniss of older und i if presentiy in the eyistody

8 person fess than saxteen { i6) chys af adt-at she time. the- crime’ Was committe
pes x ag ine s-corimitis

 

 

 

 

 

 

 

 

 
  
 

 

 

County Jal/Correctionat Facttiny pt oe & Sr Orke f Protetion
Aetranemes metered tronic BEARERS CEC > serene .
TO BE HELD UNTIL THE JUDGMENT OF THIS COURT 1S SATISFIED. | : By Coresfogal Auahoty ™
REMARKS Counts | and 4 are io mun CONSECUTIVE io each other but, Concurrent with counts Bods 3, 18.9 —
/ - _ : : Stiga Sear {
/ Z — nome er Shichi. 7
| PreSentence investigation Report Ausched B§ YESCI NG -  C] imended Commitments : = ae
i ‘Grder of Protection ixsueds (3 YES & NO Onginal Sentence Date i
Order of Protection Ajtaehed: (YES & NO £4} ) .
\ 12 01 2017 _ Milton Adair Tingling, Daniel B. MeVey Ley Senior Court Clerk
\ Bate Check of the Court 7 Signature * Tike

 
  

 

anemone
me, cet
Oscar imate
meen

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 222 of 227

   
   

 

 

eS UNIFORM SENTENCE & COMMITMENT resssutanng
STATE OF NEW YORK Court Part
SUPREME __COURT,COUNTY OF ___NEW YORK Court Reporter: \
PRESENT: HON, ARLENE D. GOLDBERG _

 

 

 

 

 

 

 

 

 

 

 

 

 

Superior Ct. Case As }
Accusalory Instrument Change(e): LawSection & Subdivision
‘The People of the State of New York } Burglary 3rd. PL 140,20 (Nine Counts)
oYBeo :
John Walden 4
De ere ;
ale! 11/26 /65]0}9|e[el7iil4jijz] ) | 1).t) to.
2 Date(s} of Offense: AT? OF ¢ 2015
DOB NYS! est ey
sex DNUMBER To_ 08 7 18 7 2015

 

 

 

 

 

THe ABOVE NAMES LE T HAVING BREN OG) CONVICTED BY e PLEA OR i SERDICT, THE MOST SBRIGUS OFFENSE BEING A
{EB PELORY OR Cl] MISDEMEANOR oR Ld VIOLATION), 18 HEREBY SENTENCED , :
: Grime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count} - Lawgend | SME, Hate Auboum Masizinn Definite (scteer: DM or ¥)} Post-Release’
No, Subdivision orTerst | Tern Tera, Determlaatetin yearays> | Supervision
1 Burglary 3rd, 6 | PL 140.20 3 years} 6 years yeu
2 Burglary 3rd, 7 PL 140.20 . i353  yeas| 6 years yours |
4 Burglary 3rd 9 | PL 140.20 3 yous! 6 years years
5 years yoars _- yeurs
\ “NOTE: F For each DETRESTINATE SENTENCE imposed, a ¢ corresponding period of Past-an.2ane suremyeon Mus he Indleated [PL 370.48],
Bi Coun, 5, $.6,7.89 _._ shall om CONCURRENTLY with cech other HB Counttayt

stall run CONSECUTIVELY to count(s)4 ~~ 4
[J Sentence imposed herein shall run CONCURRENTLY with » andfor CONSECUTIVELY to

(J Sentence imposed herein shell include a CONSECUTIVE ‘era of [CIPROBATION ORC]CONDITIONAL DISCHARGE], with an Ignition
eoneeaeeenceeeeny
Intedock Device condition, that shall commence upon the defendant's zelesse from imprleonment {PLS60.24),

 

 

o Convistion tneludes: WEAPON TYPE: and /os DRUG TYPE; —
B Charged as 8 JUVENILE OFFENDER - age at time crime sonmmitied: years
(y Adlndlcated s YOUTREUL OFFENDER [CPL $720.25)

ry Court certifisd the Defendant a SEX OFFENDER [Cor. 1. 168i]
4 CASAT ondered [PL § 60.04(6)]
py SHOCK INCARCERATION ordered [PL § 60.04(9)]

. Predicate Se
Seooad Drug Predicate Sex
peed Dag OD onende «— Offender

Ej Bucculs a6 4 sentences of PAROLE SUPERVISION [CPL S 41091]
oO Re-tentenee a2 a PROBATION VIOLATOR (CPL $410.79}

Asai B Second Dd

 

_o' Persistent FELONY

 

 

 

 

 

 

 

 

 

  

 

 

 

__ fier = wipeion VEO —<_Vlolent_ OFFENDER
‘1 Pal = Rot Pald Deferred - > court niust file written order {CPL g 420.4005) Paid Not Paid Delerred - » coud must file written order {CPL § 420.40(5)}
j gO CG Mandatory Surcharge Ci Cs Crime Victim Assistance fee $
fia 88 OO fire $e TO Restinution $
' oO [ . G _DNAFes $ 2 Sex Offender Reglateation Fee % |
\ za GO GF Dwitdter: g Gi Ci Supplemental Sex OFF. Victim Fee g /
THE SAID DEFENDANT BE AND HEREBY iS COMMITTED TO THE CUSTODY OF THE: .

 

artnet
fai NYS Department of Corvectional Services {NYSDOCS) anilt relessed ln spears

NYSDOCS [the COUNTY SHERIFF OF BINEW YORK CITY DEPARTMENT: OFC ORRECTION} is directed to deliver the defendant fo rhe custody of NYSDOCS

   

Le A EEA:

 

 

 

 

 

 

 

 

 

 

     
 

 

as provided in 7 NYCRR Part 103.
CENYS Department of Correctional Services (AYSDOCS) until released in accordance with the law, and being a person sixteen (16) years or older ‘and is presently in the custody.
sfNYSDOCS, defendant shall remain in the custody af NYSDOCS.
(Cy NYS Ofice of Children and Family Services in eccordence with the law being a person leas than sixteen (16) years of age at the lime the crime was commited.
a * , County fail/Corectional Facility Commnirent, Cote of eration
TO BE ‘HELD UNTIL THE JUDGMENT OF THis COURT IS SATISFIED, by Coorectiouat raga at
-  Sifhteind Sema
Micali Report Ateched: 28 YES TES Cl NO Cy] Ameaded Commitments . sree "
Order of Protection insueds C] Yas & No Original Sentence Oates ff eng ™ .
\ Order of Protection Attached: ( VEs gj NO “aa } f
\

  

__ Milton Adair Tingling

   

i2 7 OL ¢ 2017 ty Daniel B. MeV: Senior Court Clerk

\ ie ~~ Clerk of the Court Sgume———" Tithe

 

 

a PT “ z ~

 
a

bh

(we

 

Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 223 of 227

Proceedings

we're supposed to start the hearings.

THE DEFENDANT: Can I get a little bit more

time? This is my life. I'm not trying to be rude,
ma'am. This is my life. I've never been in this
position. I'm not trying to run any game on you or

anything. That's all I'm asking.

THE COURT: This offer of six to 12 has been
in existence since you left Judge Konviser, which
was May 23rd. It's now October 4th. It's been
adjourned for hearing and trial several times.

THE DEFENDANT: I didn't have ail of my
paperwork. I had ineffective of counsel three
times. I'm looking at an indictment that's not even
telling me what I did at a crime scene.

THE COURT: The indictment tells you what
you're éntitied to know, what the allegations are.

THE DEFENDANT: What are we litigating from?

THE COURT: Bring the tape this afternoon so
he can see the surveillance.

MS. KALRA: Yes, Judge.

THRE COURT: He says he saw two of them. Now
which didn’t he see? Which two did you see?

THE DEFENDANT: I don't even remember. This
was a while back. This as a long time ago. I'n

asking you just so I could get the rest of my

Barbara Geremia - Senior Court Reporter
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 224 of 227

Ze32oedey Waneg zoTrues ~ ermezen exzeqzreg

st ButAetd 37,9M O@PTA JYSITI SUL tYHTVN “SH
“2T 88S I tENVONEaEC FHL
"S8k <OTTEATWO “SH

FADeZAOO fusesexros

ra
a

Su ees prTnod noA 4uspTemM “AW “UseTD.s sur sas
pTnos nox “usesros Arq 2 uO S$,32T e1¥nod AHL
~- WOAZy st Sutmous

w,I ‘efSpnpe ‘oepta Asity SUL ‘YH IWN ‘SH
“Oe@epTA SUR MOUS =Lenod SHL

~~ © JOU $,3T OS OASPTA Sun Bes O02 SiUueM

asnf€ ey ‘ZT 04 XTS BuTzrSsptsuod Mou st sy os ‘OT

Oj SATSJ WTY SaTH& You PTNOM 4AanoD su] pazPgey

Cc
WM
Go

ra
is)

=

"ay ‘ATsnotago ‘Aeu =f Jt ‘sHpne <oOTTHATVO ‘SH
“HButueddey Sutuyou s,szsur ezsoum
‘HuTul ezTqUS |eUuRz JOU PUe suUcCT4AZcCd queasetez sy. Aeqtd

O23 Buto& w,r ‘mouxy noA os isnyp SYUTWY SoH
"CSePpTA SsoOUeTTTSamns
Buy MOUS Oo dn 48S OSPTA SUR sae aH “RUeSszTd eae
SYQY OM] SUL “TesuUNOoD sty YaATM Juesserd st juEepueTep
aut *ssouerzesedde oumes “USPTeEM ULOr snSszea

etTdosq ‘TejieWw TeTr Sy FO TTe.SYy LHnoed FHL

* * * 1% * % 2 * * *

"STiz 2e nok 88S TT,I ‘°“woouzseqyye stuy .eul op

TT, 9M ‘oepta anok 32e HOOT Tl.8M tL4N0D. FHL

“yromzeded

sHurpesoo7g.

 

uy

st

 

sy

rd

 

os)
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 225 of 227

 

Proceedings

1 That is the People's position.

2 THE COURT: Six to 12 for nine burglaries is

3 extremely generous.

4 THE DEFENDANT: Your Honor --

5 THE COURT: And I've read the report by the

6 social worker. I’ve looked at his background.

7 THE DEFENDANT: No, no, it's not about the

8 background. I have -- the one reason why I'm asking
9 | for this time off is, I have a complaint with six
10 burglaries on it. I have an indictment with nine
11 burgiaries on it. I have 3 Bill of Particulars with
12 basically nothing on it but some things that you

13 pulled out of my house with some statements. The

14 indictment is defective... I'm being charged with the
15 same crimes like two times and three times.

16 THE COURT: No, you're not. I reviewed the

L7 indictment. Sir, I'm not adjourning the case.

18 | THE DEFENDANT: I’m sorry, can I -- okay, can
197 - I just have time to look at my paperwork like I
20 asked you for? That's all I'm asking.

21) THE COURT: I'll see you again after lunch,
22 then that's it.
23 | THE DEFENDANT: I'm asking if I could get.
24] until Monday.

25 | THE COURT: Monday is a holiday and Tuesday

 

Barbara Geremia - Senior Court Reporter
Case 1:19-cv-11409-GBD Document 2 Filed 12/12/19 Page 226 of 227

zeq,zodey jJznop xoTuesg -~ Prmezey Pregqre

"TTem se Aepol satdxse ptnoys at pue ‘Aepoq eq ptnous
43T ‘eotd Be sq o7 Butoh s,azauq FT YutTy2 I °2t inoege
HUTYA OF SUT. yHnous ueyR szow pey sey JUPpUSTsp

SUL ‘“SITQZ sOoUTS usdo useq seu assed stu “ZI

C3

Oo} XTS useg SPY TezFo sy. ‘sHpnp tyMTWY ‘SH

oO
n
rd

iG
{J

qnoge YuUTYR OF SUT SAeCY T UPD FENVYONRAYdC SHL
-sezBeq partug eu2 ut AzeT bang Fo siyunoo

ejeredaes sutu uo peyOTpuUT 387,NOR “2gynod AL

fJunoo suo uo PpeyOTpuT w,Tt *DTNYONGASAC SHS
*TeTI1 Taqsge sjunoes tTe

JO psqyotauco szem nok FT soezy noA AeuUM PUueIsszepU

mB

noA eu MOoUyY aq nNoA AueM asnl fT °SuTZ $,2ey3 ZT o4
XTS ay JueM 4,UOP NOX “OZ O2 OT O1 paonpssz sa o

Saey pTnoMm at mezt Aq ‘szow nok aaeb

Hi

JT ‘uotstacad
yeud UTM “szesk OZ OF OF eoez NOA ‘TeTIA
Teqije sjunoo [Te FO pe oTaucd e7,noA JT os
“uUnwtTxem FO JTey suo
peeoxe you pynoo wnututw ey pue ‘szeeA O7 cswusep
Sq of sey AT usum ‘szesdk QZ spssoxe wnutTxem sur ‘MPT
eya ut uotstaorid e& $,8ezsul] ‘TSAeMOH “TSuUqO YoeS
yYatm AT@aTINoOssuOo UNIT pTnods ssousjuss ssoul
"JUSsMUOSTIdWT JO wis. sj.eUuTWIs epuUT

USASS OF FT eu-e-pue-seryi se yonu se o}

sbutpsscorg

 

 

 

Tt

ey
co ot

MN

Ca

od

con)

OO

cd
 

SE LT. LY-CV-LL409-C

 

 

 

 

 

Ser

Cte

Peay 4
CE. j3

a

 

 

 

 

 

 

ie et wo

BS
cr

 
